Exhibit 10.1

 

 

$665,000,000

 

CREDIT AGREEMENT

 

among

 

BUNGE LIMITED FINANCE CORP.,

as Borrower,

 

The Several Lenders from Time to Time Parties Hereto,

 

and

 

COBANK, ACB,
as Administrative Agent and Lead Arranger

 

 

Dated as of May 30, 2013

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

SECTION 1.

 

DEFINITIONS

 

1

 

 

 

 

 

1.1

 

Defined Terms

 

1

1.2

 

Other Definitional Provisions

 

16

 

 

 

 

 

SECTION 2.

 

AMOUNT AND TERMS OF COMMITMENTS

 

17

 

 

 

 

 

2.1

 

Commitments

 

17

2.2

 

Procedure for Loan Borrowing

 

20

2.3

 

Commitment Fees, etc

 

20

2.4

 

Termination or Reduction of Commitments

 

20

2.5

 

Prepayments

 

21

2.6

 

Conversion and Continuation Options

 

21

2.7

 

Limitations on Eurocurrency Borrowings

 

22

2.8

 

Interest Rates and Payment Dates

 

22

2.9

 

Computation of Interest and Fees

 

22

2.10

 

Inability to Determine Interest Rate

 

23

2.11

 

Pro Rata Treatment and Payments

 

23

2.12

 

Requirements of Law

 

25

2.13

 

Taxes

 

26

2.14

 

Indemnity

 

28

2.15

 

Change of Lending Office

 

29

2.16

 

Illegality

 

29

2.17

 

Replacement of Lenders

 

29

 

 

 

 

 

SECTION 3.

 

REPRESENTATIONS AND WARRANTIES

 

30

 

 

 

 

 

3.1

 

No Change

 

30

3.2

 

Existence; Compliance with Law

 

30

3.3

 

Power; Authorization; Enforceable Obligations

 

30

3.4

 

No Legal Bar

 

31

3.5

 

Litigation

 

31

3.6

 

No Default

 

31

3.7

 

Ownership of Property; Liens

 

31

3.8

 

Taxes

 

31

3.9

 

Federal Regulations

 

31

3.10

 

Investment Company Act; Other Regulations

 

31

3.11

 

No Subsidiaries

 

31

3.12

 

Use of Proceeds

 

31

3.13

 

Solvency

 

32

3.14

 

Limited Purpose

 

32

3.15

 

Financial Condition

 

32

 

i

--------------------------------------------------------------------------------


 

SECTION 4.

 

CONDITIONS PRECEDENT

 

32

 

 

 

 

 

4.1

 

Conditions to Effectiveness

 

32

4.2

 

Conditions to Phase II Effective Date

 

34

4.3

 

Conditions to Each Loan

 

34

 

 

 

 

 

SECTION 5.

 

COVENANTS

 

34

 

 

 

 

 

5.1

 

Affirmative Covenants

 

35

5.2

 

Negative Covenants

 

37

5.3

 

Use of Websites

 

39

 

 

 

 

 

SECTION 6.

 

EVENTS OF DEFAULT

 

40

 

 

 

 

 

SECTION 7.

 

AGENCY

 

42

 

 

 

 

 

7.1

 

Appointment

 

42

7.2

 

Delegation of Duties

 

42

7.3

 

Exculpatory Provisions

 

42

7.4

 

Reliance by Administrative Agent

 

43

7.5

 

Notice of Default

 

43

7.6

 

Non-Reliance on Administrative Agent and Other Lenders

 

43

7.7

 

Indemnification

 

44

7.8

 

Administrative Agent in Its Individual Capacity

 

44

7.9

 

Successor Administrative Agent

 

44

7.10

 

Administrative Agent Communications

 

45

 

 

 

 

 

SECTION 8.

 

MISCELLANEOUS

 

45

 

 

 

 

 

8.1

 

Amendments and Waivers

 

45

8.2

 

Notices

 

46

8.3

 

No Waiver; Cumulative Remedies

 

47

8.4

 

Survival of Representations and Warranties

 

47

8.5

 

Payment of Expenses

 

47

8.6

 

Successors and Assigns; Participations and Assignments

 

48

8.7

 

Adjustments; Set-off

 

51

8.8

 

Counterparts

 

52

8.9

 

Severability

 

52

8.10

 

Integration

 

52

8.11

 

GOVERNING LAW

 

52

8.12

 

Submission To Jurisdiction; Waivers

 

52

8.13

 

Acknowledgements

 

53

8.14

 

Confidentiality

 

53

8.15

 

WAIVERS OF JURY TRIAL

 

54

8.16

 

No Bankruptcy Petition Against the Borrower; Liability of the Borrower

 

54

8.17

 

Conversion of Approved Currencies into Dollars

 

54

8.18

 

U.S.A. Patriot Act

 

54

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

1.1

Commitments

3.3

Consents, Authorizations, Filings and Notices

 

EXHIBITS:

 

A

Form of Guaranty Agreement

B-1

Form of Borrower Responsible Officer’s Certificate

B-2

Form of Borrower Secretary Certificate

B-3

Form of Guarantor Responsible Officer’s Certificate

B-4

Form of Guarantor Assistant Secretary Certificate

C

Form of Assignment and Acceptance

D-1

Form of Legal Opinion of Reed Smith LLP

D-2

Form of Legal Opinion of Conyers Dill & Pearman Limited

E

Form of Exemption Certificate

F

Form of Commitment Increase Supplement

G

Form of Additional Lender Supplement

H

Form of Phase II Effective Date Request

I

Closing Date Voting Participants

 

iii

--------------------------------------------------------------------------------


 

THIS REVOLVING CREDIT AGREEMENT (as amended, supplemented or otherwise modified
in accordance with the terms hereof and in effect from time to time, this
“Agreement”), dated as of May 30, 2013, is among BUNGE LIMITED FINANCE CORP., a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), and COBANK, ACB, a federally chartered instrumentality of the United
States, as administrative agent.

 

The parties hereto hereby agree as follows:

 

SECTION 1.   DEFINITIONS

 

1.1       Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

 

“2012 Credit Agreement”: the Amended and Restated Credit Agreement dated as of
August 21, 2012 among the Borrower, the several lenders from time to time
parties thereto, and CoBank, as administrative agent, syndication agent and lead
arranger.

 

“Additional Lender”:  as defined in Section 2.1(c).

 

“Additional Lender Supplement”:  as defined in Section 2.1(c).

 

“Adjusted LIBO Rate”:  with respect to any Eurocurrency Loan for each day during
each Interest Period, an interest rate per annum equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent”:  CoBank, as the arranger of the Commitments and as the
administrative agent for the Lenders under this Agreement and the other Loan
Documents, together with any of its successors.

 

“Affiliate”:  with respect to any specified Person, any other Person which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such specified Person. For purposes of this definition “control”
of a Person means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to the amount of such Lender’s Commitment then in effect or, if the Commitments
have been terminated, the amount of such Lender’s Loans then outstanding.

 

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement”:  as defined in the preamble hereto.

 

“Annex X”:  Annex X (as amended, supplemented or otherwise modified and in
effect from time to time) attached to the Pooling Agreement.

 

“Applicable Margin”:  the per annum rate set forth in the applicable row of the
table below:

 

--------------------------------------------------------------------------------


 

Rating

 

Spread

Level I

 

1.050%

Level II

 

1.175%

Level III

 

1.300%

Level IV

 

1.425%

Level V

 

1.675%

 

“Applicable Moody’s Rating”:  the senior long-term unsecured debt rating that
Moody’s provides of (i) the Guarantor or (ii) if Moody’s does not provide such a
rating of the Guarantor, then the Master Trust or (iii) if Moody’s does not
provide such a rating of the Guarantor or the Master Trust, then the Borrower.

 

“Applicable S&P Rating”:  the senior long-term unsecured debt rating that S&P
provides of (i) the Guarantor or (ii) if S&P does not provide such a rating of
the Guarantor, then the Master Trust or (iii) if S&P does not provide such a
rating of the Guarantor or the Master Trust, then the Borrower.

 

“Assignee”:  as defined in Section 8.6(c).

 

“Assignment and Acceptance”:  an Assignment and Acceptance, substantially in the
form of Exhibit C.

 

“Assignor”:  as defined in Section 8.6(c).

 

“Available Commitment”:  as to any Lender at any time, an amount equal to such
Lender’s Commitment then in effect minus:

 

(a)                               the principal amount of its outstanding Loans
on such date; and

 

(b)                              for purposes of Section 2.2 only, in relation
to any proposed borrowing or Loan, the principal amount of any Loans that are
due to be made by such Lender on or before the proposed Borrowing Date.

 

“BAFC”:  Bunge Asset Funding Corp., a Delaware corporation, and its successors
and permitted assigns.

 

“BASEL III”:  the agreements on capital requirements, a leverage ratio and
liquidity standards contained in “Basel III:  A global regulatory framework for
more resilient banks and banking systems”, “Basel III:  International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision on December 16, 2010.

 

“Benefitted Lender”:  as defined in Section 8.7(a).

 

“BFE”:  Bunge Finance Europe B.V., a company organized under the laws of The
Netherlands, and its successors and permitted assigns.

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Board of Directors”:  with respect to any Person, the board of directors of
such Person or any duly authorized committee thereof.

 

2

--------------------------------------------------------------------------------


 

“Borrower”:  as defined in the preamble hereto.

 

“Borrower Account”:  any account established by or for the Borrower, other than
the Series 2002-1 Collection Subaccount (or any sub-subaccount thereof), for the
purpose of depositing funds borrowed hereunder or under any Pari Passu
Indebtedness, any amounts paid pursuant to the Series 2002-1 VFC and all amounts
received with respect to Hedge Agreements.

 

“Borrower Permitted Lien”:  Liens for current taxes, assessments or other
governmental charges which are not delinquent or remain payable without any
penalty, or the validity of which is contested in good faith by appropriate
proceedings upon stay of execution of the enforcement thereof or upon posting a
bond in connection therewith and reserves to the extent required by GAAP with
respect thereto have been provided on the books of the Borrower.

 

“Borrowing”:  Loans of the same Type and currency, made, converted or continued
on the same date to the Borrower and, in the case of Eurocurrency Loans, as to
which a single Interest Period is in effect.

 

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the Lenders to make Loans hereunder.

 

“Borrowing Time”:  as defined in Section 2.2.

 

“Bunge Funding”:  Bunge Funding, Inc., a Delaware corporation, and its
successors and permitted assigns.

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in Denver, Colorado or New York City are authorized or required
by law to close, provided, that with respect to notices and determinations in
connection with, and payments of principal and interest on, Eurocurrency Loans,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in Dollars in the London interbank market.

 

“Capital Stock”:  with respect to any Person, any and all shares, interests,
rights to purchase, warrants, options (whether or not currently exercisable),
participations or other equivalents of or interests in (however designated) the
equity (which includes, but is not limited to, common stock or shares, preferred
stock or shares and partnership and joint venture interests) of such Person
(excluding any debt securities convertible into, or exchangeable for, such
equity).

 

“Change in Control”:  the occurrence of any of the following:

 

(1)        the Guarantor becomes aware (by way of a report or any other filing
pursuant to Section 13(d) of the Exchange Act, proxy, vote, written notice or
otherwise) of the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), in a single transaction or in a related series of transactions,
by way of merger, consolidation or other business combination, of 50% or more of
the total voting power of the Voting Stock of the Guarantor then outstanding;

 

(2)        the sale, lease or transfer, in one or a series of related
transactions, of all or substantially all of the assets of the Guarantor and its
Subsidiaries, taken as a whole, to any Person that is not a Subsidiary of the
Guarantor; or

 

(3)        the first day on which a majority of the members of the Guarantor’s
Board of Directors are not Continuing Directors.

 

3

--------------------------------------------------------------------------------


 

“Closing Date”:  the date on which the conditions precedent set forth in
Section 4.1 have been satisfied.

 

“CoBank”: CoBank, ACB, a federally chartered instrumentality of the United
States.

 

“Code”:  the United States Internal Revenue Code of 1986, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time.

 

“Commitment”:  as to any Lender, the obligation of such Lender to make Loans in
an aggregate principal amount not to exceed that Lender’s Commitment Amount. For
the avoidance of doubt, no Lender’s Commitment prior to the Phase II Effective
Date shall include any amount attributable to such Lender’s Phase II Commitment
Amount.

 

“Commitment Amount”: as to any Lender, (i) prior to the Phase II Effective Date,
that Lender’s Initial Commitment Amount (if any), and (ii) from and after the
Phase II Effective Date, the sum of that Lender’s Initial Commitment Amount (if
any) and that Lender’s Phase II Commitment Amount (if any), in each case as the
same may be increased or reduced from time to time pursuant to the terms hereof

 

“Commitment Fee Rate”:  the rate per annum set forth in the applicable row of
the table below:

 

Rating

 

Commitment Fee Rate

Level I

 

0.125%

Level II

 

0.150%

Level III

 

0.200%

Level IV

 

0.225%

Level V

 

0.275%

 

“Commitment Increase Supplement”:  as defined in Section 2.1(c).

 

“Commitment Period”:  the period from and including the Closing Date to the
earlier of (a) the Termination Date or (b) the date of termination of the
Commitments in accordance with the terms hereof.

 

“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to
Section 2.12, 2.13, 2.14 or 8.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment.

 

“Connection Income Taxes”:  Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Continuing Directors”:  as of any date of determination, any member of the
Board of Directors of the Guarantor who (a) was a member of such Board of
Directors on the Closing Date; or (b) was nominated for election, appointed or
elected to such Board of Directors with the approval of a majority of the
Continuing Directors who were members of such Board of Directors at the time of
such nomination or election (either by a specific vote or by approval of the
Guarantor’s proxy statement in which such member was named as a nominee for
election as a director).

 

4

--------------------------------------------------------------------------------


 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Daily Report”:  a report prepared by the Servicer on each Business Day required
pursuant to Section 4.01 of the Servicing Agreement or Section 5.1(o) of this
Agreement, in substantially the form of Exhibit B attached to the Series 2002-1
Supplement.

 

“Default”:  any of the events specified in Section 6, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Defaulted Loan”:  any Purchased Loan with respect to which the related Obligor
or the Guarantor has failed to make any payment due and owing (whether at the
stated maturity, by acceleration or otherwise) for a period of at least eight
(8) days or more.

 

“Defaulting Lender”:  any Lender that (a) has failed to fund any portion of its
Loans required to be funded by it hereunder within three (3) Business Days of
the date required to be funded by it hereunder, (b) has notified the Borrower or
the Administrative Agent in writing that it does not intend to comply with any
of its funding obligations under this Agreement or has made a public statement
to the effect that it does not intend to comply with its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Lender’s good faith determination that a
condition precedent to funding a Loan under this Agreement cannot be satisfied),
(c) has otherwise failed to pay over to the Administrative Agent any other
amount required to be paid by it hereunder within three (3) Business Days of the
date when due, unless the subject of a good faith dispute, or (d) has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has indicated its consent
to, approval of or acquiescence in any such proceeding or appointment; provided,
that a Lender shall not become a “Defaulting Lender” solely as a result of the
acquisition or maintenance of an ownership interest in such Lender or Person
controlling such Lender or the exercise of control over a Lender or Person
controlling such Lender by a Governmental Authority or instrumentality thereof.

 

“Delinquent Loan”:  any Purchased Loan (a) with respect to which the related
Obligor or the Guarantor has failed to make any payment due and owing (whether
at the stated maturity, by acceleration or otherwise) for a period of at least
one (1) day but not greater than seven (7) days or (b) as to which an Insolvency
Event has occurred with respect to the related Obligor.

 

“Designated Obligors”:  the Guarantor and the Subsidiaries of the Guarantor set
forth on Schedule IV to the Guaranty Agreement hereto (and their successors) and
any other Subsidiaries of the Guarantor designated by the Guarantor from time to
time that satisfy the conditions set forth in the definition of “Eligible
Obligor” in Annex X to the Pooling Agreement. Notwithstanding the immediately
preceding sentence, with the prior written consent of the Required Lenders
(which consent shall not be unreasonably withheld), the Guarantor may from time
to time identify the Guarantor and certain Subsidiaries that shall not be
classified as Designated Obligors.

 

“Designated Website”:  as defined in Section 5.3(a).

 

“Dollar Equivalent”:  on any date of determination (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Master Trust Approved Currency, the equivalent in Dollars of
such amount, determined by the Administrative Agent pursuant to
Section 1.2(e) using the Rate of Exchange with respect to such currency on such
date in effect under the provisions of such Section.

 

5

--------------------------------------------------------------------------------


 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“ERISA Affiliate”:  with respect to any Person, any trade or business (whether
or not incorporated) that is a member of a group of which such Person is a
member and which is treated as a single employer under Section 414 of the Code.

 

“ERISA Event”:  (a) (i) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC or (ii) the
requirements of Section 4043(b) of ERISA apply with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) any failure by any Plan to satisfy the minimum funding standards
(within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Plan, whether or not waived, the filing of an application for
a minimum funding waiver with respect to a Plan, or the failure to make by its
due date a required installment under Section 430(j) of the Code with respect to
any Plan or the failure by the Borrower or any of its ERISA Affiliates to make
any required contribution to a Multiemployer Plan; (c) the provision by the
administrator of any Plan of a notice of intent to terminate such Plan, pursuant
to Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of the Borrower or any of its ERISA Affiliates in the
circumstances described in Section 4062(e) of ERISA; (e) the withdrawal by the
Borrower or any of its ERISA Affiliates from a Multiple Employer Plan during a
plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a lien under
Section 302(f) of ERISA shall have been met with respect to any Plan; (g) the
institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, such Plan; (h) a determination that any
Plan is, or is expected to be, in “at risk” status, within the meaning of
Section 430 of the Code; or (i) the receipt by the Borrower or any of its ERISA
Affiliates of a determination that a Multiemployer Plan is in endangered or
critical status, within the meaning of Section 432 of the Code or Section 305 of
ERISA.

 

“Euro” and “EUR”:  the single lawful currency introduced at the start of the
third stage of the European Economic and Monetary Union pursuant to a treaty
establishing the European Union (as amended from time to time).

 

“Eurocurrency”:  when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate (which term shall
(for the avoidance of doubt) not include Loans bearing interest at the Weekly
Reset LIBO Rate).

 

“Event of Default”:  any of the events specified in Section 6, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

6

--------------------------------------------------------------------------------


 

“Exchange Act”:  the U.S. Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes”: any of the following Taxes imposed on, or required to be
withheld or deducted from a payment to, a Lender or any other recipient of
payment to be made by or on account of any obligation of the Borrower hereunder:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Lender or other recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan pursuant to a
law in effect on the date on which (i) such Lender acquires such interest in the
Loan (other than pursuant to an assignment under Section 2.17) or (ii) such
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.13, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to the failure by the Lender to comply with Section 2.13(e) or
2.13(f), and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Farm Credit Lender”: a lending institution organized and existing pursuant to
the provisions of the Farm Credit Act of 1971 and under the regulation of the
Farm Credit Administration.

 

“FATCA”:  Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
to and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate”:  for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotations for
such day on such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by the Administrative
Agent.

 

“Funding Office”:  the office of the Administrative Agent specified in
Section 8.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Group Members”:  the collective reference to the Borrower, the Guarantor and
the Designated Obligors.

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) with respect to which the guaranteeing person
has issued a reimbursement, counterindemnity or similar obligation, in either
case guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends
or other obligations

 

7

--------------------------------------------------------------------------------


 

(the “primary obligations”) of any other third Person (the “primary obligor”) in
any manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

 

“Guarantor”:  Bunge Limited, a company incorporated under the laws of Bermuda,
as guarantor pursuant to the Guaranty Agreement.

 

“Guaranty Agreement”:  the Guaranty to be executed and delivered by the
Guarantor, substantially in the form of Exhibit A.

 

“Hedge Agreements”:            all swaps, caps or collar agreements or similar
arrangements dealing with interest rates or currency exchange rates or the
exchange of nominal interest obligations, either generally or under specific
contingencies.

 

“Hedge Termination Amounts”:  as the context requires hereunder, all amounts
(i) due and owing by the Borrower or (ii) received by the Borrower, in each case
in connection with the termination of a Hedge Agreement entered into by the
Borrower.

 

“Increasing Lender”:  as defined in Section 2.1(c).

 

“Indebtedness”:  as to any Person, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property, except trade
accounts payable arising in the ordinary course of business, (d) all obligations
of such Person as lessee which are capitalized in accordance with GAAP, (e) all
obligations of such Person created or arising under any conditional sales or
other title retention agreement with respect to any property acquired by such
Person (including without limitation, obligations under any such agreement which
provides that the rights and remedies of the seller or lender thereunder in the
event of default are limited to repossession or sale of such property), (f) all
obligations of such Person with respect to letters of credit and similar
instruments, including without limitation obligations under reimbursement
agreements, (g) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) a Lien on any asset of such Person, whether or not such Indebtedness
is assumed by such Person and (h) all Guarantee Obligations of such Person
(other than guarantees of obligations of direct or indirect Subsidiaries of such
Person).

 

8

--------------------------------------------------------------------------------


 

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

 

“Initial Commitment Amount”:  as to any Lender, the amount set forth under the
heading “Initial Commitment” opposite such Lender’s name on Schedule 1.1 or in
the Assignment and Acceptance pursuant to which such Lender became a party
hereto, as the same may be increased or reduced from time to time pursuant to
the terms hereof. The original aggregate amount of the Initial Commitment
Amounts is $368,000,000.

 

“Insolvency Event”:  as defined in Annex X to the Pooling Agreement.

 

“Interest Payment Date”:  (a) as to any Weekly Reset LIBO Rate Loan, the last
day of each March, June, September and December to occur while such Loan is
outstanding and the final maturity date of such Loan, (b) as to any Eurocurrency
Loan having an Interest Period of three months or less, the last day of such
Interest Period, (c) as to any Eurocurrency Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period and (d) as to any Loan, the date of any repayment or prepayment
made in respect thereof.

 

“Interest Period”:  as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan, and ending one, two, three, six or, if available to
all of the Lenders, twelve months thereafter, as selected by the Borrower in its
notice of borrowing or notice of conversion, as the case may be, given with
respect thereto; and (b) thereafter, each period commencing on the last day of
the immediately preceding Interest Period applicable to such Eurocurrency Loan,
and ending one, two, three, six or, if available to all of the Lenders, twelve
months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 10:00 A.M. on the date that is three
(3) Business Days prior to the last day of the then current Interest Period with
respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:

 

(i)         if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(ii)        the Borrower may not select an Interest Period that would extend
beyond the Termination Date, or an Interest Period beginning before but ending
after the Phase II Effective Date (determined with the assumption that the Phase
II Effective Date occurs on December 15, 2013);

 

(iii)       any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

(iv)       the Borrower shall select Interest Periods so as not to require a
payment or prepayment of the principal of any Eurocurrency Loan during an
Interest Period for such Loan.

 

“Investor Certificateholder”:  as defined in Annex X to the Pooling Agreement.

 

9

--------------------------------------------------------------------------------


 

“JPMorgan Credit Agreement”:  the Revolving Credit Agreement dated as of
November 17, 2011 among the Borrower, JPMorgan Chase Bank, N.A., as
administrative agent, and the several lenders and other parties from time to
time parties thereto.

 

“Lender Affiliate”:  (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender or any Affiliate of any Lender and that is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and (c) with respect to any Lender which is a fund that invests in commercial
loans and similar extensions of credit, any other fund that invests in
commercial loans and similar extensions of credit and is managed or advised by
the same investment advisor as such Lender or by an Affiliate of such Lender or
investment advisor.

 

“Lenders”:  as defined in the preamble hereto; provided, that (i) unless the
context otherwise requires, each reference herein to the Lenders shall be deemed
to include any Conduit Lender and (ii) for the sole purpose of determining
voting rights under this Agreement and the other Loan Documents, each reference
herein to the Lenders shall include the Voting Participants.

 

“Level I”, “Level II”, “Level III”, “Level IV” and “Level V”:  the respective
Level set forth below:

 

 

 

S&P

 

Moody’s

Level I

 

A- or higher

 

A3 or higher

Level II

 

BBB+

 

Baa1

Level III

 

BBB

 

Baa2

Level IV

 

BBB-

 

Baa3

Level V

 

BB+ or lower

 

Ba1 or lower

 

provided that if on any day the Applicable Moody’s Rating and the Applicable S&P
Rating do not coincide for any rating category and the Level differential is
(x) one level, then the higher of the Applicable S&P Rating or the Applicable
Moody’s Rating will be the applicable Level; (y) two levels, the Level at the
midpoint will be the applicable Level; and (z) more than two levels, the higher
of the intermediate Levels will be the applicable Level.

 

“LIBO Rate”:  with respect to any Interest Period, the rate per annum determined
by the Administrative Agent at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period by reference
to the British Bankers’ Association Interest Settlement Rates for deposits in
Dollars on the London interbank dollar market (as reported by Bloomberg
Information Services (or any successor thereto or any other readily available
service selected by the Administrative Agent that has been approved by the
British Bankers Association as authorized information vendor for purposes of
displaying rates)), for a period corresponding to such Interest Period; provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “LIBO Rate” shall equal the rate
determined by the Administrative Agent to be a rate at which Dollar deposits are
offered to major banks in the London interbank Eurodollar market for funds to be
made available for a period corresponding to such Interest Period.

 

“Lien”:  with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge or security interest in or on such asset and (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement relating to such asset.

 

“Loan”:  any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”:  this Agreement, the Guaranty Agreement and the Notes.

 

10

--------------------------------------------------------------------------------


 

“Loan Parties”:  each Group Member that is a party to a Loan Document.

 

“Mandatory CP Wind-Down Event”:  as defined in Annex X to the Pooling Agreement.

 

“Master Trust”:  the Bunge Master Trust created by the Pooling Agreement.

 

“Master Trust Approved Currency”:  Dollars, Euro, Sterling and Yen.

 

“Material Adverse Effect”:  (a) a material adverse effect on the business,
property, operations, condition (financial or otherwise) or prospects of the
Borrower or of the Guarantor and its consolidated Subsidiaries taken as a whole,
(b) a material impairment of the collectability of the Purchased Loans taken as
a whole or (c) a material impairment of the validity or enforceability of this
Agreement or any of the other Loan Documents or of the Transaction Documents or
the rights or remedies of the Administrative Agent or the Lenders against the
Borrower or the Guarantor hereunder or under the other Loan Documents.

 

“Monthly Settlement Statement”:  as defined in Annex X to the Pooling Agreement.

 

“Moody’s”:  Moody’s Investors Service, Inc. or any successor thereto.

 

“Multiemployer Plan”:  with respect to any Person, a multiemployer plan as
defined in Section 4001(a)(3) of ERISA to which such Person or any ERISA
Affiliate of such Person (other than one considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Section 414 of the Code) is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan”:  a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any of its ERISA Affiliates and at least one Person other than the
Borrower and its ERISA Affiliates or (b) was so maintained and in respect of
which the Borrower or any of its ERISA Affiliates could have liability under
Section 4064 or 4069 of ERISA in the event such plan has been or were to be
terminated.

 

“Non-U.S. Lender”:  as defined in Section 2.13(e).

 

“Notes”:  the collective reference to any promissory note evidencing Loans.

 

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.

 

“Obligor”:  as defined in Annex X to the Pooling Agreement.

 

“Other Connection Taxes”: with respect to a Lender or any other recipient of
payment to be made by or on account of any obligation of the Borrower hereunder,
Taxes imposed as a result of a present or former connection between such Lender
or other recipient and the jurisdiction imposing such

 

11

--------------------------------------------------------------------------------


 

Tax (other than connections arising from such Lender or other recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Other Lender”:  as defined in Section 2.1(c).

 

“Other Participant”: as defined in Section 8.6(b).

 

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, including
any interest, addition to tax or penalties applicable thereto.

 

“Pari Passu Indebtedness”:  the Dollar Equivalent of (i) Indebtedness for
borrowed money, the proceeds of which are used to either increase the
Series 2002-1 Invested Amount, refinance Indebtedness originally used for such
purpose and/or pay expenses incurred in connection with this Agreement or any
such other Indebtedness, and (ii) indebtedness incurred in connection with Hedge
Agreements entered into in connection with the Loans hereunder and any Pari
Passu Indebtedness described in clause (i) above, in each case which ranks not
greater than pari passu (in priority of payment) with the Loans.

 

“Participant”:  an Other Participant or a Voting Participant.

 

“Participant Register”:  as defined in Section 8.6(b).

 

“Payment Period”:  a period commencing on a date on which the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents have become due and payable (whether at the stated
maturity, by acceleration or otherwise) and ending on the date the Loans (with
accrued interest thereon) and all such other amounts are paid in full by the
Borrower or the Guarantor.

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any Person succeeding to the functions
thereof.

 

“Permitted Indebtedness”:  (a) Indebtedness of the Borrower pursuant to this
Agreement and (b) Pari Passu Indebtedness.

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Phase II Commitment Amount”:  as to any Lender, the amount set forth under the
heading “Phase II Commitment” opposite such Lender’s name on Schedule 1.1 or in
the Assignment and Acceptance pursuant to which such Lender became a party
hereto, as the same may be increased or reduced from time to time pursuant to
the terms hereof. The original aggregate amount of the Phase II Commitment
Amounts is $297,000,000.

 

“Phase II Effective Date”: the date determined as set forth in Section 2.1(b).

 

“Plan”:  a Single Employer Plan or a Multiple Employer Plan.

 

12

--------------------------------------------------------------------------------


 

“Pooling Agreement”:  the Fifth Amended and Restated Pooling Agreement, dated as
of June 28, 2004, among Bunge Funding, Bunge Management Services, Inc., as
servicer and the Trustee named therein, as the same may be amended, supplemented
or otherwise modified from time to time.

 

“Potential Series 2002-1 Early Amortization Event”:  an event which, with the
giving of notice or the lapse of time or both, would constitute a Series 2002-1
Early Amortization Event.

 

“Prime Rate”:  a variable rate of interest per annum equal to the “U.S. prime
rate” as reported on such day in the Money Rates Section of the Eastern Edition
of The Wall Street Journal, or if the Eastern Edition of The Wall Street Journal
is not published on such day, such rate as last published in the Eastern Edition
of The Wall Street Journal. In the event the Eastern Edition of The Wall Street
Journal ceases to publish such rate or an equivalent on a regular basis, the
term “Prime Rate” shall be determined on any day by reference to such other
regularly published average prime rate for such date applicable to such
commercial banks as is acceptable to the Administrative Agent in its sole
discretion.  Any change in Prime Rate shall be automatic, without the necessity
of notice provided to the Borrower or any other Loan Party.

 

“Purchased Loans”:  as defined in Annex X to the Pooling Agreement.

 

“Rate of Exchange”:  as of the relevant date, the rate of exchange set forth on
the relevant page of the Reuters screen on or about 11:00 A.M., New York time,
for the purchase of (as the context shall require) a Master Trust Approved
Currency with any other Master Trust Approved Currency on such date.

 

“Register”:  as defined in Section 8.6(d).

 

“Regulation D”:  Regulation D of the Board as in effect from time to time.

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Required Lenders”:  at any time, the holders (including Voting Participants in
accordance with Section 8.6(b)) of more than 50% of the Aggregate Exposure
Percentage.

 

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer”:  as to any Person, any member of the Board of Directors,
the Chief Executive Officer, the President, the Chief Financial Officer, the
Treasurer or any Vice President of such Person or any other officer of such
Person customarily performing functions similar to those performed by any of the
above-designated officers.

 

“S&P”:  Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor thereto.

 

“Sale Agreement”:  the Second Amended and Restated Sale Agreement, dated as of
September 6, 2002, among Bunge Funding, as Buyer, Bunge Finance Limited, a
Bermuda company, as a Seller, and Bunge Finance North America, Inc., a Delaware
corporation, as a Seller, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Series”:  as defined in Annex X to the Pooling Agreement.

 

13

--------------------------------------------------------------------------------


 

“Series 2002-1 Accrued Interest”:  as defined in Annex X to the Pooling
Agreement.

 

“Series 2002-1 Allocated Loan Amount”:  as defined in Annex X to the Pooling
Agreement.

 

“Series 2002-1 Collection Subaccount”:  as defined in Annex X to the Pooling
Agreement.

 

“Series 2002-1 Early Amortization Event”:  as defined in Annex X to the Pooling
Agreement.

 

“Series 2002-1 Invested Amount”:  as defined in Annex X to the Pooling
Agreement.

 

“Series 2002-1 Maximum Invested Amount”:  as defined in Annex X to the Pooling
Agreement.

 

“Series 2002-1 Supplement”:  the Fifth Amended and Restated Series 2002-1
Supplement to the Pooling Agreement, dated as of November 17, 2011, among the
Borrower, Bunge Funding, Bunge Management Services, Inc., as Servicer and The
Bank of New York Mellon, as Trustee, as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Series 2002-1 VFC”:  the interest in the Master Trust created and authorized
pursuant to the Series 2002-1 Supplement and the Pooling Agreement that is
designated as the “Series 2002-1 VFC Certificate” pursuant to the Series 2002-1
Supplement.

 

“Servicer”:  Bunge Management Services, Inc., a Delaware corporation, and any
“Successor Servicer” (as defined in Annex X to the Pooling Agreement).

 

“Servicing Agreement”:  the Third Amended and Restated Servicing Agreement,
dated as of December 23, 2003, among Bunge Funding, the Servicer, and The Bank
of New York Mellon, as Trustee, as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Single Employer Plan”:  a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any of its ERISA Affiliates and no Person other than the Borrower
and its ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any of its ERISA Affiliates could have liability under Section 4069
of ERISA in the event such plan has been or were to be terminated.

 

“Solvent”:  with respect to any Person on a particular date, that on such date
(a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature and (d) such Person is not engaged in business or a transaction, and
is not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

“Statutory Reserve Rate”:  a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurocurrency Loans shall be

 

14

--------------------------------------------------------------------------------


 

deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Sterling”:  the lawful currency of the United Kingdom of Great Britain and
Northern Ireland.

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned directly or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Taxes”:  any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, including
any interest, additions to tax or penalties applicable thereto.

 

“Termination Date”:  May 30, 2018.

 

“Total Commitments”:  at any time, the aggregate amount of all Lenders’
Commitments then in effect.

 

“Total Loans”:  at any time, the aggregate principal amount of the Loans of the
Lenders outstanding at such time.

 

“Transaction Documents”:  the collective reference to the Pooling Agreement, the
Series 2002-1 Supplement, the Series 2002-1 VFC, the Sale Agreement and the
Servicing Agreement.

 

“Transferee”:  any Assignee or Participant.

 

“Trustee”:  as defined in Annex X to the Pooling Agreement.

 

“Type”:  as to any Loan, its nature as a Weekly Reset LIBO Rate Loan or a
Eurocurrency Loan.

 

“United States”:  the United States of America.

 

“Voting Participant”: as defined in Section 8.6(b).

 

“Voting Participant Notification”: as defined in Section 8.6(b).

 

“Voting Stock”:  with respect to any Person as of any date, the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

“Weekly Reset LIBO Rate”:  an interest rate (rounded upwards, if necessary, to
the nearest 1/100 of 1%) equal to (a) the LIBO Rate for an interest period of
one month, as determined in accordance with the definition of “LIBO Rate,”
multiplied by (b) the Statutory Reserve Rate; provided, however, upon the
occurrence of any event described in Section 2.10, the Weekly Reset LIBO Rate
shall be the Prime Rate.  The Weekly Reset LIBO Rate shall be reset weekly,
without the necessity of notice being provided to the Borrower or any other
Person, on the first Business Day of each week and shall be adjusted
automatically on and as of the effective date of any change in the Statutory
Reserve Rate. 

 

15

--------------------------------------------------------------------------------


 

Information about the then-current Weekly Reset LIBO Rate shall be made
available upon telephonic request.

 

“Weekly Reset LIBO Rate Loans”:  Loans the rate of interest applicable to which
is based upon the Weekly Reset LIBO Rate.

 

“Withdrawal Liability”:  liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

 

“Withholding Agent”:  the Borrower and the Administrative Agent.

 

“Yen”:  the lawful currency of Japan.

 

1.2       Other Definitional Provisions.  (a)  Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

 

(b)        As used herein and in the other Loan Documents, and any certificate
or other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time (subject to any restrictions on such
amendments, supplements, restatements or modifications set forth herein).

 

(c)        The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

(d)        The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(e)        The Borrower and the Administrative Agent shall use the Rate of
Exchange in effect on any applicable date of determination for purposes of
calculating the Dollar Equivalent of any amount denominated in a Master Trust
Approved Currency other than Dollars.

 

(f)        Notwithstanding any other provision contained herein or in the other
Loan Documents, all terms of an accounting or financial nature used herein and
in the other Loan Documents shall be construed, and all computations of amounts
and ratios referred to herein and in the other Loan Documents shall be made, and
prepared:

 

(i)         in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to

 

16

--------------------------------------------------------------------------------


 

such terms by GAAP; provided, however, that all accounting terms used in
Section 5.2 below (and all defined terms used in the definition of any
accounting term used in Section 5.2 below) shall have the meaning given to such
terms (and defined terms) under GAAP as in effect on the date hereof applied on
a basis consistent with those used in preparing the financial statements
referred to in Section 3.15 below. In the event of any change after the date
hereof in GAAP, and if such change would affect the computation of any of the
financial covenants set forth in Section 5.2 below, then the parties hereto
agree to endeavor, in good faith, to agree upon an amendment to this Agreement
that would adjust such financial covenants in a manner that would preserve the
original intent thereof, but would allow compliance therewith to be determined
in accordance with the Borrower’s financial statements at the time, provided
that, until so amended such financial covenants shall continue to be computed in
accordance with GAAP prior to such change therein; and

 

(ii)        without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower, BFE, BAFC, the Guarantor or any of their Subsidiaries at “fair value”,
as defined therein.

 

(g)        All references to times of day in this Agreement shall be references
to Denver, Colorado time unless otherwise specifically provided.

 

SECTION 2.          AMOUNT AND TERMS OF COMMITMENTS

 

2.1       Commitments.

 

(a)        Commitment to Make Loans. Subject to the terms and conditions hereof,
each Lender severally agrees to make revolving credit loans in Dollars to the
Borrower from time to time during the Commitment Period in an aggregate
principal amount at any one time outstanding which does not exceed the amount of
such Lender’s then-applicable Commitment. The Borrower shall not request and no
Lender shall be required to make any Loan if, after making such Loan, the Total
Loans would exceed the Total Commitments then in effect. During the Commitment
Period the Borrower may use the Commitments by borrowing, prepaying the Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. Subject to Section 2.10, each Loan shall be either a Weekly
Reset LIBO Rate Loan or a Eurocurrency Loan, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 2.6.
The Borrower shall repay all outstanding Loans not later than the Termination
Date.

 

(b)        Phase II Effective Date. At any time during the Commitment Period and
on or before December 11, 2013, the Borrower may, by notice to the
Administrative Agent in substantially the form of Exhibit H, request that the
Phase II Effective Date occur on a date not more than 30 and not less than 3
Business Days following such notice (and in any event not later than
December 15, 2013). The Phase II Effective Date shall occur on the date
specified in such notice so long as, on the date so specified, each of the
conditions specified in Section 4.2 is true or has been satisfied, as the case
may be. Upon the Phase II Effective Date, the Borrower shall make such borrowing
from Lenders with Phase II Commitment Amounts, and/or shall make such prepayment
of outstanding Loans, as shall be required to cause the aggregate principal
amount of Loans owing to each Lender (including each such Lender with a Phase II
Commitment Amount) to be proportional to such Lender’s share of the aggregate
Commitments hereunder after giving effect to any increase thereof. The Borrower
agrees to indemnify each Lender and to hold each

 

17

--------------------------------------------------------------------------------


 

Lender harmless from any loss or expense incurred as a result of any such
prepayment in accordance with Section 2.14, as applicable.

 

(c)        Optional Increase.

 

(i)         Notwithstanding anything to the contrary contained in this
Agreement, the Borrower may request from time to time that the aggregate
Commitments hereunder be increased by an amount not less than $25,000,000 and
not to exceed $200,000,000. The Borrower, with the consent of the Administrative
Agent, may (I) request one or more of the Lenders to increase the amount of its
Commitment and/or (II) arrange for one or more banks or financial institutions
not a party hereto (an “Other Lender”) to become parties to and Lenders under
this Agreement. The Administrative Agent and the Borrower shall have no
obligation to offer any Lender or prospective new lender the opportunity to
participate in any increase pursuant to this Section, and nothing herein shall
prohibit the Administrative Agent from retaining for its own account, as a
Lender, all or substantially all of such increase.  In no event may any Lender’s
Commitment be increased without the prior written consent of such Lender, and
the failure of any Lender to respond to the Borrower’s request for an increase
shall be deemed a rejection by such Lender of the Borrower’s request. The
aggregate Commitments of all Lenders hereunder may not be increased if, at the
time of any proposed increase hereunder, a Default or Event of Default has
occurred and is continuing. Notwithstanding anything contained in this Agreement
to the contrary, no Lender shall have any obligation whatsoever to increase the
amount of its Commitment, and each Lender may at its option, unconditionally and
without cause, decline to increase its Commitment. Any increase of the aggregate
Commitments under this Section 2.1(c) shall be on terms (including, without
limitation, covenants, maturity, fees and interest rate) identical to the terms
applicable to the existing Commitments and Loans hereunder.

 

(ii)        If any Lender is willing, in its sole and absolute discretion, to
increase the amount of its Commitment hereunder in the applicable amount (or
portion thereof) requested pursuant hereto (such a Lender hereinafter referred
to as an “Increasing Lender”), it shall enter into a written agreement to that
effect with the Borrower and the Administrative Agent, substantially in the form
of Exhibit F (a “Commitment Increase Supplement”), which agreement shall
specify, among other things, the amount of the increased Commitment of such
Increasing Lender. Upon the effectiveness of such Increasing Lender’s increase
in Commitment, Schedule 1.1 shall, without further action, be deemed to have
been amended appropriately to reflect the increased Commitment of such
Increasing Lender. Any Other Lender which is willing to become a party hereto
and a Lender hereunder in the applicable amount (or portion thereof) requested
pursuant hereto shall enter into a written agreement with the Borrower and the
Administrative Agent, substantially in the form of Exhibit G (an “Additional
Lender Supplement”), which agreement shall specify, among other things, its
Commitment hereunder. When such Other Lender becomes a Lender hereunder as set
forth in the Additional Lender Supplement, Schedule 1.1 shall, without further
action, be deemed to have been amended as appropriate to reflect the Commitment
of such Other Lender. Upon the execution by the Administrative Agent, the
Borrower and such Other Lender of such Additional Lender Supplement, such Other
Lender shall become and be deemed a party hereto and a “Lender” hereunder for
all purposes hereof and shall enjoy all rights and assume all obligations on the
part of the Lenders set forth in this Agreement, and its Commitment shall be the
amount specified in its Additional Lender Supplement. Each Other Lender which
executes and delivers an Additional Lender Supplement and becomes a party

 

18

--------------------------------------------------------------------------------


 

hereto and a “Lender” hereunder pursuant to such Additional Lender Supplement is
hereinafter referred to as an “Additional Lender.”

 

(iii)       In no event shall an increase in a Lender’s Commitment or the
Commitment of an Other Lender become effective until the Administrative Agent
shall have received favorable written opinions of counsel for each of the
Borrower and the Guarantor, addressed to the Lenders, substantially in the form
of Exhibit D-1 and Exhibit D-2, as they relate to this Agreement and the
borrowings hereunder after giving effect to the increase in the aggregate
Commitments hereunder resulting from the increase in such Lender’s Commitment or
the extension of a Commitment by such Other Lender. In no event shall an
increase in a Lender’s Commitment or the Commitment of an Other Lender become
effective until the Administrative Agent shall have received an acknowledgement
and consent from the Guarantor that the Guaranty Agreement remains valid and
enforceable. In no event shall an increase in a Lender’s Commitment or the
Commitment of an Other Lender which results in the aggregate Commitments of all
Lenders hereunder exceeding the amount which is authorized at such time in
resolutions previously delivered to the Administrative Agent become effective
until the Administrative Agent shall have received a copy of the resolutions, in
form and substance satisfactory to the Administrative Agent, of the Board of
Directors of the Guarantor authorizing the borrowings by the Borrower
contemplated pursuant to such increase, certified by the Secretary or an
Assistant Secretary of the Guarantor. Upon the effectiveness of the increase in
a Lender’s Commitment or the Commitment of an Other Lender pursuant to the
preceding sentence and execution by an Increasing Lender of a Commitment
Increase Supplement or by an Additional Lender of an Additional Lender
Supplement, the Borrower shall make such borrowing from such Increasing Lender
or Additional Lender, and/or shall make such prepayment of outstanding Loans, as
shall be required to cause the aggregate principal amount of Loans owing to each
Lender (including each such Increasing Lender and Additional Lender) to be
proportional to such Lender’s share of the aggregate Commitments hereunder after
giving effect to any increase thereof. The Borrower agrees to indemnify each
Lender and to hold each Lender harmless from any loss or expense incurred as a
result of any such prepayment in accordance with Section 2.14, as applicable.

 

(iv)       No Other Lender may become an Additional Lender unless an Additional
Lender Supplement (or counterparts thereof) has been signed by such bank or
financial institution and which Additional Lender Supplement has been agreed to
and acknowledged by the Borrower and acknowledged by the Administrative Agent.
No consent of any Lender or acknowledgment of any of the other Lenders hereunder
shall be required therefor. In no event shall the Commitment of any Lender be
increased by reason of any bank or financial institution becoming an Additional
Lender, or otherwise, but the aggregate Commitments hereunder shall be increased
by the amount of each Additional Lender’s Commitment. Upon any Lender entering
into a Commitment Increase Supplement or any Additional Lender becoming a party
hereto, the Administrative Agent shall notify each other Lender thereof and
shall deliver to each Lender a copy of the Additional Lender Supplement executed
by such Additional Lender and agreed to and acknowledged by the Borrower and
acknowledged by the Administrative Agent, and the Commitment Increase Supplement
executed by such Increasing Lender and agreed to and acknowledged by the
Borrower and acknowledged by the Administrative Agent.

 

19

--------------------------------------------------------------------------------


 

2.2       Procedure for Loan Borrowing. The Borrower may borrow under the
Commitments during the Commitment Period on any Business Day (but not more than
once on any single Business Day with respect to Weekly Reset LIBO Rate Loans,
unless otherwise approved by the Administrative Agent in its sole discretion),
provided that the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by (a) the Administrative Agent prior to
10:00 A.M. three (3) Business Days prior to the requested Borrowing Date, in the
case of Eurocurrency Loans, or (b) the Administrative Agent prior to 9:00 A.M.
on the requested Borrowing Date, in the case of Weekly Reset LIBO Rate Loans
comprising a Borrowing in an aggregate amount equal to or greater than
$200,000,000, or (c) 10:30 A.M. on the requested Borrowing Date, in the case of
Weekly Reset LIBO Rate Loans comprising a Borrowing in an aggregate amount less
than $200,000,000), specifying (i) the amount and Type of Loans to be borrowed,
(ii) the requested Borrowing Date and (iii) in the case of Eurocurrency Loans,
the length of the initial Interest Period therefor. Each borrowing under the
Commitments shall be in an amount equal to (y) in the case of Weekly Reset LIBO
Rate Loans, $1,000,000 or a whole multiple thereof (or, if the then aggregate
Available Commitments are less than $1,000,000, such lesser amount), and (z) in
the case of Eurocurrency Loans, $5,000,000 or a whole multiple of $1,000,000 in
excess thereof. Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify each Lender thereof. Each Lender will
make the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 1:00 P.M. (the “Borrowing Time”), on the Borrowing Date requested by the
Borrower, in each case in immediately available Dollar funds, to the
Administrative Agent. Such borrowing will then be made available at 2:00 P.M. on
the Borrowing Date to the Borrower by the Administrative Agent crediting the
account of the Borrower on the books of such office with the aggregate of the
amounts made available to the Administrative Agent by the Lenders and in like
funds as received by the Administrative Agent. Should any such borrowing notice
from the Borrower indicate an account on the books of another bank or financial
institution, the Administrative Agent shall transfer the amounts described in
such borrowing notice to such account within a reasonable period of time.

 

2.3       Commitment Fees, etc.

 

(a)        The Borrower agrees to pay to the Administrative Agent for the
account of each Lender (other than a Defaulting Lender) a commitment fee in
Dollars for the period from and including the date hereof to the last day of the
Commitment Period, computed at a rate per annum equal to for each day during
such period the Commitment Fee Rate on such day, on the amount of the Available
Commitment of such Lender on such day, payable quarterly in arrears on the last
day of each March, June, September and December and on the Termination Date,
commencing on the first of such dates to occur after the date hereof.

 

(b)        The Borrower agrees to pay to the Administrative Agent all fees in
the amounts and on the dates previously or contemporaneously herewith agreed to
in writing by the Borrower and the Administrative Agent.

 

2.4       Termination or Reduction of Commitments. The Borrower shall have the
right, upon not less than three (3) Business Days’ notice to the Administrative
Agent, to terminate the Commitments or, from time to time, to reduce the amount
of the Commitments; provided that no such termination or reduction of
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Loans made on the effective date thereof, the Total Loans
would exceed the Total Commitments. Any such reduction shall be in an amount
equal to at least $10,000,000 or any larger whole multiple thereof, and shall
reduce permanently the Commitments then in effect.

 

20

--------------------------------------------------------------------------------


 

2.5       Prepayments.

 

(a)        The Borrower may at any time and from time to time prepay the Loans,
in whole or in part, without premium or penalty, upon irrevocable notice
delivered to the Administrative Agent no later than (i) 10:00 A.M. three
(3) Business Days prior thereto, in the case of Eurocurrency Loans, and
(ii) 10:00 A.M. on the date thereof, in the case of Weekly Reset LIBO Rate
Loans, which notice shall specify the date and amount of prepayment and whether
the prepayment is of Eurocurrency Loans or Weekly Reset LIBO Rate Loans;
provided, that if a Eurocurrency Loan is prepaid on any day other than the last
day of the Interest Period applicable thereto, the Borrower shall also pay any
amounts owing pursuant to Section 2.14. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to such
date on the amount prepaid. Partial prepayments of Loans shall be in an
aggregate principal amount of $1,000,000 or a whole multiple thereof.

 

(b)        If, on any day, the sum of the aggregate outstanding principal amount
of the Loans hereunder and Pari Passu Indebtedness (after converting all such
amounts into the then Dollar Equivalent thereof) exceeds the then current
Series 2002-1 Invested Amount outstanding under the Series 2002-1 VFC (after
giving effect to any increases or decreases therein on such day), the Borrower
shall prepay Loans and/or Pari Passu Indebtedness in an amount sufficient to
comply with Section 5.2(a). Any such prepayment of Loans pursuant to this
Section 2.5(b) shall be made together with accrued interest to the date of such
prepayment on the amount prepaid and the Borrower shall also pay any amounts
owing pursuant to Section 2.14.

 

(c)        If, on any date, the Total Loans outstanding on such date exceed the
Total Commitments in effect on such date, the Borrower immediately shall prepay
the Loans in the amount of such excess. Any such prepayment of Loans pursuant to
this Section 2.5(c) shall be made together with accrued interest to the date of
such prepayment on the amount prepaid and the Borrower shall also pay any
amounts owing pursuant to Section 2.14.

 

2.6       Conversion and Continuation Options.

 

(a)        The Borrower may elect from time to time to convert Eurocurrency
Loans to Weekly Reset LIBO Rate Loans by giving the Administrative Agent prior
irrevocable notice of such election no later than 10:00 A.M. on the Business Day
preceding the proposed conversion date, provided that any such conversion of
Eurocurrency Loans may only be made on the last day of an Interest Period with
respect thereto. The Borrower may elect from time to time to convert Weekly
Reset LIBO Rate Loans to Eurocurrency Loans by giving the Administrative Agent
prior irrevocable notice of such election no later than 10:00 A.M. on the third
(3rd) Business Day preceding the proposed conversion date (which notice shall
specify the length of the initial Interest Period therefor), provided that no
Weekly Reset LIBO Rate Loan may be converted into a Eurocurrency Loan when any
Event of Default has occurred and is continuing and the Administrative Agent or
the Required Lenders have determined in its or their sole discretion not to
permit such conversions. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.

 

(b)        Any Eurocurrency Loan may be continued as such upon the expiration of
the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurocurrency Loan may be continued as such when any Event of Default has
occurred and is continuing and the Administrative Agent has or the Required
Lenders have

 

21

--------------------------------------------------------------------------------


 

determined in its or their sole discretion not to permit such continuations, and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso, any such Eurocurrency Loans shall be
automatically converted to Weekly Reset LIBO Rate Loans on the last day of such
then expiring Interest Period. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

 

2.7       Limitations on Eurocurrency Borrowings. Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurocurrency Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that, after giving effect
thereto, the aggregate principal amount of the Eurocurrency Loans comprising
each Eurocurrency Borrowing shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof, and (b) no more than ten (10) Eurocurrency
Borrowings shall be outstanding at any one time.

 

2.8       Interest Rates and Payment Dates.

 

(a)        Each Eurocurrency Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to (i) the
Adjusted LIBO Rate determined for such day, plus (ii) the Applicable Margin.

 

(b)        Each Weekly Reset LIBO Rate Loan shall bear interest at a rate per
annum equal to (i) the Weekly Reset LIBO Rate, plus (ii) the Applicable Margin.

 

(c)        During the continuance of an Event of Default all outstanding Loans
(whether or not overdue) shall bear interest at a rate per annum equal to the
rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2%. If all or a portion of any interest payable
on any Loan or any commitment fee or other amount payable hereunder (other than
any amount to which the preceding sentence is applicable) shall not be paid when
due (whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at the Weekly Reset LIBO Rate plus 2% from the date
of such non-payment until such amount is paid in full (as well after as before
judgment).

 

(d)        Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.

 

2.9       Computation of Interest and Fees.

 

(a)        Interest and fees payable pursuant hereto shall be calculated on the
basis of a 360-day year for the actual days elapsed, except that, with respect
to Weekly Reset LIBO Rate Loans the rate of interest on which is calculated on
the basis of the Prime Rate, the interest thereon shall be calculated on the
basis of a 365- (or 366-, as the case may be) day year for the actual days
elapsed. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of each determination of an Adjusted LIBO
Rate. Any change in the interest rate on a Loan resulting from a change in the
Weekly Reset LIBO Rate or the Statutory Reserve Rate shall become effective as
of the opening of business on the day on which such change becomes effective.
The Administrative Agent shall as soon as practicable notify the Borrower and
the relevant Lenders of the effective date and the amount of each such change in
interest rate.

 

(b)        Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders

 

22

--------------------------------------------------------------------------------


 

in the absence of manifest error. The Administrative Agent shall, at the request
of the Borrower, deliver to the Borrower a statement showing the quotations used
by the Administrative Agent in determining any interest rate pursuant to
Sections 2.8(a) and 2.8(b).

 

2.10     Inability to Determine Interest Rate. If prior to the first day of any
Interest Period (with respect to a Eurocurrency Borrowing) or the first Business
Day of any week (with respect to a Weekly Reset LIBO Rate):

 

(a)        the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the LIBO Rate required to determine the applicable
Adjusted LIBO Rate or Weekly Reset LIBO Rate, or

 

(b)        the Administrative Agent shall have received notice from the Required
Lenders that the LIBO Rate required to determine the applicable Adjusted LIBO
Rate or Weekly Reset LIBO Rate will not adequately and fairly reflect the cost
to such Lenders (as conclusively certified by such Lenders) of making or
maintaining their affected Loans,

 

the Administrative Agent shall give facsimile or telephonic notice thereof to
the Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (w) any Eurocurrency Loans requested to be made on the first day
of such Interest Period shall be made as Weekly Reset LIBO Rate Loans, (x) any
Loans that were to have been converted on the first day of such Interest Period
to Eurocurrency Loans shall be continued as Weekly Reset LIBO Rate Loans,
(y) any outstanding Eurocurrency Loans shall be converted, on the last day of
the then-current Interest Period, to Weekly Reset LIBO Rate Loans, and (z) the
Weekly Reset LIBO Rate shall be the Prime Rate, as provided in the definition of
“Weekly Reset LIBO Rate” in Section 1.1. Until such notice has been withdrawn by
the Administrative Agent, no further Eurocurrency Loans shall be made or
continued as such, nor shall the Borrower have the right to convert Loans to
Eurocurrency Loans.

 

2.11     Pro Rata Treatment and Payments.

 

(a)        Except as required by Section 2.1(b) on the Phase II Effective Date
or by 2.1(c) on the effective date of any increase in the aggregate Commitments,
in each case as required to cause the aggregate principal amount of Loans owing
to each Lender to be proportional to such Lender’s share of the aggregate
Commitments hereunder after giving effect thereto, each borrowing by the
Borrower from the Lenders hereunder shall be made pro rata according to the
respective Commitments of the Lenders. Any reduction of the Commitments of the
Lenders shall be made pro rata according to the respective Commitments of the
Lenders. Each payment by the Borrower on account of any commitment fee with
respect to any period shall be made pro rata according to the respective average
daily Available Commitments of the Lenders for such period; provided, that the
Borrower shall not be obligated to pay any commitment fee owed to a Lender with
respect to any period during which such Lender became a Defaulting Lender and
such Defaulting Lender’s Available Commitment shall not be included in the
calculation of the commitment fees owed to the Lenders that are not Defaulting
Lenders during such period.

 

(b)        Each payment (including each prepayment) by the Borrower on account
of principal of and interest on the Loans shall be made pro rata according to
the respective outstanding principal amounts of the Loans then held by the
Lenders.

 

(c)        All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon on
the due date thereof to the Administrative

 

23

--------------------------------------------------------------------------------


 

Agent, for the account of the Lenders, at the Funding Office, in immediately
available funds. Payments and prepayments of all amounts hereunder shall be made
in Dollars. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurocurrency Loans) becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day. If any payment on a Eurocurrency Loan becomes
due and payable on a day other than a Business Day, the maturity thereof shall
be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day. In
the case of any extension of any payment of principal pursuant to the preceding
two sentences, interest thereon shall be payable at the then applicable rate
during such extension.

 

(d)        Unless the Administrative Agent shall have been notified in writing
by any Lender prior to the Borrowing Time on a Borrowing Date that such Lender
will not make the amount that would constitute its share of such borrowing on
such date available to the Administrative Agent, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on such Borrowing Date, and the Administrative Agent may, but shall not be
so required to, in reliance upon such assumption, make available to the Borrower
a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on such Borrowing Date, and if the
Administrative Agent makes such corresponding amount available to the Borrower,
then such Lender shall pay to the Administrative Agent, on demand, such amount
with interest thereon, at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error. If the Administrative Agent makes such Lender’s share
of such borrowing available to the Borrower, and if such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three (3) Business Days after such Borrowing Date, the Administrative
Agent shall also be entitled to recover such amount with interest thereon at the
rate per annum applicable to Weekly Reset LIBO Rate Loans, on demand, from the
Borrower. The failure of any Lender to make any Loan on any Borrowing Date shall
not relieve any other Lender of its obligation hereunder to make a Loan on such
Borrowing Date pursuant to the provisions contained herein, but no Lender shall
be responsible for the failure of any other Lender to make the Loan to be made
by such other Lender on any Borrowing Date, and nothing in this
Section 2.11(d) or elsewhere in this Agreement or any other Loan Document shall
be deemed to require the Administrative Agent (or any other Lender) to advance
funds on behalf of any Lender or to relieve any Lender from its obligation to
fulfill its commitments hereunder or to prejudice any rights that the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.

 

(e)        Unless the Administrative Agent shall have been notified in writing
by the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three (3) Business Days after such
due date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest

 

24

--------------------------------------------------------------------------------


 

thereon at the rate per annum equal to the daily average Federal Funds Effective
Rate. Nothing herein shall be deemed to limit the rights of the Administrative
Agent or any Lender against the Borrower.

 

2.12     Requirements of Law.

 

(a)        If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

 

(i)         shall subject any Lender to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) with respect to this Agreement
or on any Loan made by it;

 

(ii)        shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the Adjusted
LIBO Rate or Weekly Reset LIBO Rate; or

 

(iii)       shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining any Loans (other than Weekly Reset LIBO Rate Loans
determined by reference to the Prime Rate) or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable. If
any Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

 

(b)        If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital or liquidity adequacy or in
the interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which such Lender
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction;
provided that the Borrower shall not be required to compensate a Lender pursuant
to this paragraph for any amounts incurred more than six months prior to the
date that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; and provided further that, if the circumstances giving
rise to such claim have a retroactive effect, then such six-month period shall
be extended to include the period of such retroactive effect.

 

25

--------------------------------------------------------------------------------


 

(c)        A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

(d)        Notwithstanding anything herein to the contrary (i) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in
Requirements of Law, regardless of the date enacted, adopted, issued or
implemented.

 

2.13     Taxes.

 

(a)        All payments made by or on behalf of the Borrower under this
Agreement or any other Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any Taxes; provided, that
if any Taxes are required to be deducted or withheld from any amounts payable to
the Administrative Agent or any Lender, as determined in good faith by the
applicable Withholding Agent, (x) the applicable Withholding Agent shall be
entitled to make such deduction or withholding and shall timely pay the amount
deducted or withheld  to the relevant Governmental Authority in accordance with
applicable law and (y) if such Tax is an Indemnified Tax, then the sum payable
by the Borrower to the Administrative Agent or such Lender shall be increased to
the extent necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section), the Administrative Agent or such Lender receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

 

(b)        In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)        Whenever any Indemnified Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof, a copy of the tax return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent. If (i) the Borrower fails to pay any Indemnified
Taxes or Other Taxes when due to the appropriate taxing authority or (ii) the
Borrower fails to remit to the Administrative Agent the required receipts or
other required documentary evidence or (iii) any Indemnified Taxes or Other
Taxes are imposed directly upon the Administrative Agent or any Lender, the
Borrower shall indemnify the Administrative Agent and the Lenders for any Taxes
that are imposed on the Administrative Agent or any Lender as a result of any
such failure, in the case of (i) and (ii), or any such direct imposition, in the
case of (iii).

 

(d)        Each Lender shall indemnify the Administrative Agent for the full
amount of any taxes, levies, imposts, duties, charges, fees, deductions,
withholdings or similar charges imposed by any Governmental Authority that are
attributable to such Lender and that are payable or paid by the Administrative
Agent (to the extent not reimbursed by the Guarantor or the Borrower and without
limiting the obligation of the Guarantor or the Borrower to do so), together
with all

 

26

--------------------------------------------------------------------------------


 

interest, penalties, reasonable costs and expenses arising therefrom or with
respect thereto, as determined by the Administrative Agent in good faith. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.

 

(e)        Each Lender (or Transferee) that is a “United States person” as
defined in Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed copies of U.S. Internal Revenue
Service Form W-9 (or any successor form) certifying that such Lender is exempt
from U.S. federal withholding tax. Each Lender (or Transferee) that is not a
“United States person” as defined in Section 7701(a)(30) of the Code (a
“Non-U.S. Lender”) shall deliver to the Borrower and the Administrative Agent
(or, in the case of a Participant, to the Lender from which the related
participation shall have been purchased) (i) two copies of either U.S. Internal
Revenue Service Form W-8BEN, Form W-8ECI or Form W-8IMY (together with any
applicable underlying IRS forms), (ii) in the case of a Non-U.S. Lender claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest”, a statement
substantially in the form of Exhibit E and the applicable Form W-8, or any
subsequent versions thereof or successors thereto, properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or a reduced
rate of, U.S. federal withholding tax on payments by the Borrower under this
Agreement and the other Loan Documents or (iii) any other form prescribed by
applicable requirements of U.S. federal income tax law as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the Borrower and the Administrative
Agent to determine the withholding or deduction required to be made. Such forms
shall be delivered by each Non-U.S. Lender on or before the date it becomes a
party to this Agreement (or, in the case of any Participant, on or before the
date such Participant purchases the related participation) and from time to time
thereafter upon the request of the Borrower or the Administrative Agent. In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Borrower and the
Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the U.S. taxing authorities for such
purpose). Notwithstanding any other provision of this Section, a Non-U.S. Lender
shall not be required to deliver any form pursuant to this Section that such
Non-U.S. Lender is not legally able to deliver.

 

(f)        A Lender (or participant) that is entitled to an exemption from or
reduction of non-U.S. withholding tax under the law of the jurisdiction in which
the Borrower is located, or any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement shall deliver to the Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate, provided that such Lender (or participant) is legally entitled
to complete, execute and deliver such documentation and in such Lender’s (or
participant’s) judgment such completion, execution or submission would not
materially prejudice the legal or commercial position of such Lender (or
participant).

 

(g)        If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or

 

27

--------------------------------------------------------------------------------


 

1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this paragraph (g), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(h)        If the Administrative Agent or a Lender determines, in its sole good
faith discretion, that it has received a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by the Borrower or with respect
to which the Borrower has paid additional amounts pursuant to this Section 2.13,
it shall pay to the Borrower an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 2.13 with respect to Indemnified Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Borrower agrees to pay, upon the request of the Administrative Agent or such
Lender, the amount paid over to the Borrower pursuant to this paragraph
(h) (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
that the Administrative Agent or such Lender is required to repay such refund to
such Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (h), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (h) the payment of
which would place the indemnified party in a less favorable net after-tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph (h) shall not be construed to require the Administrative Agent or
a Lender to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to the Borrower.

 

(i)         The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

2.14     Indemnity. The Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurocurrency Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurocurrency Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement, (c) the making of a prepayment
of Eurocurrency Loans on a day that is not the last day of an Interest Period
with respect thereto or (d) the assignment of any Eurocurrency Loan other than
on the last day of an Interest Period with respect thereto as the result of a
request by the Borrower pursuant to Section 2.17(a); provided, however, that the
Borrower shall not be obligated to indemnify a Defaulting Lender for any such
loss or expense (incurred while such Lender was a Defaulting Lender) related to
the prepayment or assignment of any Eurocurrency Loan owed to such Defaulting
Lender. Such indemnification may include an amount equal to the excess, if any,
of (i) the amount of interest that would have accrued on the amount so prepaid,
or not so borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the

 

28

--------------------------------------------------------------------------------


 

date of such failure) in each case at the applicable rate of interest for such
Loans provided for herein (excluding, however, the Applicable Margin included
therein, if any) over (ii) the amount of interest (as reasonably determined by
such Lender) that would have accrued to such Lender on such amount by placing
such amount on deposit for a comparable period with leading banks in the
interbank eurocurrency market. A certificate as to any amounts payable pursuant
to this Section submitted to the Borrower by any Lender shall be conclusive in
the absence of manifest error. This covenant shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

 

2.15     Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.12 or 2.13(a) with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to
Section 2.12 or 2.13(a).

 

2.16     Illegality. If, after the date of this Agreement, the introduction of,
or any change in, any applicable law, rule or regulation or in the
interpretation or administration thereof by any Governmental Authority shall, in
the reasonable opinion of counsel to any Lender, make it unlawful for such
Lender to make or maintain any Eurocurrency Loan, then such Lender may, by
notice to the Borrower (with notice to the Administrative Agent), immediately
declare that such Eurocurrency Loan shall be due and payable. The Borrower shall
repay any such Eurocurrency Loan declared so due and payable in full on the last
day of the Interest Period applicable thereto or earlier if required by law,
together with accrued interest thereon. Each Lender will promptly notify the
Borrower and the Administrative Agent of any event of which such Lender has
knowledge which would entitle it to repayment pursuant to this Section 2.16 and
will use its reasonable efforts to mitigate the effect of any event if, in the
sole and absolute opinion of such Lender, such efforts will avoid the need for
such prepayment and will not be otherwise disadvantageous to such Lender.

 

2.17     Replacement of Lenders.

 

(a)        The Borrower shall be permitted to replace any Lender that requests
reimbursement for amounts owing pursuant to Section 2.12 or 2.13(a) with a
replacement financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) prior to any
such replacement, such Lender shall have taken no action under Section 2.15 so
as to eliminate the continued need for payment of amounts owing pursuant to
Section 2.12 or 2.13(a), (iv) the replacement financial institution shall
purchase, at par, in immediately available funds, all Loans and other amounts
owing to such replaced Lender on or prior to the date of replacement, (v) the
Borrower shall be liable to such replaced Lender under Section 2.14 if any
Eurocurrency Loan owing to such replaced Lender shall be purchased other than on
the last day of the Interest Period relating thereto, (vi) the replacement
financial institution, if not already a Lender, shall be reasonably satisfactory
to the Administrative Agent, (vii) the replaced Lender shall be obligated to
make such replacement in accordance with the provisions of Section 8.6 (provided
that the Borrower shall be obligated to pay the registration and processing fee
referred to therein) and (viii) the Borrower shall remain liable to such
replaced Lender for all additional amounts (if any) required pursuant to
Section 2.12 or 2.13(a), as the case may be.

 

29

--------------------------------------------------------------------------------


 

(b)        The Borrower shall be permitted to replace any Defaulting Lender with
a replacement financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) the
replacement financial institution shall purchase, at par, in immediately
available funds, all Loans and other amounts owing to such replaced Lender on or
prior to the date of replacement, (iv) the replacement financial institution, if
not already a Lender, shall be reasonably satisfactory to the Administrative
Agent, (v) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 8.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein) and
(vi) any such replacement shall not be deemed to be a waiver of any rights that
the Borrower, the Administrative Agent or any other Lender shall have against
the replaced Lender.

 

SECTION 3.   REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:

 

3.1       No Change. Since December 31, 2012, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.

 

3.2       Existence; Compliance with Law. The Borrower (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property and to conduct the business in which it is currently
engaged, (c) is duly qualified as a foreign corporation and in good standing
under the laws of each jurisdiction where its ownership or operation of property
or the conduct of its business requires such qualification, except where the
failure to be so duly qualified could not reasonably be expected to have a
Material Adverse Effect, (d) is in compliance with all Requirements of Law
except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect, and
(e) with respect to the transactions contemplated hereunder, is in compliance in
all material respects with all Requirements of Law promulgated by the U.S.
Treasury Department Office of Foreign Assets Control pursuant to the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et. seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Order
promulgated thereunder (including having in full force and effect any required
licenses thereunder).

 

3.3       Power; Authorization; Enforceable Obligations. The Borrower has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and to obtain Loans hereunder. The Borrower has
taken all necessary organizational action to authorize the execution, delivery
and performance of the Loan Documents to which it is a party and to authorize
the Loans on the terms and conditions of this Agreement. No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
Loans hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents to which the
Borrower is a party, except consents, authorizations, filings and notices
described in Schedule 3.3, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect. Each Loan Document
to which the Borrower is a party has been duly executed and delivered on behalf
of the Borrower. This Agreement constitutes, and each other Loan Document to
which the Borrower is a party, upon execution will constitute, a legal, valid
and binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

30

--------------------------------------------------------------------------------


 

3.4       No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents to which the Borrower is a party, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of the Borrower and will not
result in, or require, the creation or imposition of any Lien (other than any
Borrower Permitted Lien) on any of the Borrower’s properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation. No
Requirement of Law or Contractual Obligation applicable to the Borrower could
reasonably be expected to have a Material Adverse Effect.

 

3.5       Litigation. No litigation, investigation or proceeding of or before
any arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against the Borrower or against any of its properties
or revenues (a) with respect to any of the Loan Documents to which the Borrower
is a party or any of the transactions contemplated hereby or thereby, or
(b) that could reasonably be expected to have a Material Adverse Effect.

 

3.6       No Default. The Borrower is not in default under or with respect to
any of its Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing.

 

3.7       Ownership of Property; Liens. The Borrower has good title to all its
property, and none of such property is subject to any Lien other than Borrower
Permitted Liens.

 

3.8       Taxes. The Borrower has filed or caused to be filed all federal, state
and other material tax returns that are required to be filed and has paid all
taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any taxes, fees or other charges the amount or validity of which are currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
Borrower). No tax Lien (other than any Borrower Permitted Lien) has been filed,
and, to the knowledge of the Borrower, no claim is being asserted, with respect
to any such tax, fee or other charge.

 

3.9       Federal Regulations. No part of the proceeds of any Loans will be used
for “buying” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U as now and from time to time
hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board. If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR
Form G-3 or FR Form U-1, as applicable, referred to in Regulation U.

 

3.10                  Investment Company Act; Other Regulations. The Borrower is
not an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended.
The Borrower is not subject to regulation under any Requirement of Law (other
than Regulation X of the Board) that limits its ability to incur Indebtedness.

 

3.11                    No Subsidiaries. The Borrower has no direct or indirect
Subsidiaries.

 

3.12                    Use of Proceeds. The proceeds of Loans made on the
Closing Date shall be used (to the extent necessary to satisfy the condition set
forth in Section 4.1(l) hereof) to repay the Borrower’s obligations to CoBank
under the JPMorgan Credit Agreement. The proceeds of Loans made on the Phase II
Effective Date shall be used (to the extent necessary) to repay in full the
“Tranche A Loans” under and as defined in the 2012 Credit Agreement. The
proceeds of all other Loans shall be used solely to either (i) make advances
under the Series 2002-1 VFC, (ii) repay Permitted Indebtedness outstanding from
time to time or (iii) pay expenses incurred in connection with this Agreement
and any Pari Passu Indebtedness.

 

31

--------------------------------------------------------------------------------


 

3.13     Solvency. Each Loan Party is, and after giving effect to the incurrence
of all Indebtedness and obligations being incurred in connection herewith and
therewith will be and will continue to be, Solvent.

 

3.14     Limited Purpose. The Borrower is a single purpose entity that was
formed for the sole purpose of (i) holding the Series 2002-1 VFC, (ii) borrowing
under the Commitments hereunder, (iii) incurring Pari Passu Indebtedness and
(iv) entering into Hedge Agreements in connection with the Commitments hereunder
and such Pari Passu Indebtedness. Other than cash derived from Hedge Agreements
and distributions of Series 2002-1 Accrued Interest and Series 2002-1 Invested
Amount to the Borrower under the Series 2002-1 VFC, which cash shall be used by
the Borrower solely to make interest, principal and premium (if any) payments
under this Agreement and under any Pari Passu Indebtedness and to pay for its
reasonable operating expenses (and, in the case of cash derived from Hedge
Agreements, to make advances under the Series 2002-1 VFC), the Series 2002-1 VFC
is the sole asset of the Borrower.

 

3.15     Financial Condition. The balance sheet of the Borrower as at
December 31, 2012 and the related statements of income for the fiscal year ended
on such date, reported on by the Borrower’s independent public accountants,
copies of which have heretofore been furnished to the Administrative Agent, are
complete and correct, in all material respects, and present fairly the financial
condition of the Borrower as at such date, and the results of operations for the
fiscal year then ended. Such financial statements, including any related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the external
auditors and as disclosed therein, if any).

 

SECTION 4.   CONDITIONS PRECEDENT

 

4.1       Conditions to Effectiveness. This Agreement shall become effective on
the first day on which all of the following conditions have been satisfied:

 

(a)        Credit Agreement; Notes; Guaranty Agreement. The Administrative Agent
shall have received (i) this Agreement executed and delivered by the
Administrative Agent, the Borrower and each Person listed on Schedule 1.1;
(ii) such Notes, executed and delivered by the Borrower, as may be requested by
any Lender; and (iii) the Guaranty Agreement, executed and delivered by the
Guarantor.

 

(b)        Series 2002-1 VFC. The conditions set forth in Section 8.01 of the
Series 2002-1 Supplement shall have been satisfied, and the Series 2002-1 VFC
shall have been issued and delivered to the Borrower pursuant to the
Series 2002-1 Supplement.  In addition, the Administrative Agent shall have
received a Responsible Officer’s certificate, dated the Closing Date, certifying
as to the foregoing matters and attaching true and correct copies of the
documents delivered pursuant to Section 8.01 of the Series 2002-1 Supplement
(including without limitation the Series 2002-1 Supplement, the Pooling
Agreement and the Servicing Agreement).

 

(c)        Fees. The Lenders and the Administrative Agent shall have received
all fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel), on or
before the Closing Date.

 

(d)        Closing Certificates; Good Standing Certificates. The Administrative
Agent shall have received (i) a Responsible Officer’s certificate of the
Borrower, dated the Closing Date, substantially in the form of Exhibit B-1 and a
secretary’s certificate of the Borrower, dated the Closing Date, substantially
in the form of Exhibit B-2, with appropriate insertions and attachments
satisfactory in form and substance to the Administrative Agent, including
(A) the

 

32

--------------------------------------------------------------------------------


 

certificate of incorporation of the Borrower, certified by the relevant
authority of the jurisdiction of organization of the Borrower, and the bylaws of
the Borrower, (B) Board of Directors resolutions in respect of the Loan
Documents to which the Borrower is a party, and (C) incumbency certificates with
respect to the Borrower, (ii) a Responsible Officer’s certificate of the
Guarantor, dated the Closing Date, substantially in the form of Exhibit B-3 and
a certificate of the secretary or assistant secretary of the Guarantor, dated
the Closing Date, substantially in the form of Exhibit B-4, with appropriate
insertions and attachments satisfactory in form and substance to the
Administrative Agent, including (A) the certificate of incorporation and
memorandum of association of the Guarantor and the bye-laws of the Guarantor,
(B) Board of Directors resolutions in respect of the Loan Documents to which the
Guarantor is a party, and (C) incumbency certificates with respect to the
Guarantor, and (iii) a good standing certificate (or similar certificate) for
each of the Borrower and the Guarantor from their respective jurisdictions of
organization.

 

(e)        Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions:

 

(i)         the legal opinion of Reed Smith LLP, New York counsel to the
Borrower and New York counsel to the Guarantor, substantially in the form of
Exhibit D-1; and

 

(ii)        the legal opinion of Conyers Dill & Pearman Limited, Bermuda counsel
to the Guarantor, substantially in the form of Exhibit D-2.

 

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

 

(f)        Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date; provided that,
the representations and warranties made in Sections 3.1, 3.2, 3.3, 3.4, 3.5,
3.6, 3.9, 3.13, 3.14 and 3.15 shall be true and correct in all respects as of
such date.

 

(g)        Compliance with Laws. The Administrative Agent shall have received
evidence reasonably satisfactory to it that the business conducted and proposed
to be conducted by the Borrower and the Guarantor is in compliance with all
applicable laws and regulations and that all registrations, filings and licenses
and/or consents required to be obtained by the Borrower or the Guarantor, as the
case may be, in connection therewith have been made or obtained and are in full
force and effect.

 

(h)        No Series 2002-1 Early Amortization Event or Potential Series 2002-1
Early Amortization Event. No Series 2002-1 Early Amortization Event or Potential
Series 2002-1 Early Amortization Event shall have occurred and be continuing.

 

(i)         Guarantor Financials. The Administrative Agent shall have received
(i) audited consolidated financial statements of the Guarantor for its fiscal
year ended December 31, 2012, and (ii) unaudited consolidated financial
statements for its fiscal quarter ended March 31, 2013.

 

(j)         Guarantor, Master Trust and Borrower Rating. The Administrative
Agent shall have received evidence reasonably satisfactory to it that the
Guarantor’s long-term unsecured debt rating or senior implied rating, as
applicable, is at least “BBB-” by S&P and either the Master Trust’s or the
Borrower’s long-term unsecured debt rating is at least “Baa3” by Moody’s.

 

33

--------------------------------------------------------------------------------


 

(k)        Payment of Tranche B Loans Under 2012 Credit Agreement. The “Tranche
B Loans” (as defined in the 2012 Credit Agreement) shall have been paid in full.

 

(l)         Cancellation or Assignment of CoBank Obligations Under JPMorgan
Credit Agreement. All amounts owing to CoBank under the JPMorgan Credit
Agreement shall have been paid in full, and all “Commitments” (as defined
therein) of CoBank thereunder shall have been cancelled, assigned or otherwise
terminated such that CoBank has no outstanding obligations thereunder.

 

4.2       Conditions to Phase II Effective Date. The occurrence of the Phase II
Effective Date is subject to the satisfaction of the following conditions
precedent:

 

(a)        Phase II Effective Date Notice. The Administrative Agent shall have
received timely notice from the Borrower with respect thereto as required by
Section 2.1(b).

 

(b)        Payment of Tranche A Loans Under 2012 Credit Agreement. The “Tranche
A Loans” (as defined in the 2012 Credit Agreement) and all other “Obligations”
(as defined in the 2012 Credit Agreement) shall have been paid in full, or the
Administrative Agent shall have received such evidence as it may reasonably
require that such “Tranche A Loans” and such other “Obligations” will be paid in
full concurrently with Loans to be made hereunder on the Phase II Effective
Date.

 

(c)        Other Conditions. Each of the conditions set forth in Section 4.3
shall be true as of the Phase II Effective Date.

 

4.3       Conditions to Each Loan. The agreement of each Lender to make any Loan
requested to be made by it on any date (including its initial Loan) is subject
to the satisfaction of the following conditions precedent:

 

(a)        Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date (unless any representations and warranties expressly relate
to an earlier date, in which case they shall have been true and correct in all
material respects as of such earlier date); provided that, the representations
and warranties made in Sections 3.1, 3.2, 3.3, 3.4, 3.5, 3.6, 3.9, 3.13, 3.14
and 3.15 shall be true and correct in all respects on and as of such date as if
made on and as of such date.

 

(b)        No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Loans requested to be made
on such date.

 

(c)        No Series 2002-1 Early Amortization Event or Potential Series 2002-1
Early Amortization Event. No Series 2002-1 Early Amortization Event or Potential
Series 2002-1 Early Amortization Event shall have occurred and be continuing on
such date or after giving effect to the Loans requested to be made on such date.

 

Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date of such Loan that the conditions
contained in this Section 4.3 have been satisfied.

 

SECTION 5.   COVENANTS

 

While this Agreement is in effect (i.e., until all indebtedness and other
amounts payable by the Borrower hereunder have been paid in full and the Lenders
no longer have any Commitments hereunder), the Borrower agrees that:

 

34

--------------------------------------------------------------------------------


 

5.1       Affirmative Covenants. The Borrower shall:

 

(a)        Provide the Administrative Agent all information that the
Administrative Agent may reasonably request in writing concerning the business
of the Borrower within a reasonable period of time considering the nature of the
request; provided that with respect to any information relating to an annual
audited report, the same may be delivered within one hundred and twenty (120)
calendar days after the end of the Borrower’s fiscal year.

 

(b)        Furnish or cause to be furnished to the Administrative Agent prompt
written notice of the filing or commencement of any litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority against or
affecting the Borrower that could reasonably be expected to result in a Material
Adverse Effect.

 

(c)        Furnish or cause to be furnished to the Administrative Agent in
sufficient number for each Lender, copies of all (i) Daily Reports prepared by
the Servicer pursuant to Section 5.1(o), (ii) notices of Series 2002-1 Early
Amortization Events and (iii) Monthly Settlement Statements; provided that the
documents set forth in clauses (i) and (iii) above shall be provided only upon
the request of the Administrative Agent or the Required Lenders.

 

(d)        Take all actions necessary to ensure that all taxes and other
governmental claims in respect of the Borrower’s operations and assets are
promptly paid when due, except where the amount or validity thereof is currently
being contested in good faith by appropriate proceedings and reserves to the
extent required by GAAP with respect thereto have been provided on the books of
the Borrower.

 

(e)        Comply with all Requirements of Law except where the failure to so
comply would not reasonably be expected to have a Material Adverse Effect on its
ability to perform its obligations under the Loan Documents.

 

(f)        Advise the Administrative Agent of the occurrence of each Default or
Event of Default as promptly as practicable after the Borrower becomes aware of
any such Default or Event of Default.

 

(g)        Beginning with the fiscal year commencing in 2013, furnish to the
Administrative Agent in sufficient number for each Lender as soon as available,
but in any event within one hundred and twenty (120) days after the end of each
fiscal year of the Borrower, audited financial statements consisting of the
balance sheet of the Borrower as of the end of such year and the related
statements of income and retained earnings and statements of cash flow for such
year, setting forth in each case in comparative form the corresponding figures
for the previous fiscal year, certified by independent certified public
accountants satisfactory to the Administrative Agent to the effect that such
financial statements fairly present in all material respects the financial
condition and results of operations of the Borrower in accordance with GAAP
consistently applied.

 

(h)        Beginning with the fiscal year commencing in 2013, furnish to the
Administrative Agent as soon as available but in any event within sixty (60)
days after the end of each of the first three quarters for each fiscal year of
the Borrower, unaudited financial statements consisting of a balance sheet of
the Borrower as at the end of such quarter and a statement of income and
retained earnings and of cash flow for such quarter, setting forth (in the case
of financial statements furnished for calendar quarters subsequent to the first
full calendar year of the Borrower) in comparative form the corresponding
figures for the corresponding quarter of the preceding fiscal year.

 

35

--------------------------------------------------------------------------------


 

(i)         Furnish, or cause to be furnished, to the Administrative Agent
together with the financial statements required pursuant to clause (g) and
clause (h) a certificate of a Responsible Officer of the Borrower stating
(i) that the attached financial statements have been prepared in accordance with
GAAP and accurately reflect the financial condition of the Borrower, (ii) that
the Borrower is in compliance with Section 5.1(k) and (iii) all information and
calculations necessary for determining compliance by the Borrower with
Section 5.2(a) as of the last day of the fiscal quarter or fiscal year of the
Borrower, as the case may be.

 

(j)         (i) Except as otherwise permitted by the Loan Documents, preserve,
renew and keep in full force and effect its corporate existence and (ii) take
all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business.

 

(k)        (i) Use the proceeds from the Loans hereunder solely as represented
in Section 3.12, and (ii) either (1) use the proceeds from any Pari Passu
Indebtedness to make advances under the Series 2002-1 VFC, (2) use the proceeds
from any Pari Passu Indebtedness to repay Permitted Indebtedness outstanding
from time to time or (3) use the proceeds from any Pari Passu Indebtedness to
pay expenses incurred in connection with this Agreement and any such Pari Passu
Indebtedness.

 

(l)         Provide notice to the Administrative Agent:

 

(i)         promptly and in any event within ten (10) days after the Borrower or
any of its ERISA Affiliates knows or has reason to know that any ERISA Event has
occurred, a statement of the Chief Financial Officer of the Borrower or such
ERISA Affiliate describing such ERISA Event and the action, if any, that the
Borrower or such ERISA Affiliate has taken and proposes to take with respect
thereto;

 

(ii)        promptly and in any event within two (2) Business Days after receipt
thereof by the Borrower or any of its ERISA Affiliates, copies of each notice
from the PBGC stating its intention to terminate any Plan or to have a trustee
appointed to administer any Plan;

 

(iii)       promptly and in any event within five (5) Business Days after
receipt thereof by the Borrower or any of its ERISA Affiliates from the sponsor
of a Multiemployer Plan, copies of each notice concerning (A) the imposition of
Withdrawal Liability by any such Multiemployer Plan, (B) the reorganization or
termination, within the meaning of Title IV of ERISA, of any such Multiemployer
Plan or (C) the amount of liability incurred, or that may be incurred, by the
Borrower or any ERISA Affiliate in connection with any event described in clause
(A) or (B) above; and

 

(iv)       promptly and in any event within five (5) Business Days after receipt
thereof by the Borrower or any of its ERISA Affiliates, copies of (A) any
documents described in Section 101(k) of ERISA that the Borrower or any of its
ERISA Affiliates may request with respect to any Multiemployer Plan, and (B) any
notices described in Section 101(l) of ERISA that the Borrower or any of its
ERISA Affiliates may request with respect to any Multiemployer Plan; provided,
that if the Borrower or the applicable ERISA Affiliate has not requested such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, upon the request of the Administrative Agent, which request
shall not be more frequent than once during any twelve (12) month period, the
Borrower or applicable ERISA Affiliate shall promptly make a request for such
documents or notices and shall provide copies of such documents and notices
promptly and in any event within five (5) Business Days after receipt thereof.

 

36

--------------------------------------------------------------------------------


 

(m)       On each day after the Loans (with accrued interest thereon) and all
other amounts owing under this Agreement and the other Loan Documents have
become due and payable (whether at the stated maturity, by acceleration, or
otherwise), give the notice contemplated by Section 2.06 of the Series 2002-1
Supplement, such notice to specify an amount equal to the lesser of (i) the
funds on deposit in the Series 2002-1 Collection Subaccount on such day and
(ii) the outstanding principal amount of the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents.

 

(n)        At the direction of the Administrative Agent or the Required Lenders,
exercise its right under Section 8.14 of the Pooling Agreement to direct the
Trustee under the Master Trust when the Lenders are affected by the conduct of
any proceeding or the exercise of any right conferred on the Trustee under the
Master Trust.

 

(o)        On each Business Day on which a Loan is made, cause the Servicer to
submit a Daily Report to the Borrower and to the Trustee under the Master Trust
no later than 12:00 (Noon), New York City time, setting forth the information
required by Section 4.01 of the Servicing Agreement.

 

5.2                            Negative Covenants. The Borrower will not:

 

(a)        Permit the Series 2002-1 Allocated Loan Amount to be less than the
arithmetic product of:

 

(i)         adding (A) the aggregate principal amount of and accrued interest on
the Total Loans outstanding hereunder and (B) all other Pari Passu Indebtedness
outstanding (including any net payment obligations of the Borrower related to
Hedge Agreements, but excluding all Hedge Termination Amounts due and owing by
the Borrower); and deducting therefrom

 

(ii)        the aggregate Dollar Equivalent amount of any Master Trust Approved
Currencies (including any net receipts from Hedge Agreements, but excluding any
Hedge Termination Amounts received by the Borrower) on deposit in any Borrower
Account or the Series 2002-1 Collection Subaccount (or any sub-subaccount
thereof), that are unconditionally available to repay the aggregate amount of
the Indebtedness and interest accrued thereon described in the foregoing clauses
(i)(A) and (B) of this Section 5.2(a) (or with respect to the Series 2002-1
Collection Subaccount (or any sub-subaccount thereof), unconditionally available
to repay the principal and accrued interest on the Series 2002-1 VFC Certificate
which Master Trust Approved Currency amounts are in turn unconditionally
available to make such payments on the principal of and accrued interest on the
Total Loans and other Pari Passu Indebtedness described in the foregoing clauses
(i)(A) and (B) of this Section 5.2(a)).

 

(b)        Contract for, create, incur, assume or suffer to exist any Lien,
security interest, charge or other encumbrance of any nature upon any of its
property or assets, including without limitation the Series 2002-1 VFC, whether
now owned or hereafter acquired, other than Borrower Permitted Liens.

 

(c)        Create, incur, assume or suffer to exist any Indebtedness, whether
current or funded, or any other liability except Permitted Indebtedness.

 

(d)        Except as contemplated by the Loan Documents or the Transaction
Documents, make any loan or advance or credit to, or guarantee (directly or
indirectly or by an instrument

 

37

--------------------------------------------------------------------------------


 

having the effect of assuring another’s payment or performance on any obligation
or capability of so doing or otherwise), endorse or otherwise become
contingently liable, directly or indirectly, in connection with the obligations,
stocks or dividends of, or own, purchase, repurchase or acquire (or agree
contingently to do so) any assets, stock, obligations or securities of, or any
other interest in, or make any capital contribution to, any other Person.

 

(e)        Enter into any merger, consolidation, joint venture, syndicate or
other form of combination with any Person, or sell, lease or transfer or
otherwise dispose of any of its assets or receivables or purchase any asset, or
engage in any transaction which would result in the Borrower ceasing to be,
directly or indirectly, a wholly-owned Subsidiary of Guarantor.

 

(f)        Enter into or be a party to any agreement or instrument other than
the Loan Documents, the Transaction Documents to which it is a party, and any
agreement or instrument related to the incurrence of Pari Passu Indebtedness.

 

(g)        Enter into or be a party to any agreement or instrument related to
the incurrence of Pari Passu Indebtedness that does not include a provision
substantially to the effect set forth in Section 8.16.

 

(h)        Except as permitted by any Transaction Document, make any expenditure
(by long-term or operating lease or otherwise), excluding those relating to
foreclosure, for capital assets (both realty and personalty), unless such
expenditure is approved in writing by the Administrative Agent.

 

(i)         Engage in any business or enterprise or enter into any material
transaction other than as contemplated by the Loan Documents and the Transaction
Documents.

 

(j)         Amend its certificate of incorporation or bylaws without the prior
written consent of the Administrative Agent.

 

(k)        Amend, supplement, waive or modify, or consent to any amendment,
supplement, waiver or modification of, any Transaction Document except in
accordance with the provisions of this Section 5.2(k). Any provision of any
Transaction Document may be amended, waived, supplemented, restated, discharged
or terminated with ten (10) Business Days’ prior written notice to the
Administrative Agent, but without the consent of the Administrative Agent or the
Lenders; provided such amendment, waiver, supplement or restatement does not
(A) render the Series 2002-1 VFC subordinate in payment to any other
Series under the Master Trust or otherwise adversely discriminate against the
Series 2002-1 VFC relative to any other Series under the Master Trust,
(B) reduce in any manner the amount of, or delay the timing of, distributions
which are required to be made on or in respect of the Series 2002-1 VFC,
(C) change the definition of, the manner of calculating, or in any way the
amount of, the interest of the Borrower in the assets of the Master Trust,
(D) change the definitions of “Eligible Loans”, “Eligible Obligor”,
“Series 2002-1 Allocated Loan Amount”, “Series 2002-1 Invested Amount” or
“Series 2002-1 Target Loan Amount” in Annex X or, to the extent used in such
definitions, other defined terms used in such definitions, (E) result in an
Event of Default, (F) change the ability of the Trustee to declare the Purchased
Loans to be immediately due and payable or the ability of the Administrative
Agent or the Required Lenders to directly or indirectly require the Trustee to
do so, (G) following the occurrence and during the continuation of a Mandatory
CP Wind-Down Event, increase the Series 2002-1 Maximum Invested Amount, or
(H) effect any amendment that would cause or permit the Series 2002-1 Target
Loan Amount to exceed the Series 2002-1 Allocated Loan Amount; and provided,
further, that the Administrative Agent shall have received prior notice thereof
together with copies of any documentation related thereto. Any amendment,

 

38

--------------------------------------------------------------------------------


 

waiver, supplement or restatement of a provision of a Transaction Document
(including any exhibit thereto) of the type described in clauses (A), (B), (C),
(D), (E), (F), (G) or (H) above shall require the written consent of the
Administrative Agent acting at the direction of the Required Lenders.

 

(l)         Grant any powers of attorney to any Person for any purposes except
where permitted by the Loan Documents.

 

(m)       Increase the Series 2002-1 Invested Amount during any Payment Period.

 

(n)        Take any action which would permit the Servicer to have the right to
refuse to perform any of its respective obligations under the Servicing
Agreement.

 

(o)        Enter into any Hedge Agreement other than Hedge Agreements entered
into in the ordinary course of business to hedge or mitigate risks directly
arising from its borrowings under this Agreement or other Pari Passu
Indebtedness.

 

5.3       Use of Websites.

 

(a)        The Borrower may satisfy its obligation to deliver any public
information to the Lenders by posting this information onto an electronic
website designated by the Borrower and the Administrative Agent (the “Designated
Website”) by notifying the Administrative Agent (i) of the address of the
website together with any relevant password specifications and (ii) that such
information has been posted on the website; provided, that in any event the
Borrower shall supply the Administrative Agent with one copy in paper form of
any information which is posted onto the website.

 

(b)        The Administrative Agent shall supply each Lender with the address of
and any relevant password specifications for the Designated Website following
designation of that website by the Borrower and the Administrative Agent.

 

(c)        The Borrower shall promptly upon becoming aware of its occurrence
notify the Administrative Agent if:

 

(i)         the Designated Website cannot be accessed due to technical failure;

 

(ii)        the password specifications for the Designated Website change;

 

(iii)       any new information which is required to be provided under this
Agreement is posted onto the Designated Website;

 

(iv)       any existing information which has been provided under this Agreement
and posted onto the Designated Website is amended; or

 

(v)        the Borrower becomes aware that the Designated Website or any
information posted onto the Designated Website is or has been infected by any
electronic virus or similar software.

 

If the Borrower notifies the Administrative Agent under Section 5.3(c)(i) or
Section 5.3(c)(v) above, all information to be provided by the Borrower under
this Agreement after the date of that notice shall be supplied in paper form
unless and until the Administrative Agent is satisfied that the circumstances
giving rise to the notification are no longer continuing.

 

39

--------------------------------------------------------------------------------


 

SECTION 6.   EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a)        the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan, fees or any other amount payable hereunder or under any other Loan
Document, within three (3) days after any such interest, fees or other amount
becomes due in accordance with the terms hereof; or

 

(b)        any representation or warranty made or deemed made by the Borrower or
the Guarantor herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made; or

 

(c)        the Borrower shall default in the observance or performance of any
agreement contained in Section 5.1(f), Section 5.1(j)(i) or Section 5.2 of this
Agreement or the Guarantor shall default in the observance or performance of any
agreement contained in Sections 8.1(c), 8.1(g)(i), 8.1(h), 8.1(i) or 8.2 of the
Guaranty Agreement; or

 

(d)        the Borrower or the Guarantor shall default in the observance or
performance of any other agreement contained in this Agreement or any other Loan
Document (other than as provided in paragraphs (a) through (c) of this Section),
and such default shall continue unremedied for a period of thirty (30) days
after the earlier of (i) the date on which a Responsible Officer of the Borrower
or the Guarantor has knowledge of such default and (ii) the Borrower or the
Guarantor receives written notice thereof from the Administrative Agent or the
Required Lenders; or

 

(e)        the Borrower, BAFC, BFE or any other Investor Certificateholder that
is an Affiliate of the Guarantor shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or
(ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or (in the case of
any such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding Dollar
Equivalent principal amount of which exceeds in the aggregate $50,000,000;
provided, further, that the immediately preceding proviso shall be deemed
inapplicable at any time that any Purchased Loan shall constitute a Defaulted
Loan or shall have constituted a Delinquent Loan for a period of more than three
(3) successive Business Days; or

 

(f)        any Group Member (other than the Borrower) shall (i) default in
making any payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding the Loans) on the scheduled or original due date with
respect thereto; or (ii) default in making any

 

40

--------------------------------------------------------------------------------


 

payment of any interest on any such Indebtedness beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness was
created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (f) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (f) shall have occurred and be
continuing with respect to Indebtedness the outstanding Dollar Equivalent
principal amount of which exceeds in the aggregate $50,000,000; or

 

(g)        (i) any Group Member or Bunge Funding shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Group Member or Bunge Funding shall make a general assignment for the benefit of
its creditors; or (ii) there shall be commenced against any Group Member or
Bunge Funding any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of sixty (60) days; or (iii) there shall be commenced
against any Group Member or Bunge Funding any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets that results in the
entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within sixty (60) days from the
entry thereof; or (iv) any Group Member or Bunge Funding shall take any action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the acts set forth in clause (i), (ii) or (iii) above; or (v) any
Group Member or Bunge Funding shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or

 

(h)        one or more judgments or decrees shall be entered against any Group
Member (other than the Borrower) involving in the Dollar Equivalent aggregate a
liability (not paid or fully covered by insurance as to which the relevant
insurance company has acknowledged coverage) of $50,000,000 or more, and all
such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within thirty (30) days from the entry thereof; or

 

(i)         one or more judgments or decrees shall be entered against the
Borrower involving in the Dollar Equivalent aggregate a liability (not paid or
fully covered by insurance as to which the relevant insurance company has
acknowledged coverage) of $50,000 or more, and all such judgments or decrees
shall not have been vacated, discharged, stayed or bonded pending appeal within
thirty (30) days from the entry thereof; or

 

(j)         any of the Loan Documents or the Transaction Documents shall cease,
for any reason, to be in full force and effect or the Borrower or the Guarantor
shall so assert in writing; or

 

41

--------------------------------------------------------------------------------


 

(k)        a Change in Control of the Guarantor shall have occurred; or

 

(l)         the Borrower shall become an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, and shall not be exempt from
compliance under such Act;

 

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (g) above with respect to the Borrower or the Guarantor, then in
such case automatically the Commitments shall immediately terminate and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
and (B) if such event is any other Event of Default, any or all of the following
actions may be taken:  (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Commitments
to be terminated forthwith, whereupon the Commitments shall immediately
terminate; (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower, declare the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents to be due and payable forthwith, whereupon the same shall immediately
become due and payable; and (iii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, instruct the Borrower to,
and in such event the Borrower shall, instruct the Trustee of the Master Trust
to declare the principal and accrued interest in respect of the Purchased Loans
to be due and payable (provided that, for the avoidance of doubt, the Borrower
acknowledges and agrees that if it fails to give such instructions, the
Administrative Agent may do so on its behalf). Except as expressly provided
above in this Section, presentment, demand, protest and all other notices of any
kind are hereby expressly waived by the Borrower.

 

SECTION 7.   AGENCY

 

7.1       Appointment. Each Lender hereby irrevocably designates and appoints
the Administrative Agent as the agent of such Lender under this Agreement and
the other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

 

7.2       Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

 

7.3       Exculpatory Provisions. Neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement or any other Loan
Document (except to the extent that any of the foregoing are found by a court of
competent jurisdiction to have resulted from its or such Person’s own gross
negligence or willful misconduct) or (ii) responsible in

 

42

--------------------------------------------------------------------------------


 

any manner to any of the Lenders for any recitals, statements, representations
or warranties made by any Loan Party or any officer thereof contained in this
Agreement or any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent under or in connection with, this Agreement or any other Loan Document or
for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document or for any failure of
any Loan Party a party thereto to perform its obligations hereunder or
thereunder. The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

 

7.4       Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, facsimile,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Guarantor or the Borrower), independent accountants
and other experts selected by the Administrative Agent. The Administrative Agent
may deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. In determining compliance with
any condition hereunder to the making of a Loan or other event that by its terms
must be fulfilled to the satisfaction of a Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender unless the
Administrative Agent has received notice to the contrary from such Lender prior
to the making of such Loan or otherwise acting upon such event. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

 

7.5       Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender, the Guarantor
or the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

 

7.6       Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates have
made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of a
Loan Party or any Affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and

 

43

--------------------------------------------------------------------------------


 

information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their Affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
Affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any Affiliate of a Loan Party that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.

 

7.7       Indemnification. The Lenders agree to indemnify the Administrative
Agent in its capacity as such (to the extent not reimbursed by the Guarantor or
the Borrower and without limiting the obligation of the Guarantor or the
Borrower to do so), ratably according to their respective Aggregate Exposure
Percentages in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Aggregate Exposure Percentages immediately prior
to such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against the Administrative
Agent in any way relating to or arising out of, the Commitments, this Agreement,
any of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
decision of a court of competent jurisdiction to have resulted from the
Administrative Agent’s gross negligence or willful misconduct. The agreements in
this Section shall survive the payment of the Loans and all other amounts
payable hereunder.

 

7.8       Administrative Agent in Its Individual Capacity. The Administrative
Agent and its Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with any Loan Party as though the Administrative
Agent were not the Administrative Agent hereunder. With respect to its Loans
made or renewed by it, the Administrative Agent shall have the same rights and
powers under this Agreement and the other Loan Documents as any Lender and may
exercise the same as though it were not the Administrative Agent, and the terms
“Lender” and “Lenders” shall include the Administrative Agent in its individual
capacity.

 

7.9       Successor Administrative Agent. The Administrative Agent may resign,
or shall resign upon the request of the Required Lenders in the event the
Administrative Agent becomes a Defaulting Lender, as Administrative Agent upon
ten (10) days’ notice to the Lenders and the Borrower. If the Administrative
Agent shall resign as Administrative Agent under this Agreement and the other
Loan Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall (unless an Event of
Default under Section 6(a), 6(e) or 6(g) with respect to the Borrower shall have
occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative

 

44

--------------------------------------------------------------------------------


 

Agent” shall mean such successor agent effective upon such appointment and
approval, and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement or any holders of the Loans. If no successor agent has accepted
appointment as Administrative Agent by the date that is ten (10) days following
a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 7.9 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.

 

7.10     Administrative Agent Communications. The Administrative Agent shall
provide to each Lender a copy of each material report, certificate, statement or
other communication required to be delivered to it under the Loan Documents and
which has not been delivered to the Lenders; provided, that posting by the
Administrative Agent to Syndtrak or to a similar electronic distribution
location shall satisfy the requirements of this Section. Without limiting the
foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender. The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Administrative Agent) authorized to act for, any
other Lender.

 

SECTION 8.   MISCELLANEOUS

 

8.1                            Amendments and Waivers.

 

(a)        Neither this Agreement, any other Loan Document, nor any terms hereof
or thereof may be amended, supplemented or modified except in accordance with
the provisions of this Section 8.1. The Required Lenders and each Loan Party
party to the relevant Loan Document may, or, with the written consent of the
Required Lenders, the Administrative Agent and each Loan Party party to the
relevant Loan Document may, from time to time, (i) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (ii) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (w) reduce (by way of forgiveness or otherwise) the principal
amount or extend the final scheduled date of maturity of any Loan, reduce the
amount or stated rate of any interest or fee payable hereunder (except (1) in
connection with the waiver of applicability of any post-default increase in
interest rates and (2) that any amendment or modification of defined terms used
in the financial covenants in this Agreement or the other Loan Documents shall
not constitute a reduction in the rate of interest or fees for purposes of this
clause (w)) or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Lender’s Commitment, or increase any
Lender’s Aggregate Exposure Percentage, in each case without the written consent
of each Lender directly affected thereby; (x) eliminate or reduce the voting
rights of any Lender, or otherwise amend any provisions, under this Section 8.1
without the written consent of such Lender; (y) waive any of the conditions set
forth in Section 4.1, Section 4.2 or Section 4.3, reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, amend or waive Section 5.1(k), or
release the Guarantor from its obligations

 

45

--------------------------------------------------------------------------------


 

under the Guaranty Agreement, or assign any obligations under the Guaranty
Agreement, effect any action pursuant to Section 17 of the Guaranty Agreement,
or change any provision hereof requiring ratable funding or ratable sharing of
payments or setoffs or otherwise related to the pro rata treatment of Lenders,
in each case without the written consent of all Lenders; or (z) amend, modify or
waive any provision of Section 7 without the written consent of the
Administrative Agent. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent and all future
holders of the Loans. In the case of any waiver, the Loan Parties, the Lenders
and the Administrative Agent shall be restored to their former position and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

 

(b)        Notwithstanding Section 8.1(a), the Commitments and Aggregate
Exposure of any Defaulting Lender shall be disregarded for all purposes of any
determination of whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to
Section 8.1(a), provided that any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender shall require the consent of
such Defaulting Lender.

 

8.2       Notices. Except as otherwise expressly provided herein, all notices,
requests and demands to or upon the respective parties hereto to be effective
shall be in writing (including by facsimile), and, unless otherwise expressly
provided herein, shall be deemed to have been duly given or made when delivered,
or three (3) Business Days after being deposited in the mail, postage prepaid,
or, in the case of facsimile notice, when received, addressed as follows in the
case of the Borrower and the Administrative Agent, and as set forth in an
administrative questionnaire delivered to the Administrative Agent in the case
of the Lenders, or to such other address as may be hereafter notified by the
respective parties hereto:

 

Borrower:

11720 Borman Drive

St. Louis, Missouri 63146

Attention: Treasurer

Telephone No: (314) 292-2908

Facsimile: (314) 292-4908

 

 

 

with a copy to:

 

 

 

Bunge Limited

50 Main Street

White Plains, New York 10606

Attention: Treasurer

Telephone No.: (914) 684-3283

Facsimile: (914) 684-3365

 

46

--------------------------------------------------------------------------------


 

Administrative Agent:

CoBank, ACB

5500 South Quebec Street

Greenwood Village, Colorado 80111

Attention: Agency/Syndication Servicing

Telephone No: (303) 740-4031

Facsimile:  (303) 740-4021

Email: agencybank@cobank.com

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received. In addition to the
foregoing, notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent may,
at its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that the approval of such procedures may be limited to particular
notices or communications.  Notwithstanding anything to the contrary contained
herein, unless the Administrative Agent otherwise prescribes, notices and other
communications sent to an e-mail address of the Administrative Agent shall be
deemed received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient.

 

8.3       No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

8.4       Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

 

8.5       Payment of Expenses. The Borrower agrees (a) to pay or reimburse the
Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of counsel to the
Administrative Agent and filing and recording fees and expenses, with statements
with respect to the foregoing to be submitted to the Borrower prior to the
Closing Date (in the case of amounts to be paid on the Closing Date) and from
time to time thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay or reimburse each Lender
and the Administrative Agent for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
fees and disbursements of counsel (including the allocated fees and expenses of
in-house counsel) to each Lender and of counsel to

 

47

--------------------------------------------------------------------------------


 

the Administrative Agent, (c) to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees that
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each Lender and
the Administrative Agent and their respective officers, directors, employees,
Affiliates, agents and controlling persons (each, an “Indemnitee”) harmless from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents, including any of the foregoing relating to the use of
proceeds of the Loans or the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of any Group Member or
any of the properties owned by such Group Members and the reasonable fees and
expenses of legal counsel in connection with claims, actions or proceedings by
any Indemnitee against any Loan Party under any Loan Document (all the foregoing
in this clause (d), collectively, the “Indemnified Liabilities”), provided, that
the Borrower shall have no obligation hereunder to any Indemnitee with respect
to Indemnified Liabilities to the extent such Indemnified Liabilities are found
by a final non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
breach in bad faith of such Indemnitee’s obligations under the Loan Documents.
Without limiting the foregoing, and to the extent permitted by applicable law,
the Borrower agrees not to assert, and hereby waives, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section 8.5 shall be payable not later than ten (10) days after
written demand therefor. Statements payable by the Borrower pursuant to this
Section 8.5 shall be submitted to Treasurer (Telephone No. (914) 684-3365;
Facsimile No. (914) 684-3283), at the address of Bunge Limited set forth in
Section 8.2, or to such other Person or address as may be hereafter designated
by the Borrower in a written notice to the Administrative Agent. The agreements
in this Section 8.5 shall survive repayment of the Loans and all other amounts
payable hereunder.

 

8.6                            Successors and Assigns; Participations and
Assignments.

 

(a)        This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Lenders, the Administrative Agent, all future holders of the Loans
and their respective successors and assigns, except that (i) the Borrower may
not assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of each Lender and (ii) any attempted
assignment or transfer by the Borrower without such consent shall be null and
void.

 

(b)        Notwithstanding anything in this Section to the contrary, any Farm
Credit Lender that (i) is the owner of a participation from any Lender other
than any Conduit Lender in the minimum original face amount of $5,000,000,
(ii) is, by written notice to the Borrower and the Administrative Agent (“Voting
Participant Notification”), designated by the selling Lender as being entitled
to be accorded the rights of a voting participant hereunder (any Farm Credit
Lender so designated being called a “Voting Participant”) and (iii) receives the
prior written consent of the Borrower (provided no Default or Event of Default
has occurred and is continuing) and the Administrative Agent (in each case,
which shall not be unreasonably withheld) to become a Voting Participant, shall
be entitled to vote for so long as such Farm Credit Lender owns such
participation and notwithstanding any subparticipation by such Farm Credit
Lender (and the voting rights of the selling Lender shall be correspondingly
reduced), on a dollar for dollar basis, as if such Participant were a Lender, on
any matter requiring or allowing a Lender to provide or

 

48

--------------------------------------------------------------------------------


 

withhold its consent, or to otherwise vote on any proposed action.  To be
effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (x) state the full name, as well as all contact information
required of an Assignee in an Assignment and Acceptance Agreement and (y) state
the dollar amount of the participation purchased.  The selling Lender and the
Voting Participant shall notify the Administrative Agent and the Borrower within
three (3) Business Days of any termination of, reduction or increase in the
amount of, such participation.  The Borrower and the Administrative Agent shall
be entitled to conclusively rely on information contained in notices delivered
pursuant to this paragraph.  Notwithstanding the foregoing, each Farm Credit
Lender designated as a Voting Participant in Exhibit I hereto shall be a Voting
Participant without delivery of a Voting Participant Notification and without
the prior written consent of the Borrower or the Administrative Agent.  The
voting rights hereunder are solely for the benefit of the Voting Participant and
shall not inure to any assignee or participant of the Voting Participant.  Any
Lender other than any Conduit Lender may, without the consent of the Borrower or
the Administrative Agent, in accordance with applicable law, at any time sell to
one or more banks, financial institutions or other entities (other than the
Borrower or any of its Affiliates or a natural Person) (each, an “Other
Participant”) non-voting participating or non-voting sub-participating interests
in any Loan owing to such Lender, the Commitment of such Lender or any other
interest of such Lender hereunder and under the other Loan Documents. In the
event of any such sale by a Lender of a participating or sub-participating
interest to a Participant, except as otherwise provided below, such Lender’s
obligations under this Agreement to the other parties to this Agreement shall
remain unchanged, such Lender shall remain solely responsible for the
performance thereof, such Lender shall remain the holder of any such Loan for
all purposes under this Agreement and the other Loan Documents, and the Borrower
and the Administrative Agent shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents.  In no event shall any Other Participant
under any such participation or sub-participation have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by any Loan Party therefrom, except any amendment, waiver or consent
described in clause (w) or (x) of the proviso to Section 8.1(a) that affects
such Participant, in each case to the extent subject to such participation.  The
Borrower agrees that if amounts outstanding under this Agreement and the Loans
are due or unpaid, or shall have been declared or shall have become due and
payable upon the occurrence of an Event of Default, each Participant shall, to
the maximum extent permitted by applicable law, be deemed to have the right of
setoff in respect of its participating or sub-participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating or sub-participating interest were owing directly to it as a
Lender under this Agreement, provided that, in purchasing such participating or
sub-participating interest, such Participant shall be deemed to have agreed to
share with the Lenders the proceeds thereof as provided in Section 8.7 as fully
as if it were a Lender hereunder.  The Borrower also agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14
(and subject to the limitations thereof) with respect to its participation or
sub-participation in the Commitments and the Loans outstanding from time to time
as if it was a Lender; provided that, in the case of Section 2.13, such
Participant shall have complied with the requirements of Section 2.13 as if it
was a Lender, and provided, further, that no Participant shall be entitled to
receive any greater amount pursuant to Section 2.12, 2.13 or 2.14 (as the case
may be) than the transferor Lender would have been entitled to receive in
respect of the amount of the participation transferred by such transferor Lender
to such Participant had no such transfer occurred. Each Lender that sells a
participation shall, on behalf of the Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to

 

49

--------------------------------------------------------------------------------


 

disclose all or any portion of the Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments or Loans or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, or Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive, in the absence of manifest error,
and such Lender, each Loan Party and the Administrative Agent shall treat each
person whose name is recorded in the Participant Register pursuant to the terms
hereof as the owner of such participation for all purposes of this Agreement,
notwithstanding notice to the contrary.

 

(c)        Any Lender other than any Conduit Lender (an “Assignor”) may, in
accordance with applicable law, at any time and from time to time assign to any
Person (other than the Borrower or any of its Affiliates) (an “Assignee”) all or
any part of its rights and obligations under this Agreement and the other Loan
Documents pursuant to an Assignment and Acceptance, executed by such Assignee,
such Assignor and any other Person whose consent is required pursuant to this
paragraph, and delivered to the Administrative Agent for its acceptance and
recording in the Register; provided that (i) the consent of the Borrower and the
Administrative Agent (which, in each case, shall not be unreasonably withheld or
delayed, and in the case of the Borrower shall be deemed to have been given if
the Borrower has not responded to a proposed assignment within five (5) Business
Days following its receipt of notice of such proposed assignment) shall be
required in the case of (x) any assignment to a Person that is not a Lender or a
Lender Affiliate or (y) any assignment of a Commitment to a Person that is not a
Lender or a Lender Affiliate (except that the consent of the Borrower shall not
be required for any assignment that occurs when either a Default or an Event of
Default shall have occurred and be continuing) and (ii) unless otherwise agreed
by the Borrower and the Administrative Agent, no such assignment to an Assignee
(other than any Lender or any Lender Affiliate) shall be in an aggregate
principal amount of less than $5,000,000, in each case except in the case of an
assignment of all of a Lender’s interests under this Agreement. For purposes of
the proviso contained in the preceding sentence, the amount described therein
shall be aggregated in respect of each Lender and its Lender Affiliates, if any.
Upon such execution, delivery, acceptance and recording, from and after the
effective date determined pursuant to such Assignment and Acceptance, (x) the
Assignee thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
with a Commitment and/or Loans as set forth therein, and (y) the Assignor
thereunder shall, to the extent provided in such Assignment and Acceptance, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of an Assignor’s rights and obligations
under this Agreement, such Assignor shall cease to be a party hereto).
Notwithstanding the foregoing, any Conduit Lender may assign at any time to its
designating Lender hereunder without the consent of the Borrower or the
Administrative Agent any or all of the Loans it may have funded hereunder and
pursuant to its designation agreement and without regard to the limitations set
forth in the first sentence of this Section 8.6(c).

 

(d)        The Administrative Agent shall, on behalf of the Borrower, maintain
at its address referred to in Section 8.2 a copy of each Assignment and
Acceptance delivered to it and a register (the “Register”) for the recordation
of the names and addresses of the Lenders (including Voting Participants) and
the Commitment of, and the principal amount (and stated interest) of the Loans
owing to, each Lender (and each Voting Participant) from time to time, which
Register shall be made available to the Borrower and any Lender or Voting
Participant upon reasonable request. The entries in the Register shall be
conclusive, in the absence of manifest error, and the Borrower, each other Loan
Party, the Administrative Agent and the Lenders (including the Voting
Participants) shall treat each Person whose name is recorded in the Register as
the owner

 

50

--------------------------------------------------------------------------------


 

of the Loans and any Notes evidencing the Loans recorded therein for all
purposes of this Agreement. Any assignment of any Loan or sale of a voting
participation in any Loan, whether or not evidenced by a Note, shall be
effective only upon appropriate entries with respect thereto being made in the
Register (and each Note shall expressly so provide). Any assignment or transfer
of all or part of a Loan evidenced by a Note shall be registered on the Register
only upon surrender for registration of assignment or transfer of the Note
evidencing such Loan, accompanied by a duly executed Assignment and Acceptance,
and thereupon one or more new Notes shall be issued to the designated Assignee.

 

(e)        Upon its receipt of an Assignment and Acceptance executed by an
Assignor, an Assignee and any other Person whose consent is required by
Section 8.6(c), together with payment to the Administrative Agent of a
registration and processing fee of $3,500 (such fee not payable with respect to
assignments to an Assignor’s Affiliate and such fee not to be payable by the
Borrower, except for an assignment pursuant to Section 2.17), the Administrative
Agent shall (i) promptly accept such Assignment and Acceptance and (ii) record
the information contained therein in the Register on the effective date
determined pursuant thereto.

 

(f)        For avoidance of doubt, the parties to this Agreement acknowledge
that the provisions of this Section 8.6 concerning assignments relate only to
absolute assignments and that such provisions do not prohibit assignments
creating security interests, including any pledge or assignment by a Lender to
any Federal Reserve Bank, any other central bank or any Farm Credit Lender in
accordance with applicable law.

 

(g)        The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (f) above.

 

(h)        Each of the Borrower, each Lender and the Administrative Agent hereby
confirms that it will not institute against a Conduit Lender or join any other
Person in instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.

 

8.7                            Adjustments; Set-off.

 

(a)        Except to the extent that this Agreement expressly provides for
payments to be allocated to a particular Lender or to the Lenders on a non pro
rata basis, if any Lender (a “Benefitted Lender”) shall receive any payment of
all or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 6(g), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such

 

51

--------------------------------------------------------------------------------


 

purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest.

 

(b)        In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Guarantor or
the Borrower, any such notice being expressly waived by the Guarantor and the
Borrower to the extent permitted by applicable law, upon any amount becoming due
and payable by the Guarantor or the Borrower hereunder (whether at the stated
maturity, by acceleration or otherwise), to set off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the
Guarantor or the Borrower, as the case may be. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

8.8       Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or portable document format shall be effective as
delivery of a manually executed counterpart hereof. A set of the copies of this
Agreement signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

 

8.9       Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

8.10     Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Guarantor, the Borrower, the Administrative Agent and
the Lenders with respect to the subject matter hereof and thereof, and there are
no promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.

 

8.11     GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

8.12     Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably
and unconditionally:

 

(a)        submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York
sitting in New York County, the courts of the United States for the Southern
District of New York, and appellate courts from any thereof;

 

(b)        consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or

 

52

--------------------------------------------------------------------------------


 

proceeding in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same;

 

(c)        agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 8.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

 

(d)        agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and

 

(e)        waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

8.13                      Acknowledgements. The Borrower hereby acknowledges
that:

 

(a)        it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)        neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

 

(c)        no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

 

8.14     Confidentiality. Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by any
Loan Party pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any Lender Affiliate, (b) subject to
an agreement to comply with the provisions of this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Hedge
Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its Affiliates (the “Permitted Parties”), (d) upon
the request or demand of any Governmental Authority (including the Farm Credit
Administration), (e) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law,
(f) if requested or required to do so in connection with any litigation or
similar proceeding, (g) that has been publicly disclosed, (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued or any insurer,
insurance broker or direct or indirect provider of credit protection with
respect to such Lender or Permitted Parties, (i) to any credit insurance
provider relating to the Borrower and its obligations, (j) to any direct,
indirect, actual or prospective counterparty (and its advisor) to any swap,
derivative or securitization transaction related to the obligations under this
Agreement, (k) to the CUSIP Service Bureau or any similar organization, (l) in
connection with the exercise of any remedy hereunder or under any other Loan
Document or (m) with the prior written consent of the Borrower.

 

53

--------------------------------------------------------------------------------


 

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

 

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

 

8.15     WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

 

8.16     No Bankruptcy Petition Against the Borrower; Liability of the Borrower.

 

(a)        Each of the Administrative Agent and the Lenders hereby covenants and
agrees that, prior to the date which is one year and one day after the payment
in full of all Loans and other amounts payable hereunder and all Pari Passu
Indebtedness, it will not institute against, or join with or assist any other
Person in instituting against, the Borrower, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings under
any applicable insolvency laws. This Section 8.16 shall survive the termination
of this Agreement.

 

(b)        Notwithstanding any other provision hereof or of any other Loan
Documents, the sole remedy of the Administrative Agent, any Lender or any other
Person against the Borrower in respect of any obligation, covenant,
representation, warranty or agreement of the Borrower under or related to this
Agreement or any other Loan Document shall be against the assets of the
Borrower. Neither the Administrative Agent, nor any Lender nor any other Person
shall have any claim against the Borrower to the extent that such assets are
insufficient to meet such obligations, covenant, representation, warranty or
agreement (the difference being referred to herein as a “shortfall”) and all
claims in respect of the shortfall shall be extinguished; provided, however,
that the provisions of this Section 8.16 apply solely to the obligations of the
Borrower and shall not extinguish such shortfall or otherwise restrict such
Person’s rights or remedies against the Guarantor for purposes of the
obligations of the Guarantor to any Person under the Guaranty Agreement.

 

8.17     Conversion of Approved Currencies into Dollars. Unless the context
otherwise requires, any calculation of an amount or percentage that is required
to be made by the Borrower or the Administrative Agent under the Loan Documents
shall be made by first converting any amounts denominated in Master Trust
Approved Currencies other than Dollars into Dollars at the Rate of Exchange
pursuant to Section 1.2(e).

 

8.18     U.S.A. Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the

 

54

--------------------------------------------------------------------------------


 

“Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender to identify the Borrower in
accordance with the Act.

 

Signature pages follow.

 

55

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

BUNGE LIMITED FINANCE CORP.

 

 

 

 

 

By:

/s/ Premchand Kanneganti

 

Printed Name:

PREMCHAND KANNEGANTI

 

Title:

President

 

Signature page to Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

COBANK, ACB,
as Administrative Agent and Lender

 

 

 

 

 

By:

/s/ Jacqueline Bove

 

Printed Name:

Jacqueline Bove

 

Title:

Managing Director

 

Signature page to Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

Schedule 1.1

 

Commitments

 

Lender

Initial Commitment

Phase II Commitment

CoBank, ACB

$368,000,000

$297,000,000

TOTAL

$368,000,000

$297,000,000

 

--------------------------------------------------------------------------------


 

Schedule 3.3

 

Consents, Authorizations, Filings and Notices

 

None.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF GUARANTY AGREEMENT

 

This Guaranty (as amended, supplemented or otherwise modified in accordance with
the terms hereof and in effect from time to time, this “Guaranty”) is made as of
May 30, 2013 by Bunge Limited, a company incorporated under the laws of Bermuda
(together with any successors or assigns permitted hereunder, “BL” or
“Guarantor”) to CoBank, ACB, in its capacity as the administrative agent
(together with its successors and assigns, the “Administrative Agent”) under the
Credit Agreement dated as of May 30, 2013 (as amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof, the
“Credit Agreement”), among Bunge Limited Finance Corp., a Delaware corporation
(“BLFC”), the Administrative Agent and the financial institutions from time to
time party thereto (each a “Lender” and collectively, the “Lenders”), for the
benefit of the Lenders.

 

WITNESSETH:

 

WHEREAS, pursuant to the Credit Agreement the Lenders have agreed to make
revolving loans (the “Loans”) to BLFC from time to time;

 

WHEREAS, the execution and delivery of this Guaranty is a condition precedent to
the effectiveness of the Credit Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereby agree as follows:

 

Section 1.         Definitions.

 

(a)       For all purposes of this Guaranty, except as otherwise expressly
provided in Annex A hereto or unless the context otherwise requires, capitalized
terms used herein shall have the meanings assigned to such terms in the Credit
Agreement.

 

(b)        Notwithstanding any other provision contained herein or in the other
Loan Documents, all terms of an accounting or financial nature used herein and
in the other Loan Documents shall be construed, and all computations of amounts
and ratios referred to herein and in the other Loan Documents shall be made, and
prepared, (i) in accordance with GAAP (including principles of consolidation
where appropriate), and all accounting or financial terms shall have the
meanings ascribed to such terms by GAAP; provided, however, that all accounting
terms used in Section 8.2 below (and all defined terms used in the definition of
any accounting term used in Section 8.2 below) shall have the meaning given to
such terms (and defined terms) under GAAP as in effect on the date hereof
applied on a basis consistent with those used in preparing the financial
statements referred to in Section 7(a) below. In the event of any change after
the date hereof in GAAP, and if such change would affect the computation of any
of the financial covenants set forth in Section 8.2 below, then the parties
hereto agree to endeavor, in good faith, to agree upon an amendment to this
Guaranty that would adjust such financial covenants in a manner that would
preserve the original intent thereof, but would allow compliance therewith to be
determined in accordance with the Guarantor’s financial statements at that time,
provided that, until so amended such financial covenants shall continue to be
computed in accordance with GAAP prior to such change therein, and (ii) without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of BLFC, the Guarantor or
any of their Subsidiaries at “fair value”, as defined therein.

 

Ex. A - 1

--------------------------------------------------------------------------------


 

Section 2.         Guaranty. Subject to the terms and conditions of this
Guaranty, the Guarantor hereby unconditionally and irrevocably guarantees
(collectively, the “Guaranty Obligations”) the prompt and punctual payment of
all Obligations due and owing (whether at the stated maturity, by acceleration,
or otherwise) under the Credit Agreement and the other Loan Documents whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred. This Guaranty is a guaranty of payment and not
of collection. All payments by the Guarantor under this Guaranty shall be made
in Dollars and (i) with respect to Loans, shall be made to the Administrative
Agent for disbursement pro rata (determined at the time such payment is sought)
to the Lenders in accordance with their respective Aggregate Exposure
Percentages, (ii) with respect to fees, expenses and indemnifications owed to
the Lenders, shall be made to the Administrative Agent for disbursement pro rata
(determined at the time such payment is sought) to the Lenders in accordance
with their respective Aggregate Exposure Percentages (except as otherwise
provided in the Credit Agreement with respect to Defaulting Lenders), and
(iii) with respect to fees, expenses and indemnifications owed to the
Administrative Agent in its capacity as such, shall be made to the
Administrative Agent. This Guaranty shall remain in full force and effect until
the Guaranty Obligations are paid in full and the Commitments are terminated,
notwithstanding that from time to time prior thereto BLFC may be free from any
payment obligations under the Loan Documents.

 

Section 3.         Guaranty Absolute. The Guarantor guarantees that the Guaranty
Obligations will be paid, regardless of any applicable law, regulation or order
now or hereinafter in effect in any jurisdiction affecting any of such terms or
the rights of the Administrative Agent or any Lender with respect thereto. The
liability of the Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and the Guarantor hereby irrevocably waives
any defenses it may now or hereafter acquire in any way relating to, any or all
of the following:

 

(a)        Any lack of validity or enforceability of or defect or deficiency in
the Credit Agreement, any Transaction Document or Loan Document or any other
agreement or instrument executed in connection with or pursuant thereto;

 

(b)        Any change in the time, manner, terms or place of payment of, or in
any other term of, all or any of the Guaranty Obligations, or any other
amendment or waiver of or any consent to departure from the Credit Agreement,
any Transaction Document or Loan Document or any other agreement or instrument
relating thereto or executed in connection therewith or pursuant thereto;

 

(c)        Any sale, exchange or non-perfection of any property standing as
security for the liabilities hereby guaranteed or any liabilities incurred
directly or indirectly hereunder or any setoff against any of said liabilities,
or any release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranty Obligations;

 

(d)        The failure of the Administrative Agent or a Lender to assert any
claim or demand or to enforce any right or remedy against BLFC or any other
Person hereunder or under the Credit Agreement or any Transaction Document or
any Loan Document;

 

(e)        Any failure by BLFC in the performance of any obligation with respect
to the Credit Agreement or any other Loan Document;

 

(f)        Any change in the corporate existence, structure or ownership of
BLFC, or any insolvency, bankruptcy, reorganization or other similar proceeding
affecting BLFC or its assets or resulting release or discharge of any of the
Guaranty Obligations;

 

Ex. A - 2

--------------------------------------------------------------------------------


 

(g)        Any other circumstance which might otherwise constitute a defense
available to, or a discharge of, the Guarantor, BLFC or any other Person
(including any other guarantor) that is a party to any document or instrument
executed in respect of the Guaranty Obligations;

 

(h)        Any limitation of BLFC’s obligations pursuant to subsection
8.16(b) of the Credit Agreement; or

 

(i)         Any law, regulation, decree or order of any jurisdiction, or any
other event, affecting any term of any Guaranty Obligations or the
Administrative Agent’s or the Lenders’ rights with respect thereto, including,
without limitation: (A) the application of any such law, regulation, decree or
order, including any prior approval, which would prevent the exchange of a
currency other than Dollars for Dollars or the remittance of funds outside of
such jurisdiction or the unavailability of Dollars in any legal exchange market
in such jurisdiction in accordance with normal commercial practice; or (B) a
declaration of banking moratorium or any suspension of payments by banks in such
jurisdiction or the imposition by such jurisdiction or any Governmental
Authority thereof of any moratorium on, the required rescheduling or
restructuring of, or required approval of payments on, any indebtedness in such
jurisdiction; or (C) any expropriation, confiscation, nationalization or
requisition by such country or any Governmental Authority that directly or
indirectly deprives BLFC of any assets or their use or of the ability to operate
its business or a material part thereof; or (D) any war (whether or not
declared), insurrection, revolution, hostile act, civil strife or similar events
occurring in such jurisdiction which has the same effect as the events described
in clause (A), (B) or (C) above (in each of the cases contemplated in clauses
(A) through (D) above, to the extent occurring or existing on or at any time
after the date of this Guaranty).

 

The obligations of the Guarantor under this Guaranty shall not be affected by
the amount of credit extended to BLFC, any repayment by BLFC to the
Administrative Agent or the Lenders (in each case, other than the indefeasible
full and final payment of all of the Guaranty Obligations), the allocation by
the Administrative Agent or the Lenders of any repayment, any compromise or
discharge of the Guaranty Obligations, any application, release or substitution
of collateral or other security therefor, the release of any guarantor, surety
or other Person obligated in connection with any document or instrument executed
in respect of the Guaranty Obligations, or any further advances to BLFC.

 

Without limiting the generality of the foregoing, the Guarantor guarantees that
it shall pay the Administrative Agent strictly in accordance with the express
terms of any document or agreement evidencing any Guaranty Obligation.

 

It is the intent of this Section 3 that the Guaranty Obligations hereunder are
and shall be irrevocable, continuing, absolute and unconditional under any and
all circumstances.

 

Section 4.         Waiver. The Guarantor hereby waives (a) promptness,
diligence, notice of acceptance, presentment, demand, protest, notice of protest
and dishonor, notice of default, notice of intent to accelerate, notice of
acceleration and any other notice with respect to any of the Guaranty
Obligations and this Guaranty, (b) any requirement that the Administrative Agent
or the Lenders protect, secure, perfect or insure any security interest or Lien
on any property subject thereto or exhaust any right or take any action against
BLFC or any other Person or entity or any collateral or that BLFC or any other
Person or entity be joined in any action hereunder, (c) the defense of the
statute of limitations in any action under this Guaranty or for the collection
or performance of the Guaranty Obligations, (d) any defense arising by reason of
any lack of corporate authority, (e) any defense based upon any guaranteed
party’s errors or omissions in the administration of the Guaranty Obligations
except to the extent that any error or omission is caused by such guaranteed
party’s bad faith, gross negligence or willful misconduct, (f) any rights to
set-offs and counterclaims and (g) any defense based upon an election of
remedies which destroys or impairs the subrogation rights of the Guarantor or
the right of the Guarantor to proceed against BLFC or any other

 

Ex. A - 3

--------------------------------------------------------------------------------


 

obligor of the Guaranty Obligations for reimbursement. All dealings between BLFC
or the Guarantor, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, shall likewise be conclusively presumed to have been had or
consummated in reliance upon this Guaranty. Should the Administrative Agent seek
to enforce the obligations of the Guarantor hereunder by action in any court,
the Guarantor waives any necessity, substantive or procedural, that a judgment
previously be rendered against BLFC or any other Person, or that any action be
brought against BLFC or any other Person, or that BLFC or any other Person
should be joined in such cause. Such waiver shall be without prejudice to the
Administrative Agent at its option to proceed against BLFC or any other Person,
whether by separate action or by joinder. The Guarantor further expressly waives
each and every right to which it may be entitled by virtue of the suretyship law
of the State of New York or any other applicable jurisdiction.

 

Section 5.         Several Obligations; Continuing Guaranty. The obligations of
the Guarantor hereunder are separate and apart from BLFC or any other Person
(other than the Guarantor), and are primary obligations concerning which the
Guarantor is the principal obligor. The Guarantor agrees that this Guaranty is a
continuing guaranty and that it shall not be discharged except by payment in
full of the Guaranty Obligations, termination of the Commitments and complete
performance of the obligations of the Guarantor hereunder. The obligations of
the Guarantor hereunder shall not be affected in any way by the release or
discharge of BLFC from the performance of any of the Guaranty Obligations,
whether occurring by reason of law or any other cause, whether similar or
dissimilar to the foregoing.

 

Section 6.         Subrogation Rights. If any amount shall be paid to the
Guarantor on account of subrogation rights at any time when all the Guaranty
Obligations shall not have been paid in full, such amount shall be held in trust
for the benefit of the Administrative Agent and shall forthwith be paid to the
Administrative Agent to be applied to the Guaranty Obligations as specified in
the Loan Documents. If (a) the Guarantor makes a payment to the Administrative
Agent of all or any part of the Guaranty Obligations and (b) all the Guaranty
Obligations have been paid in full and the Commitments have terminated, the
Administrative Agent will, at the Guarantor’s request, execute and deliver to
the Guarantor appropriate documents, without recourse and without representation
or warranty of any kind whatsoever, necessary to evidence the transfer by
subrogation to the Guarantor of any interest in the Guaranty Obligations
resulting from such payment by the Guarantor. The Guarantor hereby agrees that
it shall have no rights of subrogation, reimbursement, exoneration, contribution
or indemnification or any right to participate in any claim or remedy of the
Administrative Agent or any Lender against BLFC with respect to amounts due to
the Administrative Agent or the Lenders until such time as all obligations of
BLFC to the Lenders and the Administrative Agent have been paid in full, the
Commitments have been terminated and the Credit Agreement has been terminated.

 

Section 7.         Representations and Warranties. The Guarantor hereby
represents and warrants as follows:

 

(a)        Financial Condition.

 

(i)         The consolidated balance sheet of the Guarantor and its consolidated
Subsidiaries as at December 31, 2012 and the related consolidated statements of
income for the fiscal year ended on such date, reported on by the Guarantor’s
independent public accountants, copies of which have heretofore been furnished
to the Administrative Agent, are complete and correct, in all material respects,
and present fairly the financial condition of the Guarantor and its consolidated
Subsidiaries as at such date, and the results of operations for the fiscal year
then ended. Such financial statements, including any related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the external auditors and
as disclosed therein, if any).

 

Ex. A - 4

--------------------------------------------------------------------------------


 

(ii)        Except as disclosed in Schedule V attached hereto, neither the
Guarantor nor its consolidated Subsidiaries had, at the date of the most recent
balance sheet referred to above, any material guarantee obligation, contingent
liability (as defined in accordance with GAAP), or any long-term lease or
unusual forward or long-term commitment, including, without limitation, any
interest rate or foreign currency swap or exchange transaction, which is not
reflected in the foregoing statements or in the notes thereto, except for
guarantees, indemnities or similar obligations of the Guarantor or a
consolidated Subsidiary supporting obligations of one Subsidiary to another
Subsidiary.

 

(iii)       During the period from December 31, 2012 to and including the date
hereof, except as disclosed in Schedule V attached hereto, neither the Guarantor
nor its consolidated Subsidiaries has sold, transferred or otherwise disposed of
any material part of its business or property, nor has it purchased or otherwise
acquired any business or property (including any capital stock of any other
Person) material in relation to the consolidated financial condition of the
Guarantor and its consolidated Subsidiaries at December 31, 2012.

 

(b)        No Change. Since December 31, 2012, except as disclosed in Schedule I
hereof, there has been no development or event which has had or could, in the
Guarantor’s good faith reasonable judgment, reasonably be expected to have a
Material Adverse Effect.

 

(c)        Corporate Existence; Compliance with Law. The Guarantor and each of
its Subsidiaries (i) is duly organized and validly existing under the laws of
the jurisdiction of its incorporation, (ii) has the corporate power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (iii) is duly qualified under the laws of each jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification, except where the failure to be so duly
qualified could not reasonably be expected to have a Material Adverse Effect,
(iv) is in compliance with all Requirements of Law and Contractual Obligations,
except any non-compliance which could not reasonably be expected to have a
Material Adverse Effect, and (v) with respect to the transactions contemplated
hereunder, is in compliance in all material respects with all Requirements of
Law promulgated by the U.S. Treasury Department Office of Foreign Assets Control
pursuant to the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et. seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Order promulgated thereunder (including, without limitation, having in
full force and effect any required licenses thereunder).

 

(d)        Corporate Power; Authorization; Enforceable Obligations. The
Guarantor and each of its Subsidiaries has the corporate power and authority,
and the legal right, to make, deliver and perform this Guaranty and each of the
other Loan Documents and Transaction Documents to which such Person is a party
and to borrow thereunder and has taken all necessary corporate action to
authorize (i) the borrowings on the terms and conditions of the Loan Documents
and Transaction Documents to which such Person is a party, (ii) the execution,
delivery and performance of this Guaranty and each of the other Loan Documents
and Transaction Documents to which such Person is a party and (iii) the
remittance of payments in the applicable currency of all amounts payable
hereunder and thereunder. No consent or authorization of, filing with, notice to
or other act by or in respect of, any Governmental Authority or any other Person
is required in connection with the borrowings under the Loan Documents or
Transaction Documents, the remittance of payments in the applicable currency in
accordance with the terms hereof and thereof or with the execution, delivery,
performance, validity or enforceability of this Guaranty and each of the other
Loan Documents and Transaction Documents. This Guaranty and each of the other
Loan Documents and Transaction Documents to which the Guarantor and/or any of
its Subsidiaries are a party have been

 

Ex. A - 5

--------------------------------------------------------------------------------


 

duly executed and delivered on behalf of the Guarantor and each of such
Subsidiaries. Each of this Guaranty and each of the other Loan Documents and
Transaction Documents to which the Guarantor and/or any of its Subsidiaries are
a party constitutes a legal, valid and binding obligation of the Guarantor and
each of such Subsidiaries enforceable against the Guarantor and each of such
Subsidiaries in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or law).

 

(e)        No Legal Bar. The execution, delivery and performance by the
Guarantor of this Guaranty, and by it and each of its Subsidiaries of the other
Loan Documents and Transaction Documents to which each such entity is a party,
the borrowings thereunder and the use of the proceeds thereof will not violate
any Requirement of Law or Contractual Obligation to which the Guarantor or any
of its Subsidiaries are a party or by which it or they are bound and will not
result in, or require, the creation or imposition of any Lien on any of the
properties or revenues of any of the Guarantor or its Subsidiaries pursuant to
any such Requirement of Law or Contractual Obligation.

 

(f)        No Material Litigation. Except as disclosed in Schedule VI attached
hereto, no litigation, investigation or proceeding of or before any arbitrator
or Governmental Authority is pending or, to the knowledge of the Guarantor,
threatened by or against the Guarantor or any of its Subsidiaries or against any
of their respective properties or revenues (a) with respect to this Guaranty or
the other Loan Documents or Transaction Documents or any of the transactions
contemplated hereby or (b) which could reasonably be expected to have a Material
Adverse Effect.

 

(g)        Ownership of Property; Liens. The Guarantor and each of its
Subsidiaries has good record and marketable title in fee simple to, or a valid
leasehold interest in, all its material real property, and good title to, or a
valid leasehold interest in, all its other material property except for defects
in title which would not have a Material Adverse Effect, and none of the
property is subject to any Lien that secures Secured Indebtedness, other than a
Lien that secures Permitted Secured Indebtedness or any other Secured
Indebtedness permitted under Section 8.2(a)(iv) of this Guaranty.

 

(h)        Environmental Matters. The Guarantor and its Subsidiaries have
obtained all permits, licenses and other authorizations that are necessary to
operate their respective business and required under all applicable
Environmental Laws, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect. Except as set forth on Schedule II
attached hereto, (i) Hazardous Materials have not at any time been generated,
used, treated or stored on, released or disposed of on, or transported to or
from, any property owned, leased, used, operated or occupied by the Guarantor or
any of its Subsidiaries or, to the best of the Guarantor’s knowledge, any
property adjoining or in the vicinity of any such property except in compliance
with all applicable Environmental Laws other than where the failure to do so
would not reasonably be expected to have a Material Adverse Effect and
(ii) there are no past, pending or threatened (in writing) Environmental Claims
against the Guarantor or any of its Subsidiaries or any property owned, leased,
used, operated or occupied by the Guarantor or any of its Subsidiaries that
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect. The operations of the Guarantor and its Subsidiaries are in
compliance in all material respects with all terms and conditions of the
required permits, licenses, certificates, registrations and authorizations, and
are also in compliance in all material respects with all other limitations,
restrictions, conditions, standards, prohibitions, requirements, obligations,
schedules and timetables contained in the Environmental Laws, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

 

Ex. A - 6

--------------------------------------------------------------------------------


 

(i)         No Default. Except with respect to the Indebtedness set forth on
Schedule III attached hereto, neither the Guarantor nor any of its Subsidiaries
is in default under or with respect to any agreement, instrument or undertaking
to which it is a party or by which it is bound in any respect which could
reasonably be expected to have a Material Adverse Effect. No Series 2002-1 Early
Amortization Event, Potential Series 2002-1 Early Amortization Event, Event of
Default or Default has occurred and is continuing.

 

(j)         Taxes. Under the laws of Bermuda, the execution, delivery and
performance by the Guarantor of this Guaranty and by it and each of its
Subsidiaries (as the case may be) of the other Loan Documents and Transaction
Documents to which they are a party and all payments of principal, interest,
fees and other amounts hereunder and thereunder are exempt from all income or
withholding taxes, stamp taxes, charges or contributions of Bermuda or any
political subdivision or taxing authority thereof, irrespective of the fact that
the Administrative Agent or any of the Lenders may have a representative office
or subsidiary in Bermuda.

 

(k)        Pari Passu Status. The obligations of the Guarantor hereunder
constitute direct, general obligations of the Guarantor and rank at least pari
passu (in priority of payment) with all other unsecured, unsubordinated
Indebtedness (other than any such Indebtedness that is preferred by mandatory
provision of law) of the Guarantor.

 

(1)        Purpose of Advances. The proceeds of the Loans under the Credit
Agreement shall be used by BLFC solely to either (i) repay BLFC’s obligations to
CoBank under the JPMorgan Credit Agreement, (ii) repay in full the “Tranche A
Loans” under and as defined in the 2012 Credit Agreement, (iii) make advances
under the Series 2002-1 VFC, (iv) repay Permitted Indebtedness outstanding from
time to time or (v) pay expenses incurred in connection with the Credit
Agreement and any Pari Passu Indebtedness. Notwithstanding the foregoing, any
other use of the proceeds of the Loans under the Credit Agreement shall not
affect the obligations of the Guarantor hereunder.

 

(m)       Information. All information (including, with respect to the
Guarantor, without limitation, the financial statements required to be delivered
pursuant hereto), which has been made available to the Administrative Agent or
any Lender by or on behalf of the Guarantor in connection with the transactions
contemplated hereby and the other Loan Documents and Transaction Documents is
complete and correct in all material respects and does not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not materially misleading in light of
the circumstances under which such statements were made; provided, that, with
respect to projected financial information provided by or on behalf of the
Guarantor, the Guarantor represents only that such information was prepared in
good faith by management of the Guarantor on the basis of assumptions believed
by such management to be reasonable as of the time made.

 

(n)        Designated Obligors. On the date hereof, BL directly or indirectly
owns the percentage of the voting stock of each Designated Obligor (other than
BL) set forth on Schedule IV attached hereto.

 

(o)        Restrictions on Designated Obligors. There is no legal or regulatory
restriction on the ability of any Designated Obligor to pay dividends to the
Guarantor out of earnings at such times as such Designated Obligor is not deemed
to be insolvent pursuant to the laws of its jurisdiction of incorporation nor
any legal or regulatory restriction preventing the Guarantor from converting
such dividend payments to Dollars or Euros.

 

Ex. A - 7

--------------------------------------------------------------------------------


 

(p)        Federal Regulations. No part of the proceeds of any advances under
the Investor Certificates will be used for “purchasing” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U of the Board of Governors of the Federal Reserve System of the
United States as now and from time to time hereafter in effect.

 

(q)        Investment Company Act. The Guarantor is not an “investment company”,
or a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

 

(r)        Solvency. The Guarantor is, individually and together with its
Subsidiaries, Solvent.

 

(s)        Consideration. The Guarantor has received, or will receive, direct or
indirect benefit from the making of this Guaranty. The Guarantor has,
independently and without reliance upon the Administrative Agent or any Lender
and based on such documents and information it has deemed appropriate, made its
own credit analysis and decision to enter into this Guaranty.

 

(t)         Transaction Documents. Each of the Series 2002-1 Supplement, Pooling
Agreement, Servicing Agreement, Sale Agreement and Series 2002-1 VFC (each as
defined in the Credit Agreement without giving effect to any amendment,
restatement, supplement or other modification thereto) is in full force and
effect as of the date hereof and has not been amended, restated, supplemented or
otherwise modified since the date such agreement or instrument was signed by the
party or parties thereto.

 

The Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by the Guarantor on the date hereof and the date of
each borrowing by BLFC under the Credit Agreement, on and as of all such dates.

 

Section 8.         Covenants.

 

8.1       Affirmative Covenants. The Guarantor hereby agrees that, so long as
(i) any Loan remains outstanding and unpaid or any other amount is owing to the
Administrative Agent or any Lender under the Credit Agreement or (ii) the
Commitments have not been terminated:

 

(a)        Financial Statements. The Guarantor shall furnish to the
Administrative Agent (who shall furnish a copy to each Lender):

 

(i)         promptly after each annual meeting of the Guarantor, but in any
event within one hundred and twenty (120) days after the end of each fiscal year
of the Guarantor, a copy of the audited consolidated balance sheet of the
Guarantor and its consolidated Subsidiaries at the end of such year and related
audited consolidated statements of income and retained earnings and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, certified by independent public accountants reasonably
acceptable to the Administrative Agent;

 

(ii)        as soon as available, but in any event not later than sixty (60)
days after the end of each of the first three quarters of each fiscal year of
the Guarantor, the unaudited consolidated balance sheet of the Guarantor as at
the end of such quarter and the related unaudited consolidated statement of
income for such quarter and the portion of the fiscal year through the end of
such quarter, setting forth in each case in comparative form the

 

Ex. A - 8

--------------------------------------------------------------------------------


 

figures for the previous year, each in the form reasonably acceptable to the
Administrative Agent, certified by the chief financial officer of the Guarantor;
and

 

(iii)       such additional financial and other information as the
Administrative Agent (at the request of any Lender or otherwise) may from time
to time reasonably request;

 

all such financial statements furnished under clause (i) above to be complete
and correct in all material respects and prepared in reasonable detail in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods (except as approved by such accountants or
officer, as the case may be, and disclosed therein); provided, however, that the
Guarantor shall not be required to deliver the financial statements described
under clauses (i) and (ii) above if such statements are available within the
time period required by applicable Requirements of Law on EDGAR or from other
public sources.

 

(b)        Quarterly Compliance Certificates. The Guarantor shall, within sixty
(60) days after the end of each of the first three fiscal quarters of each
fiscal year and one hundred and twenty (120) days after the end of each fiscal
year, furnish to the Administrative Agent its certificate signed by its chief
financial officer, treasurer or controller stating that, to the best of such
officer’s knowledge, during such period each of the Guarantor and BLFC has
observed or performed all of its covenants and other agreements, and satisfied
every condition contained in this Guaranty and the other Loan Documents and
Transaction Documents and any other related documents to be observed, performed
or satisfied by each of them, and that such officer has obtained no knowledge of
any Series 2002-1 Early Amortization Event, Potential Series 2002-1 Early
Amortization Event, Event of Default or Default except as specified in such
certificate and showing in reasonable detail the calculations evidencing
compliance with the covenants in subsection 8.2(a).

 

(c)        Conduct of Business and Maintenance of Existence. The Guarantor
shall, and shall cause each of the Designated Obligors to: (i) except as
permitted by subsection 8.2 (b), preserve, renew and keep in full force and
effect its corporate existence; and (ii) take all reasonable action to maintain
all rights, privileges and franchises necessary or desirable in the normal
conduct of its business, except where the failure to maintain the same would not
have a Material Adverse Effect.

 

(d)        Compliance with Laws and Contractual Obligations; Authorization. The
Guarantor shall, and shall cause each of its Subsidiaries to, comply in all
respects with all Requirements of Law and Contractual Obligations, except where
failure to so comply would not have a Material Adverse Effect, and the Guarantor
shall obtain, comply with the terms of and do all that is necessary to maintain
in full force and effect all authorizations, approvals, licenses and consents
required in or by any applicable laws and regulations to enable it lawfully to
enter into and perform its obligations under this Guaranty or to ensure the
legality, validity, enforceability or admissibility in evidence of this Guaranty
and the other Loan Documents and Transaction Documents.

 

(e)        Maintenance of Property; Insurance. The Guarantor shall, and shall
cause each of its Subsidiaries to, keep all property useful and necessary in its
business in good working order and condition, except where failure to do so
would not have a Material Adverse Effect; and maintain with financially sound
and reputable insurance companies insurance on all its property in at least such
amounts and against at least such risks as are customary for the Guarantor’s
type of business.

 

(f)        Inspection of Property; Books and Records. The Guarantor shall, and
shall cause each of the Designated Obligors to, keep proper books of records and
account in which full, true and correct entries in conformity with GAAP and all
Requirements of Law shall be made of all dealings and transactions in relation
to its business and activities; and permit representatives of the

 

Ex. A - 9

--------------------------------------------------------------------------------


 

Administrative Agent and each Lender to visit and inspect any of its properties
and examine and make abstracts from any of its books and records at any time and
as often as may reasonably be desired, provided that the Administrative Agent
and each Lender has given reasonable prior written notice and the Administrative
Agent and each Lender has executed a confidentiality agreement reasonably
satisfactory to the Guarantor.

 

(g)        Notices. The Guarantor shall give notice to the Administrative Agent
promptly after becoming aware of the same, of (i) the occurrence of any
Series 2002-1 Early Amortization Event, Potential Series 2002-1 Early
Amortization Event, Event of Default or Default, including any steps taken to
remedy or mitigate the effect of such default; (ii) any changes in taxes, duties
or other fees of Bermuda or any political subdivision or taxing authority
thereof or any change in any laws of Bermuda, in each case, that may affect any
payment due under this Guaranty or the other Loan Documents and Transaction
Documents; (iii) any change in the Guarantor’s, BLFC’s or the Master Trust’s
public or private rating by S&P or Moody’s; and (iv) any development or event
which has had, or which the Guarantor in its good faith judgment believes will
have, a Material Adverse Effect.

 

(h)        Pari Passu Obligations. The Guarantor shall ensure that its
obligations hereunder at all times constitute direct, general obligations of the
Guarantor ranking at least pari passu in right of payment with all other
unsecured, unsubordinated Indebtedness (other than Indebtedness that is
preferred by mandatory provisions of law) of the Guarantor.

 

(i)         Maintenance of Designated Obligors. The Guarantor will not and will
not permit any of its Subsidiaries directly or indirectly to convey, sell,
transfer or otherwise dispose of, or grant any Person an option to acquire, in
one transaction or a series of transactions more than 50% of the voting stock of
a Designated Obligor (other than BL) unless such conveyance, sale, transfer or
disposition does not cause a Series 2002-1 Early Amortization Event, Potential
Series 2002-1 Early Amortization Event, Event of Default or Default and either
(i) such conveyance, sale, transfer or disposition is among the Guarantor and
its Subsidiaries or (ii) (A) the Guarantor or such Subsidiary uses the net
proceeds of such stock conveyance, sale, transfer or disposition to repay in
full the aggregate principal and interest due and owing with respect to all
Intercompany Loans outstanding as to which the Designated Obligor is the Obligor
and (B) to the extent such net proceeds exceed the amounts required to be paid
pursuant to clause (A), the Guarantor or such Subsidiary either (1) reinvests or
enters into a contract to reinvest all such excess net proceeds in productive
replacement fixed assets of a kind then used or usable in the business of the
Guarantor or any of its Subsidiaries or (2) uses such excess net proceeds to
make payments on the Guarantor’s or its Subsidiaries’ other Indebtedness.

 

(j)         Payment of Taxes. The Guarantor shall pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all taxes, assessments and similar governmental charges imposed on it, its
incomes, profits or properties, except where (i) the amount or validity thereof
is currently being contested in good faith by appropriate proceedings and
reserves to the extent required by GAAP with respect thereto have been provided
on the books of the Guarantor or (ii) the nonpayment of all such taxes,
assessments and charges in the aggregate would not reasonably be expected to
have a Material Adverse Effect.

 

(k)        Environmental Laws. Unless, in the good faith judgment of the
Guarantor, the failure to do so would not reasonably be expected to have a
Material Adverse Effect, the Guarantor will comply in all material respects, and
cause each of its Subsidiaries to comply in all material respects, with the
requirements of all applicable Environmental Laws and will immediately pay or
cause to be paid all costs and expenses incurred in such compliance, except such
costs and expenses

 

Ex. A - 10

--------------------------------------------------------------------------------


 

which are being contested in good faith by appropriate proceedings if the
Guarantor or such Subsidiary, as applicable, is maintaining adequate reserves
(in the good faith judgment of the management of the Guarantor) with respect
thereto in accordance with GAAP. Unless the failure to do so would not
reasonably be expected to have a Material Adverse Effect, the Guarantor shall
not, nor shall it permit or suffer any of its Subsidiaries to, generate, use,
manufacture, refine, transport, treat, store, handle, dispose of, transfer,
produce or process Hazardous Materials other than in the ordinary course of
business and in material compliance with all applicable Environmental Laws, and
shall not, and shall not permit or suffer any of its Subsidiaries to, cause or
permit, as a result of any intentional or unintentional act or omission on the
part of the Guarantor or any Subsidiary thereof, the installation or placement
of Hazardous Materials in material violation of or actionable under any
applicable Environmental Laws onto any of its property or suffer the material
presence of Hazardous Materials in violation of or actionable under any
applicable Environmental Laws on any of its property without having taken prompt
steps to remedy such violation. Unless its failure to do so would not reasonably
be expected to have a Material Adverse Effect, the Guarantor shall, and shall
cause each of its Subsidiaries to, promptly undertake and diligently pursue to
completion any investigation, study, sampling and testing, as well as any
cleanup, removal, remedial or other action required of the Guarantor or any
Subsidiary under any applicable Environmental Laws in the event of any release
of Hazardous Materials.

 

(1)        ERISA. The Guarantor shall give notice to the Administrative Agent:

 

(i)         ERISA Events. Promptly and in any event within ten (10) days after
the Guarantor or any of its ERISA Affiliates knows or has reason to know that
any ERISA Event has occurred, a statement of the chief financial officer of the
Guarantor or such ERISA Affiliate describing such ERISA Event and the action, if
any, that the Guarantor or such ERISA Affiliate has taken and proposes to take
with respect thereto;

 

(ii)        Plan Terminations. Promptly and in any event within two (2) Business
Days after receipt thereof by the Guarantor or any of its ERISA Affiliates,
copies of each notice from the PBGC stating its intention to terminate any Plan
or to have a trustee appointed to administer any Plan;

 

(iii)       Multiemployer Plan Notices. Promptly and in any event within five
(5) Business Days after receipt thereof by the Guarantor or any of its ERISA
Affiliates from the sponsor of a Multiemployer Plan, copies of each notice
concerning (A) the imposition of Withdrawal Liability by any such Multiemployer
Plan, (B) the reorganization or termination, within the meaning of Title IV of
ERISA, of any such Multiemployer Plan or (C) the amount of liability incurred,
or that may be incurred, by the Guarantor or any of its ERISA Affiliates in
connection with any event described in clause (A) or (B) above; and

 

(iv)       Additional Multiemployer Plan Notices. Promptly and in any event
within five (5) Business Days after receipt thereof by the Guarantor or any of
its ERISA Affiliates, copies of (A) any documents described in Section 101(k) of
ERISA that the Guarantor or any of its ERISA Affiliates may request with respect
to any Multiemployer Plan, and (B) any notices described in Section 101(1) of
ERISA that the Guarantor or any of its ERISA Affiliates may request with respect
to any Multiemployer Plan; provided, that if the Guarantor or the applicable
ERISA Affiliate has not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, upon the request
of the Administrative Agent, which request shall not be more frequent than once
during any twelve (12) month period, the Guarantor or applicable ERISA Affiliate
shall promptly make

 

Ex. A - 11

--------------------------------------------------------------------------------


 

a request for such documents or notices and shall provide copies of such
documents and notices promptly and in any event within five (5) Business Days
after receipt thereof.

 

8.2       Negative Covenants. The Guarantor hereby agrees that, so long as
(i) any Loan remains outstanding and unpaid or any other amount is owing to the
Administrative Agent or any Lender under the Credit Agreement or (ii) the
Commitments have not been terminated:

 

(a)        the Guarantor shall not at any time permit:

 

(i)         its Consolidated Net Worth (as calculated at the end of each fiscal
quarter of the Guarantor) to be less than U S $4,000,000,000 (to be tested
quarterly);

 

(ii)        the ratio of its consolidated Adjusted Net Debt to consolidated
Adjusted Capitalization (each as calculated at the end of each fiscal quarter of
the Guarantor) to be greater than 0.635:1.0 (to be tested quarterly);

 

(iii)       the ratio of its total consolidated current assets to total
consolidated current liabilities, each as calculated at the end of each fiscal
quarter of the Guarantor and as determined in accordance with GAAP, to be less
than 1.1 to 1.0 (to be tested quarterly); and

 

(iv)       the aggregate outstanding principal balance of all Secured
Indebtedness (excluding any Permitted Secured Indebtedness) incurred by the
Guarantor and its Subsidiaries to be greater than an amount equal to five
percent (5%) of the Total Tangible Assets of the Guarantor and its Subsidiaries,
as calculated at the end of each fiscal quarter of the Guarantor and as
determined in accordance with GAAP (to be tested quarterly).

 

(b)        Limitation of Fundamental Changes. The Guarantor shall not enter into
any transaction of merger, consolidation or amalgamation (other than any merger
or amalgamation of any Subsidiary with and into the Guarantor so long as the
Guarantor shall be the surviving, resulting or continuing company) or liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution), or
convey, sell, lease, assign, transfer or otherwise dispose of, all or
substantially all of its property, business or assets.

 

(c)        Restrictions on Dividends or Loans by Designated Obligors. The
Guarantor shall not permit any Designated Obligor to enter into any agreement
restricting the payment of dividends or the making of loans by it to the
Guarantor or to any other Designated Obligor, except that the Guarantor may
permit a Designated Obligor to be party to agreements (i) limiting the payment
of dividends by such Designated Obligor following a default or an event of
default under such agreement and (ii) requiring the compliance by such
Designated Obligor with specified net worth, working capital or other similar
financial tests and (iii) restricting loans to be made by such Designated
Obligor to any other Obligor or the Guarantor to such loans which accrue
interest at a rate greater than or equal to such lending Designated Obligor’s
average cost of funds as determined in good faith by the Board of Directors of
such Designated Obligor.

 

(d)        Intercompany Loans. Notwithstanding any provision to the contrary set
forth in the Transaction Documents (including, without limitation, clause (s) of
the definition of “Eligible Loan” in Annex X), the Guarantor (i) shall not
permit any Seller to sell, transfer, assign or otherwise convey any Intercompany
Loan to Bunge Funding under the Sale Agreement that has a maturity in excess of
six (6) years and (ii) shall either cause a Seller, Bunge Funding or the Trustee
to demand repayment of all outstanding principal and accrued interest under each
Intercompany Loan or cause

 

Ex. A - 12

--------------------------------------------------------------------------------


 

a Seller to refinance such amounts by making a new Intercompany Loan to the
applicable Obligor within six (6) years from the date of such Intercompany Loan.

 

8.3        Use of Websites.

 

(a)        The Guarantor may satisfy its obligation to deliver any public
information to the Lenders by posting this information onto an electronic
website designated by the Guarantor and the Administrative Agent (the
“Designated Website”) by notifying the Administrative Agent (i) of the address
of the website together with any relevant password specifications and (ii) that
such information has been posted on the website; provided, that in any event the
Guarantor shall supply the Administrative Agent with one copy in paper form of
any information which is posted onto the website.

 

(b)        The Administrative Agent shall supply each Lender with the address of
and any relevant password specifications for the Designated Website following
designation of that website by the Guarantor and the Administrative Agent.

 

(c)        The Guarantor shall promptly upon becoming aware of its occurrence
notify the Administrative Agent if:

 

(i)         the Designated Website cannot be accessed due to technical failure;

 

(ii)        the password specifications for the Designated Website change;

 

(iii) any new information which is required to be provided under this Guaranty
is posted onto the Designated Website;

 

(iv) any existing information which has been provided under this Guaranty and
posted onto the Designated Website is amended; or

 

(v)        the Guarantor becomes aware that the Designated Website or any
information posted onto the Designated Website is or has been infected by any
electronic virus or similar software.

 

If the Guarantor notifies the Administrative Agent under Section 8.3(c)(i) or
Section 8.3(c)(v) above, all information to be provided by the Guarantor under
this Guaranty after the date of that notice shall be supplied in paper form
unless and until the Administrative Agent is satisfied that the circumstances
giving rise to the notification are no longer continuing.

 

Section 9.         Amendments. No amendment or waiver of any provision of this
Guaranty nor consent to any departure by the Guarantor therefrom shall in any
event be effective unless such amendment or waiver shall be in writing and
signed by the Guarantor and the Administrative Agent. Such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.

 

Section 10.       Notices, Etc. All notices, demands, instructions and other
communications required or permitted to be given to or made upon any Person
pursuant hereto shall be in writing and shall be personally delivered or sent by
registered, certified or express mail, postage prepaid, return receipt
requested, by recognized overnight courier service or by facsimile transmission,
and shall be deemed to be given for purposes of this Guaranty, in the case of a
notice sent by registered, certified or express mail, or by recognized overnight
courier service, on the date that such writing is actually delivered to the
intended recipient thereof in accordance with the provisions of this Section 10,
or in the case of facsimile

 

Ex. A - 13

--------------------------------------------------------------------------------


 

transmission, when received and telephonically confirmed. Unless otherwise
specified in a notice sent or delivered in accordance with the foregoing
provisions of this Section 10, notices, demands, instructions and other
communications in writing shall be given to or made upon the subject parties at
their respective Notice Addresses (or to their respective facsimile transmission
numbers) or at such other address or number as any party may notify to the other
parties in accordance with the provisions of this Section 10.

 

Section 11.       No Waiver; Remedies. No failure on the part of the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

 

Section 12.       Costs and Expenses. The Guarantor agrees to pay, and cause to
be paid, on demand all costs and expenses actually incurred by the
Administrative Agent in connection with the enforcement of this Guaranty
including, without limitation, the fees and out-of-pocket expenses of outside
counsel to the Administrative Agent with respect thereto. The agreements of the
Guarantor contained in this Section 12 shall survive the payment of all other
amounts owing hereunder or under any of the other Guaranty Obligations.

 

Section 13.       Separability. Should any clause, sentence, paragraph,
subsection or Section of this Guaranty be judicially declared to be invalid,
unenforceable or void, such decision will not have the effect of invalidating or
voiding the remainder of this Guaranty, and the parties hereto agree that the
part or parts of this Guaranty so held to be invalid, unenforceable or void will
be deemed to have been stricken herefrom and the remainder will have the same
force and effectiveness as if such part or parts had never been included herein.

 

Section 14.       Captions. The captions in this Guaranty have been inserted for
convenience only and shall be given no substantive meaning or significance
whatever in construing the terms and provisions of this Guaranty.

 

Section 15.       Successors and Assigns. This Guaranty shall (a) be binding
upon the Guarantor and its successors and assigns and (b) inure to the benefit
of and be enforceable by the Administrative Agent and its successors,
transferees and assigns; provided, however, that any assignment by the Guarantor
of its obligations hereunder shall (i) be subject to the prior written consent
of all the Lenders at their complete discretion, and (ii) only be made to a one
hundred percent (100%) owned Affiliate of the Guarantor.

 

Section 16.       Limitation by Law. All rights, remedies and powers provided in
this Guaranty may be exercised only to the extent that the exercise thereof does
not violate any applicable provision of law, and all the provisions of this
Guaranty are intended to be subject to all applicable mandatory provisions of
law which may be controlling and to be limited to the extent necessary so that
they will not render this Guaranty invalid, unenforceable, in whole or in part,
or not entitled to be recorded, registered or filed under the provisions of any
applicable law.

 

Section 17.       Substitution of Guaranty. Subject to the prior written consent
of all the Lenders at their complete discretion, the Guarantor shall, during the
term of this Guaranty, be permitted at its option to provide collateral to the
Administrative Agent or another form of credit support as a substitute for its
obligations under this Guaranty. The Guarantor agrees to execute whatever
security or credit support documents the Administrative Agent reasonably
requests in order to effectuate the provisions of this Section 17.

 

Ex. A - 14

--------------------------------------------------------------------------------


 

Section 18.       GOVERNING LAW; FOREIGN PARTY PROVISIONS.

 

(a)        THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

(b)        Consent to Jurisdiction. The Guarantor irrevocably submits to the
non-exclusive jurisdiction of any New York state or U.S. federal court sitting
in the Borough of Manhattan, The City of New York, in any action or proceeding
relating to its obligations, liabilities or any other matter arising out of or
in connection with this Guaranty or the other Loan Documents and Transaction
Documents. The Guarantor hereby irrevocably agrees that all claims in respect of
any such action or proceeding may be heard and determined in such New York state
or U.S. federal court. The Guarantor also hereby irrevocably waives, to the
fullest extent permitted by law, any objection to venue or the defense of an
inconvenient forum to the maintenance of any such action or proceeding in any
such court.

 

(c)        Appointment for Agent for Service of Process. The Guarantor hereby
(i) irrevocably designates and appoints its chief financial officer (from time
to time) at its principal executive offices at 50 Main Street, White Plains, New
York 10606 (the “Authorized Agent”), as its agent upon which process may be
served in any suit, action or proceeding related to this Guaranty and represents
and warrants that the Authorized Agent has accepted such designation and
(ii) agrees that service of process upon the Authorized Agent and written notice
of said service to the Guarantor mailed or delivered by a recognized
international courier service (with proof of delivery) to its Secretary or any
Assistant Secretary at its registered office at 2 Church Street, Hamilton,
Bermuda, shall be deemed in every respect effective service of process upon the
Guarantor in any such suit or proceeding. The Guarantor further agrees to take
any and all action, including the execution and filing of any and all such
documents and instruments, as may be necessary to continue such designation and
appointment of the Authorized Agent in full force and effect so long as the
Guaranty is in existence.

 

(d)        Waiver of Immunities. To the extent that the Guarantor or any of its
properties, assets or revenues may have or may hereafter become entitled to, or
have attributed to them, any right of immunity, on the grounds of sovereignty,
from any legal action, suit or proceeding, from set-off or counterclaim, from
the jurisdiction of any court, from service of process, from attachment upon or
prior to judgment, or from attachment in aid of execution of judgment, or from
execution of judgment, or other legal process or proceeding for the giving of
any relief or for the enforcement of any judgment, in any jurisdiction in which
proceedings may at any time be commenced, with respect to its obligations,
liabilities or any other matter under or arising out of or in connection with
this Guaranty or any other Loan Documents and Transaction Documents, the
Guarantor hereby irrevocably and unconditionally, to the extent permitted by
applicable law, waives and agrees not to plead or claim any such immunity and
consents to such relief and enforcement.

 

(e)        Taxes.

 

(i)         Any payments by or on behalf of the Guarantor to the Administrative
Agent hereunder shall be made free and clear of, and without deduction or
withholding for or on account of, any Taxes; provided, that if any Taxes are
required to be deducted or withheld from any amounts payable to the
Administrative Agent, as determined in good faith by the applicable Withholding
Agent, (x) the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the amount deducted or withheld to
the relevant Governmental Authority in accordance with applicable law and (y) if
such Tax is an Indemnified Tax, then the sum payable by the Guarantor to the
Administrative

 

Ex. A - 15

--------------------------------------------------------------------------------


 

Agent shall be increased to the extent necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section), the Administrative Agent
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(ii)        Whenever any Indemnified Taxes are payable by the Guarantor, as
promptly as possible thereafter the Guarantor shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, a certified copy of an original official receipt received by the
Guarantor showing payment thereof, a copy of the tax return reporting such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent. If (i) the Guarantor fails to pay any Indemnified Taxes
when due to the appropriate taxing authority or (ii) the Guarantor fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, the Guarantor shall indemnify the Administrative Agent and
the Lenders for any Taxes that are imposed on the Administrative Agent or any
Lender as a result of any such failure.

 

(iii)       If any Lender is entitled to an exemption from or reduction of
withholding Tax with respect to payments made hereunder, the Administrative
Agent shall obtain from such Lender and shall deliver to the Guarantor, at the
time or times prescribed by applicable law or reasonably requested by the
Guarantor, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate provided that such Lender (or participant) is legally entitled to
complete, execute and deliver such documentation and in such Lender’s (or
participant’s) judgment such completion, execution or submission would not
materially prejudice the legal or commercial position of such Lender (or
participant).

 

(iv)       If the Administrative Agent or a Lender determines, in its sole good
faith discretion, that it has received a refund of any Indemnified Taxes as to
which it has been indemnified by the Guarantor with respect to which the
Guarantor has paid additional amounts pursuant to this Section 18(e), it shall
pay to the Guarantor an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Guarantor under this
Section 18(e) with respect to Indemnified Taxes giving rise to such refund), net
of all out-of-pocket expenses of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Guarantor agrees to
pay, upon the request of the Administrative Agent or such Lender, the amount
paid over to the Guarantor pursuant to this Section 18(e)(iv) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event that the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
Section 18(e)(iv), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 18(e)(iv) the payment
of which would place the indemnified party in a less favorable net after-tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This Section 18(e)(iv) shall not be construed to require the Administrative
Agent or a Lender to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the Guarantor.

 

(f)        Judgment Currency. The obligations of the Guarantor in respect of any
sum due to the Administrative Agent or any Lender hereunder or any holder of the
obligations owing hereunder (the “Applicable Creditor”) shall, notwithstanding
any judgment in a currency (the “Judgment

 

Ex. A - 16

--------------------------------------------------------------------------------


 

Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Guarantor as a separate
obligation and notwithstanding any such judgment, agrees to indemnify the
Applicable Creditor against such loss. The obligations of the Guarantor
contained in this Section shall survive the termination of this Guaranty and the
Credit Agreement and the payment of all other amounts owing hereunder and
thereunder.

 

Section 19.      WAIVER OF JURY TRIAL. THE GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS GUARANTY, ANY OTHER LOAN DOCUMENT OR FOR ANY TRANSACTIONS CONTEMPLATED
BY THIS GUARANTY AND FOR ANY COUNTERCLAIM THEREIN. THE GUARANTOR ACKNOWLEDGES
THAT (A) THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO THIS GUARANTY,
(B) IT HAS RELIED ON THIS WAIVER IN ENTERING INTO THIS GUARANTY AND (C) IT WILL
CONTINUE TO RELY ON THIS WAIVER IN FUTURE DEALINGS RELATED TO THIS GUARANTY. THE
GUARANTOR REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL ADVISERS
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS AFTER
CONSULTATION WITH ITS LEGAL ADVISERS. IN THE EVENT OF ANY LEGAL PROCEEDING
RELATING TO THIS GUARANTY, ANY OTHER LOAN DOCUMENT OR FOR ANY TRANSACTIONS
CONTEMPLATED BY THIS GUARANTY, THIS GUARANTY MAY BE FILED AS EVIDENCE OF THE
GUARANTOR’S WAIVER OF A TRIAL BY JURY.

 

Section 20.       Reinstatement. This Guaranty shall be reinstated to the extent
of payments made to the Guarantor as reimbursement of amounts advanced by the
Guarantor hereunder. The Guarantor agrees that this Guaranty shall continue to
be effective or be reinstated, as the case may be, if at any time any part of
any payment of principal of, or interest on, the Guaranty Obligations is stayed,
rescinded or must otherwise be restored by the Administrative Agent upon the
bankruptcy or reorganization of BLFC or any other Person.

 

Section 21.       CoBank Conflict Waiver. CoBank acts as Administrative Agent
and Lender and may provide other services or facilities from time to time (the
“CoBank Roles”). The Guarantor and each other party hereto acknowledges and
consents to any and all CoBank Roles, waives any objections it may have to any
actual or potential conflict of interest caused by CoBank acting as
Administrative Agent or as Lender hereunder and acting as or maintaining any of
the CoBank Roles, and agrees that in connection with any CoBank Role, CoBank may
take, or refrain from taking, any action which it in its discretion deems
appropriate.

 

Section 22.       Setoff. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon the
occurrence of an Event of Default or a Series 2002-1 Early Amortization Event,
each Lender is hereby authorized at any time or from time to time, without
notice to the Guarantor or to any other Person, any such notice being hereby
expressly waived to the extent permitted by applicable law, to set off and to
appropriate and apply any and all deposits (general or special) and any other
indebtedness at any time held or owing by such Lender, to or for the credit or
the account of the Guarantor against and on account of the obligations and
liabilities of the Guarantor to such Lender, as applicable, under this Guaranty
or any other Loan Document, including, without limitation, all claims of any
nature or description arising out of or connected with this Guaranty or any
other Loan Document,

 

Ex. A - 17

--------------------------------------------------------------------------------


 

irrespective of whether or not such Lender shall have made any demand hereunder
and although said obligations, liabilities or claims, or any of them, shall be
contingent or unmatured.

 

If any Lender, whether by setoff or otherwise, has payment made to it under this
Guaranty or any other Loan Document upon its Loans in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Loans held by the other Lenders so that after such
purchase each Lender will hold its ratable proportion of Loans.

 

Signature page follows.

 

Ex. A - 18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
by its officers thereunto duly authorized, as of the date first written above.

 

 

GUARANTOR:

 

 

 

BUNGE LIMITED,
a Bermuda company

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

Ex. A - 19

--------------------------------------------------------------------------------


 

Schedule I

 

Material Developments



None.

 

Ex. A - 20

--------------------------------------------------------------------------------


 

Schedule II

 

Environmental Matters

 

This Schedule II to the Guaranty hereby incorporates by reference all
disclosures related to environmental matters set forth in (i) the Guarantor’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2012, which
was filed on March 1, 2013 and (ii) the Guarantor’s Quarterly Report on
Form 10-Q for the fiscal quarter ended March 31, 2013, which was filed by the
Guarantor on May 3, 2013.

 

Ex. A - 21

--------------------------------------------------------------------------------


 

Schedule III

 

Defaulted Facilities



None.

 

Ex. A - 22

--------------------------------------------------------------------------------


 

Schedule IV

 

Designated Obligors

 

 

 

Percentage Directly or Indirectly

 

Name

 

Owned by BL

 

Bunge Limited

 

--

 

Bunge Global Markets Inc.

 

100%

 

Bunge N.A. Holdings, Inc.

 

100%

 

Bunge North America, Inc.

 

100%

 

Koninklijke Bunge B.V.

 

100%

 

Bunge Argentina S.A.

 

100%

 

Bunge S.A.

 

100%

 

Bunge Fertilizantes International Limited

 

100%

 

Bunge Alimentos S.A.

 

100%

 

Bunge Fertilizantes S.A. (Brazil)

 

100%

 

Bunge International Commerce Ltd.

 

100%

 

Bunge Europe Finance B.V.

 

100%

 

 

Ex. A - 23

--------------------------------------------------------------------------------


 

Schedule V

 

Material Contingent Liabilities and Material Disposition or Acquisition of
Assets

 

This Schedule V to the Guaranty hereby incorporates by reference all disclosures
set forth in (i) the Guarantor’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2012, which was filed on March 1, 2013, and (ii) the
Guarantor’s Quarterly Report on Form 10-Q for the fiscal quarter ended March 31,
2013, which was filed by the Guarantor on May 3, 2013.

 

Ex. A - 24

--------------------------------------------------------------------------------


 

Schedule VI

 

Material Litigation

 

This Schedule VI to the Guaranty hereby incorporates by reference all
disclosures related to legal proceedings set forth in (i) the Guarantor’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2012, which was filed
by the Guarantor on March 1, 2013, and (ii) the Guarantor’s Quarterly Report on
Form 10-Q for the fiscal quarter ended March 31, 2013, which was filed by the
Guarantor on May 3, 2013.

 

Ex. A - 25

--------------------------------------------------------------------------------


 

ANNEX A

 

“Adjusted Capitalization”: the sum of the Guarantor’s Consolidated Net Worth and
the Guarantor’s consolidated Adjusted Net Debt.

 

“Adjusted Net Debt”: with respect to any Person on any date of determination,
(a) the aggregate principal amount of Indebtedness of such Person on such date
minus (b) the sum of all cash, marketable securities and Liquid Inventory of
such Person on such date.

 

“BL”: as defined in the preamble hereto.

 

“BLFC”: Bunge Limited Finance Corp., a Delaware corporation, and its successors
and permitted assigns.

 

“CoBank Roles”: as defined in Section 21.

 

“Consolidated Net Worth”: the Net Worth of the Guarantor and its consolidated
Subsidiaries determined on a consolidated basis in accordance with GAAP, plus
minority interests in Subsidiaries.

 

“Credit Agreement”: as defined in the preamble hereto.

 

“EDGAR”: the Electronic Data-Gathering, Analysis and Retrieval system, which
performs automated collection, validation, indexing and forwarding of
submissions by Persons who are required by law to file forms with the U.S.
Securities and Exchange Commission.

 

“Environmental Claim”: any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating in any way
to any Environmental Law or any permit issued under any such law (hereinafter
“Claims”), including, without limitation, (a) any and all Claims by governmental
or regulatory authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages pursuant to any applicable Environmental Law and
(b) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting or
arising from alleged or actual injury or threat of injury to the environment by
reason of a violation of or liability arising under any Environmental Law.

 

“Excluded Taxes” has the meaning assigned such term in the Credit Agreement,
provided, however, that, for the avoidance of doubt, such term shall include the
Taxes set forth in such definition that are imposed on, or required to be
withheld or deducted from a payment to, the Administrative Agent or any Lender
under any Loan Document.

 

“Guarantor”: as defined in the preamble hereto.

 

“Guaranty”: as defined in the preamble hereto.

 

“Guaranty Obligations”: as defined in Section 2.

 

“Hazardous Materials”: (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
(b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous waste,” “restricted hazardous waste,” “toxic substances,”
“toxic pollutants,” “contaminants,” or “pollutants,” or words of similar import,
under any applicable Environmental Law; and (c) any other chemical, material or
substance, exposure to which

 

Ex. A - 26

--------------------------------------------------------------------------------


 

is prohibited, limited or regulated by any governmental authority having
jurisdiction over the Guarantor or its Subsidiaries and the manufacturing,
trading or extraction of which constitutes a material portion of the business of
the Guarantor or any of its Subsidiaries.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or the Guarantor under any Loan Document, and (b) to the extent not
otherwise described in clause (a), Other Taxes.

 

“Intercompany Loans”: Loans, as defined in Annex X to the Pooling Agreement.

 

“Investor Certificates”: as defined in Annex X to the Pooling Agreement.

 

“Judgment Currency”: as defined in subsection 18(f).

 

“Liquid Inventory”: as to the Guarantor and its consolidated Subsidiaries at any
time, its inventory at such time of commodities which are traded on any
recognized commodities exchange, valued depending on the type of such commodity
at either (a) the lower of cost or the market value at such time or (b) the
market value at such time.

 

“Net Worth”: with respect to any Person, the sum of such Person’s capital stock,
capital in excess of par or stated value of shares of its capital stock,
retained earnings and any other account which, in accordance with GAAP,
constitutes stockholders’ equity, excluding any treasury stock.

 

“Notice Address”:

 

Administrative Agent:

COBANK, ACB

 

5500 South Quebec Street

 

Greenwood Village, Colorado 80111

 

Attention: Scott Trauth

 

Telephone No.: (303) 740-4031

 

Telecopy No.: (303) 224-2648

Guarantor:

BUNGE LIMITED

 

50 Main Street

 

White Plains, New York 10606

 

Attention: Treasurer

 

Telephone No.: (914) 684-3365

 

Telecopy No.: (914) 684-3283

 

“Permitted Secured Indebtedness”: any Secured Indebtedness that:

 

(a)        is secured by any mechanic, laborer, workmen, repairmen, materialmen,
supplier, carrier, warehousemen, landlord or vendor Lien or any other Lien
provided for by mandatory provisions of law, any order, attachment or similar
legal process arising in connection with a court or other similar proceeding,
any tax, charge or assessment ruling or required by any Governmental Authority
under any other similar circumstances;

 

(b)        is incurred or assumed solely for the purpose of financing all or any
part of the cost of constructing or acquiring Property, and any Secured
Indebtedness extending, renewing or replacing, in whole or in part Secured
Indebtedness permitted pursuant to this clause (b), so long as the principal
amount of the Secured Indebtedness secured by such Lien does not exceed its
original principal amount;

 

Ex. A - 27

--------------------------------------------------------------------------------


 

(c)        is secured by Property existing prior to the acquisition of such
Property or the acquisition of any Subsidiary that is the owner of such Property
and is not incurred in contemplation of such acquisition and any Secured
Indebtedness extending, renewing or replacing, in whole or in part Secured
Indebtedness permitted pursuant to this clause (c), so long as the principal
amount of the Secured Indebtedness secured by such Lien does not exceed its
original principal amount;

 

(d)        is owed by any Subsidiary to the Guarantor or any other Subsidiary;

 

(e)        is secured by any accounts receivable from or invoices to export
customers (including, but not limited to, Subsidiaries), any contracts to sell,
purchase or receive commodities to or from export customers and any cash
collateral and proceeds thereof;

 

(f)        is incurred pursuant to the Loan Documents or Transaction Documents;

 

(g)        is secured by accounts receivable and other related assets arising in
connection with transfers thereof to the extent such transfers are treated as
true sales;

 

(h)        is secured by a Lien on any checking account, saving account,
clearing account, futures account, deposit account, securities account,
brokerage account, custody account or other account (or on any assets held in
such account), securing obligations under any agreement or arrangement related
to the opening of or provision of clearing, pooling, zero-balancing, brokerage,
settlement, margin or other services related to such account (or on any assets
held in such account), which customarily exist on similar accounts (or on any
assets held in such accounts) of corporations in connection with the opening of,
or provision of clearing, pooling, zero-balancing, brokerage, settlement, margin
or other services related, to such accounts; or

 

(i)         is incurred in connection with letters of credit or other similar
instruments issued in the normal course of business of the Guarantor or any
Subsidiary, including without limitation, obligations under reimbursement
agreements.

 

“Property”: any of the Guarantor’s or any Subsidiary’s present or future
property including any asset, revenue, or right to receive income or any other
property, whether tangible or intangible, real or personal.

 

“Secured Indebtedness”: all Indebtedness incurred by the Guarantor and any of
its Subsidiaries (without duplication) which is secured by Property pledged by
the Guarantor or any Subsidiary.

 

“Seller”: as defined in Annex X to the Pooling Agreement.

 

“Total Tangible Assets”: at any date of determination, the total amount of
assets of the Guarantor and its Subsidiaries (without duplication and excluding
any asset owned by the Guarantor or any Subsidiary that represents an obligation
of the Guarantor or any other Subsidiary to such Subsidiary or Guarantor) after
deducting therefrom all goodwill, trade names, trademarks, patents, licenses,
copyrights and other intangible assets.

 

Ex. A - 28

--------------------------------------------------------------------------------


 

Exhibit B-1

 

FORM OF BORROWER RESPONSIBLE OFFICER’S CERTIFICATE

 

The undersigned hereby certifies that he is a Responsible Officer of Bunge
Limited Finance Corp., a Delaware corporation (“BLFC”), and that, as such, he is
familiar with the facts hereby certified, and is duly authorized on behalf of
BLFC to certify the same and does hereby further certify that as of the Closing
Date:

 

(i)         each of the representations and warranties made by BLFC in or
pursuant to the Loan Documents is true and correct in all material respects,
provided that each of the representations and warranties made in Sections 3.1,
3.2, 3.3, 3.4, 3.5, 3.6, 3.9, 3.13, 3.14 and 3.15 of the Credit Agreement (as
defined below) is true and correct in all respects;

 

(ii)        the business conducted and proposed to be conducted by BLFC is in
compliance with all Requirements of Law and all registrations, filings, licenses
and/or consents required to be obtained by BLFC in connection therewith have
been made or obtained and are in full force and effect;

 

(iii)       no Default or Event of Default has occurred and is continuing as of
the date hereof or after giving effect to any Loans requested to be made on the
date hereof;

 

(iv)       the conditions set forth in Section 8.01 of the Series 2002-1
Supplement have been satisfied, the Series 2002-1 VFC has been issued and
delivered to BLFC pursuant to the Series 2002-1 Supplement, and attached hereto
are true and correct copies of the documents delivered pursuant to Section 8.01
of the Series 2002-1 Supplement; and

 

(v)        no Series 2002-1 Early Amortization Event or Potential Series 2002-1
Early Amortization Event has occurred and is continuing.

 

Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Credit Agreement, dated as of May 30, 2013 among BLFC, the
lenders from time to time party thereto and CoBank, ACB, as administrative
agent.

 

IN WITNESS WHEREOF, the undersigned, in his capacity as a Responsible Officer of
BLFC, has executed this officer’s certificate as of the                 day
of          , 2013.

 

 

 

 

 

Printed Name:

 

 

 

Title:

 

 

 

Ex. B-1 - 1

--------------------------------------------------------------------------------


 

Exhibit B-2

FORM OF BORROWER SECRETARY CERTIFICATE

 

The undersigned hereby certifies that she is the duly elected, qualified and
acting Secretary of Bunge Limited Finance Corp., a Delaware corporation (the
“Company”), and that, as such, she is familiar with the facts hereby certified
and is duly authorized on behalf of the Company to certify the same and does
hereby further certify as follows:

 

1.         Exhibit A is a true, correct and complete copy of the Certificate of
Incorporation of the Company, including any amendments thereto that have been
effected prior to the date hereof, as in effect on the date of the adoption of
the resolutions described in paragraph 3 hereof, and no steps have been taken by
the directors or shareholders of the Company to effect or authorize any
amendment or other modification of such Company’s Certificate of Incorporation
as so in effect.

 

2.         Exhibit B is a true, correct and complete copy of the By-Laws of the
Company, together with all amendments thereto, if any, as in effect on the date
of the adoption of the resolutions described in paragraph 3 hereof and such
By-Laws have not been modified or amended and remain in full force and effect on
the date hereof.

 

3.         Exhibit C is a true, correct and complete copy of the resolutions of
the Board of Directors of the Company duly adopted by the Unanimous Written
Consent of the Board of Directors of the Company given on May 30, 2013,
authorizing the Company to enter into the Credit Agreement, by and among the
Company, CoBank, ACB, as the administrative agent, and the other financial
institutions party thereto, and various other documents in connection therewith.
Such resolutions have not been modified, revoked or rescinded and remain in full
force and effect on the date hereof.

 

4.         Exhibit D is a true, correct and complete copy of the Good Standing
Certificate of the Company in the State of Delaware, dated May 28, 2013.

 

5.         Each of the persons named below is a duly elected officer of the
Company, now holds the office set forth opposite such officer’s name, and the
signature set forth opposite such officer’s name is the genuine and actual
signature of such officer or a facsimile thereof.

 

Name

Title

Signature

 

 

 

                      

                      

                                                    

 

 

 

                      

                      

                                                    

 

Signature page follows.

 

Ex. B-2 - 1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, in her capacity as Secretary of the
Company, has executed this Secretary’s Certificate as of the                 day
of                  , 2013.

 

 

 

 

 

 

Printed Name:                                 

 

 

 

I,                          , President of the Company, hereby certify
that                     was  validly elected to the office of and is the
Secretary of the Company, and that the signature set forth immediately above is
her genuine signature.

 

IN WITNESS WHEREOF, I have hereunto set my hand this       day
of               , 2013.

 

 

                                                          

 

Printed Name:                           

 

Ex. B-2 - 2

--------------------------------------------------------------------------------


 

Exhibit B-3

 

FORM OF GUARANTOR RESPONSIBLE OFFICER’S CERTIFICATE

 

The undersigned hereby certifies that he is a Responsible Officer of Bunge
Limited, a company organized under the laws of Bermuda (“BL”), and that, as
such, he is familiar with the facts hereby certified, and is duly authorized on
behalf of BL to certify the same and does hereby further certify that as of the
Closing Date:

 

(i)         each of the representations and warranties made by BL in or pursuant
to the Guaranty Agreement is true and correct in all material respects;

 

(ii)        the business conducted and proposed to be conducted by BL is in
compliance with all Requirements of Law and all registrations, filings, licenses
and/or consents required to be obtained by BL in connection therewith have been
made or obtained and are in full force and effect; and

 

(iii)       no Default or Event of Default has occurred and is continuing as of
the date hereof or after giving effect to any Loans requested to be made on the
date hereof.

 

Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Credit Agreement, dated as of May 30, 2013, among Bunge
Limited Finance Corp., as borrower, the lenders from time to time party thereto
and CoBank, ACB, as administrative agent.

 

IN WITNESS WHEREOF, the undersigned, in his capacity as a Responsible Officer of
BL has executed this officer’s certificate as of the                     day
of               , 2013.

 

 

                                                                

 

Printed Name:                                  

 

Title:                                               

 

Ex. B-3 - 1

--------------------------------------------------------------------------------


 

Exhibit B-4

 

FORM OF GUARANTOR ASSISTANT SECRETARY CERTIFICATE

 

The undersigned hereby certifies that he is the duly appointed Assistant
Secretary of Bunge Limited, a company incorporated under the laws of Bermuda
(the “Guarantor”), and that, as such, he is familiar with the matters hereby
certified and is duly authorized on behalf of the Guarantor to certify the same
and does hereby further certify as follows:

 

1.        Attached hereto as Exhibit A is a true, correct and complete copy of
the Certificate of Incorporation and the Memorandum of Association of the
Guarantor, including any amendments thereto, as in effect on the date of the
adoption of the resolutions described in paragraph 5 hereof. Such Certificate of
Incorporation and Memorandum of Association have not been modified or amended
since 23 May 2008 and remain in full force and effect on the date hereof. No
amendment to the Guarantor’s Certificate of Incorporation and Memorandum of
Association has been approved by the Board of Directors or shareholders of the
Guarantor or filed with the Bermuda Registrar of Companies since 23 May 2008.

 

2.        Attached hereto as Exhibit B is a true, correct and complete copy of
the Bye-Laws of the Guarantor, including any amendments thereto, as in effect on
the date of the adoption of the resolutions described in paragraph 5 hereof.
Such Bye-Laws have not been modified or amended since 23 May 2008 and remain in
full force and effect on the date hereof.

 

3.        No proceeding for the dissolution, merger, amalgamation, consolidation
or liquidation of the Guarantor or for the sale of all or substantially all of
its assets is pending or, to the best of my knowledge, threatened or
contemplated by the Guarantor.

 

4.        Attached hereto as Exhibit C is a true, correct and complete copy of a
Certificate of Compliance of the Guarantor in full force and effect as at the
date set out on the face thereof.

 

5.        Attached hereto as Exhibit D is a true, correct and complete copy of
certain resolutions of the Board of Directors of the Guarantor duly adopted by
the Board of Directors of the Guarantor at a meeting held on 22-23 May 2013 with
respect to the guarantee of certain indebtedness of the Guarantor’s
subsidiaries, including Bunge Limited Finance Corp. The resolutions set out in
Exhibit D have not been modified, revoked or rescinded and remain in full force
and effect on the date hereof.

 

6.        Attached hereto as Exhibit E is a true and correct copy of a
certificate of incumbency with respect to certain named officers of the
Guarantor, which certificate may be signed in counterparts. The persons whose
names are set out thereon have been duly elected or appointed, and are, on and
as of the date hereof, the director and/or officers of the Guarantor holding the
respective offices or titles set forth opposite their respective names, and the
signatures set forth opposite their respective names are their true and genuine
signatures.

 

Signature page follows.

 

Ex. B-4 - 1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have signed this certificate of the Guarantor.

 

 

 

Dated:

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

Assistant Secretary

 

 

Ex. B-4 - 2

--------------------------------------------------------------------------------


 

Exhibit ‘E’

 

Bunge Limited

(the “Company”)

Clarendon House, Church Street

Hamilton HM 11, Bermuda

 

 

INCUMBENCY CERTIFICATE

 

I,                            , Assistant Secretary of Bunge Limited, DO HEREBY
CERTIFY that the following persons have been duly appointed as Officers of the
said Bunge Limited, AND THAT such appointments are in full force and effect as
at the date hereof:

 

Name

 

Office

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:                           , 2013

 

 

 

 

Name:

 

 

 

Title:

Assistant Secretary

 

 

Ex. B-4 - 3

--------------------------------------------------------------------------------


 

Exhibit C

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Credit Agreement dated as of May 30, 2013 (as amended,
restated, supplemented or otherwise modified prior to the Effective Date (as
defined below), the “Agreement”), among BUNGE LIMITED FINANCE CORP. (the
“Borrower”), the Lenders named therein, and COBANK, ACB, as Administrative Agent
and lead arranger. Terms defined in the Agreement are used herein with the same
meanings.

 

                             (the “Assignor”) and                           (the
“Assignee”) agree as follows:

 

1.      The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Effective Date, a         % interest (the “Assigned Interest”) in and to the
Assignor’s rights and obligations under the Agreement with respect to those
credit facilities contained in the Agreement as are set forth on Schedule I
hereto (individually, an “Assigned Facility”; collectively, the “Assigned
Facilities”), in a principal amount for each Assigned Facility as set forth on
Schedule 1 (the aggregate amount of which is not less than the lesser of
$5,000,000 or the full principal amount of the Assigned Facility, and which is
not an amount that will leave the Assignor with a portion of the Assigned
Facility that is less than $5,000,000 in principal amount).

 

2.      The Assignor (i) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Agreement or
any other instrument or document furnished pursuant thereto, other than that it
has not created any adverse claim upon the interest being assigned by it
hereunder and that such interest is free and clear of any such adverse claim;
(ii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Loan Party, any of its Subsidiaries or
any other obligor or the performance or observance by any Loan Party, any of its
Subsidiaries or any other obligor of any of their respective obligations under
the Agreement, any other Loan Document or any other instrument or document
furnished pursuant hereto or thereto; and (iii) attaches the promissory
note(s) (if any) held by it evidencing the Assigned Facilities and (a) requests
that the Administrative Agent (upon request by the Assignee) exchange such
promissory note(s) for a new promissory note or promissory notes payable to the
Assignee and (b) if the Assignor has retained any interest in the Assigned
Facilities, requests that the Administrative Agent exchange the attached
promissory note(s) for a new promissory note or promissory notes payable to the
Assignor, in each case, in the amount which reflects the assignment being made
hereby (and after giving effect to any other assignments which have become
effective on the Effective Date).

 

3.      The Assignee (i) represents and warrants that it is legally authorized
to enter into this Assignment and Acceptance; (ii) confirms that it has received
a copy of the Agreement, together with copies of the financial statements
delivered pursuant to subsections 5.1(g) and 5.1(h) thereof and subsection
8.1(a) of the Guaranty, dated May 30, 2013, by Bunge Limited in favor of the
Administrative Agent and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (iii) agrees that it will, independently and without
reliance upon the Assignor, the Administrative Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Agreement, any other Loan Document or any other instrument or document
furnished pursuant hereto or thereto; (iv) appoints and authorizes the

 

Ex. C - 1

--------------------------------------------------------------------------------


 

Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Agreement, any other Loan Document or any
other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (v) agrees that it will be bound by the
provisions of the Agreement and any other Loan Document and will perform in
accordance with its terms all the obligations which by the terms of the
Agreement and any other Loan Document are required to be performed by it as a
Lender including, if it is organized under the laws of a jurisdiction outside
the United States, its obligation pursuant to subsection 2.13(f) of the
Agreement to deliver the forms prescribed by the Internal Revenue Service of the
United States certifying as to the Assignee’s exemption from United States
withholding taxes with respect to all payments to be made to the Assignee under
the Agreement, any other Loan Document or such other documents as are necessary
to indicate that all such payments are subject to such tax at a rate reduced by
an applicable tax treaty.

 

4.      The effective date of this Assignment and Acceptance shall be         
            , 20    (the “Effective Date”). Following the execution of this
Assignment and Acceptance, it will be delivered to the Administrative Agent for
acceptance by it and recording by the Administrative Agent pursuant to
subsection 8.6(c) of the Agreement, effective as of the Effective Date (which
shall not, unless otherwise agreed to by the Administrative Agent, be earlier
than five (5) Business Days after the date of such acceptance and recording by
the Administrative Agent).

 

5.      Upon such acceptance and recording, from and after the Effective Date,
the Administrative Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignee whether such amounts have accrued prior to the Effective Date or
accrue on or subsequent to the Effective Date. The Assignor and the Assignee
shall make all appropriate adjustments in payments by the Administrative Agent
for periods prior to the Effective Date or with respect to the making of this
assignment directly between themselves.

 

6.      From and after the Effective Date, (i) the Assignee shall be a party to
the Agreement and, to the extent provided in this Assignment and Acceptance,
have the rights and obligations of a Lender thereunder and other the other Loan
Documents and shall be bound by the provisions thereof and (ii) the Assignor
shall, to the extent provided in this Assignment and Acceptance, relinquish its
rights and be released from its obligations under the Agreement and other Loan
Documents.

 

7.      This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of                           ,   20      by their
respective duly authorized officers on Schedule 1 hereto.

 

Ex. C - 2

--------------------------------------------------------------------------------


 

Schedule 1
to Assignment and Acceptance
relating to the Credit Agreement dated as of May 30, 2013,
among BUNGE LIMITED FINANCE CORP., the Lenders named therein, and
COBANK, ACB, as Administrative Agent

 

Name of Assignor:

 

Name of Assignee:

 

Effective Date of Assignment:

 

 

 

 

 

 

 

Principal Amount
Assigned

Commitment Percentage Assigned (to at least fifteen decimals) (shown as a
percentage of aggregate principal amount of all Lenders)

 

 

 

 

 

 

 

 

 

 

Accepted:

 

 

 

 

 

[ASSIGNOR]

 

[ASSIGNEE]

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

Consented To: 1/

 

 

 

 

 

COBANK, ACB,

 

BUNGE LIMITED FINANCE CORP.

As Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

1 Consent of the Administrative Agent and the Borrower is required only with
respect to assignments to a Person not then a Lender or a Lender Affiliate and
any assignment of the Commitment to a Person that does not have a Commitment
(except that the consent of the Borrower shall not be required for any
assignment that occurs when an Event of Default shall have occurred and be
continuing).

 

Ex. C - 3

--------------------------------------------------------------------------------


 

Exhibit D-1

 

FORM OF LEGAL OPINION OF REED SMITH LLP

 

 

 

 

599 Lexington Avenue
22nd Floor
New York, NY 10022
Phone: +1 212 521 5400
Fax: +1 212 521 545
reedsmith. com

 

 

 

May 30, 2013

 

To Each of the Persons Listed

on Schedule A Attached Hereto

 

Re:  Bunge Limited Finance Corp. $665,000,000 Revolving Loan Facility

 

Ladies and Gentlemen:

 

We have acted as special counsel to (a) Bunge Limited Finance Corp., a Delaware
corporation (“BLFC”) and (b) Bunge Limited, a company organized under the laws
of Bermuda (“BL” and, collectively with BLFC, the “Clients” and each a
“Client”), in connection with their execution and delivery of the Reviewed
Contracts (as defined below) to which each is a signatory. Capitalized terms not
otherwise defined herein shall have the meaning given them in the Credit
Agreement as defined below.

 

A.        DOCUMENTS EXAMINED

 

In so acting as special counsel to the Clients, we have examined and are
familiar with and have relied upon executed originals, counterparts or copies,
certified or otherwise identified to our satisfaction, of the following
documents:

 

1.   the $665,000,000 Credit Agreement, dated as of May 30, 2013 (the “Credit
Agreement”), among BLFC, CoBank, ACB, as administrative agent and lead arranger
(the “Agent”), and the lenders from time to time party thereto (the “Lenders”);

 

2.   each promissory note of BLFC payable to a Lender in the amount of such
Lender’s Commitment (as defined in the Credit Agreement) (collectively, the
“Notes”);

 

3..  the Guaranty, dated as of May 30, 2013 (the “Guaranty”), given by BL to the
Agent for its benefit and the benefit of the Lenders;

 

4.   a certificate from the office of the Secretary of State of the State of
Delaware, dated May 28, 2013, with respect to the status of BLFC (the
certificate referred to in this item 5 is hereinafter sometimes referred to as
the “Good Standing Certificate”); and

 

5.   the organizational and other corporate documents of BLFC identified in
Exhibit A attached hereto.

 

Ex. D-2 - 1

--------------------------------------------------------------------------------


 

To Each of the Persons Listed

On Schedule A Attached hereto

May 30, 2013

Page 2

[g133732kc23i001.jpg]

 

 

The documents referred to in the foregoing items 1 through 3 are hereinafter
referred to collectively as the “Reviewed Contracts.”

 

We also have made such examinations of law, records, papers and other documents
as we have deemed necessary in connection with the opinions set forth below,
including without limitation, the Officer’s Certificate attached hereto as
Exhibit B (the “Guarantor Certificate”).

 

B.         ASSUMPTIONS

 

We have assumed the legal capacity and competence of all natural persons, the
genuineness of all signatures, the authenticity of all documents submitted to us
as originals and the conformity to original documents of all documents submitted
to us as certified, conformed, photostatic or facsimile copies and the
authenticity of such original documents. As to certain matters we have relied
exclusively upon certificates, representations and other statements of one or
more of the Clients (or officers and/or other representatives thereof) and
public officials (including, without limitation, those set forth in the Good
Standing Certificate) and upon the representations and warranties of the Clients
contained in the Reviewed Contracts. We have assumed that all representations
and warranties of each party set forth in the Reviewed Contracts were and
continue to be accurate in all material respects. With respect to any
representation, statement or certificate on which we have relied and that was
given or dated earlier than the date of this letter, we have assumed that the
information contained therein has remained accurate, as far as relevant to the
opinions contained herein, from such earlier date through and including the date
of this letter. In accordance with the general policies of this law firm in
rendering legal opinions, we have assumed for purposes of the opinions expressed
herein that no fraud exists with respect to the Reviewed Contracts or the
transactions contemplated thereby or with respect to any other matter relevant
to such opinions and that the execution and delivery of the Reviewed Contracts
by all intended parties thereto are free of intentional or unintentional mistake
or misunderstanding, undue influence, duress and criminal activity.

 

In addition, as to each person or entity that is contemplated to be a party to
any Reviewed Contract (any such person or entity, a “Party”) we have assumed
that (a) such Party (other than BLFC) has duly executed and delivered such
Reviewed Contract in the form of the draft thereof presented to and reviewed by
us, (b) at the time it executed or delivered such Reviewed Contract, such Party
(other than BLFC) had full and valid power and authority, and legal capacity, to
execute and deliver such Reviewed Contract and to perform its obligations
thereunder, (c) if such Party (other than BLFC) is a corporation or other
entity, at the time it executed or delivered such Reviewed Contract, it was duly
incorporated, organized or otherwise formed, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, organization
or other formation, as applicable, (d) if such Party (other than BLFC) is a
corporation or other entity, the execution, delivery and performance by such
Party of such Reviewed Contract were (prior to the execution and delivery of
such Reviewed Contract) duly authorized and approved by all necessary corporate
or other action on the part of such Party and do not conflict with or constitute
a default under any formation, organizational or governing document of such
Party, (e) except with respect to the Clients to the extent set forth in opinion
paragraphs V and VI of Section C hereof, the execution, delivery and performance
of such Reviewed Contract by such Party is not in violation of any court order,
decree or other legal requirement, restriction or constraint and (f) except with
respect to the Clients to the extent set forth in opinion paragraphs V and VI of
Section C hereof, the execution, delivery and performance of such Reviewed
Contract by such Party is not in breach of any contract or other

 

Ex. D-1 - 2

--------------------------------------------------------------------------------


 

To Each of the Persons Listed

On Schedule A Attached hereto

May 30, 2013

Page 3

[g133732kc23i001.jpg]

 

 

obligation to which such Party is a party or by which such Party is otherwise
bound. We have further assumed, with respect to each Party, other than the
Clients (any Party, other than the Clients, an “Other Party”), that each
Reviewed Contract to which such Other Party is contemplated to be a party
constitutes a legal, valid and binding obligation of such Other Party,
enforceable against such Other Party in accordance with its terms.

 

With your consent and permission, except as expressly stated herein, we have
made no independent examination of the affairs of any Client or of any other
instruments, agreements or documentation not expressly specified herein to which
any Client may be subject and (except as herein otherwise stated) have made no
special investigation or review of any laws, rules or regulations or any
judgments, decrees, franchises, certificates, permits or the like applicable to
any Client. Nor have we made any independent examination of the affairs of any
Other Party or of any other instruments, agreements or documentation not
expressly specified herein to which any Other Party may be subject and have made
no special investigation or review of any of the laws, rules, regulations,
judgments, decrees, franchises, certificates, permits or the like applicable to
any Other Party. Without limiting the foregoing, we have made no investigation
of the books, records, files or other business papers of the Other Parties or of
(except as expressly set forth in this opinion letter) any Client, and we have
made no investigation in any court, agency, governmental office or elsewhere.

 

For the purpose of rendering the opinions set forth herein, with your consent
and permission, we have also assumed, without any independent investigation,
that:

 

(1)  each of the Reviewed Contracts has been executed and delivered in the form
of the final draft thereof presented to and reviewed by us;

 

(2)  there are no agreements or understandings, written or oral, among the
Parties (or any of them) or others and there is no usage of trade or course of
prior dealing among the Parties (or any of them) that would, in either case,
define, supplement, qualify, expand or otherwise modify the terms of any of the
Reviewed Contracts (or the respective rights and obligations of the Parties as
set forth therein) or otherwise cause any of the Reviewed Contracts to be
interpreted or enforced other than in accordance with their respective terms or
that would otherwise have an effect on the opinions rendered herein;

 

(3)  the constitutionality or validity of any relevant statute, rule, regulation
or agency action is not in issue unless a reported decision in the State of New
York has specifically addressed but not resolved, or has established, its
unconstitutionality or invalidity;

 

(4)  in exercising any of the rights (including, without limitation, the
exercise of any discretion) or remedies provided under, or in enforcing, any of
the Reviewed Contracts, the Agent and the Lenders (or any successor (s) or
assign (s) thereof), and any agent or representative thereof, will,
notwithstanding any provision contained in any Reviewed Contract or other
document to the contrary, deal fairly and act in good faith and with

 

Ex. D-1 - 3

--------------------------------------------------------------------------------


 

To Each of the Persons Listed

On Schedule A Attached hereto

May 30, 2013

Page 4

[g133732kc23i001.jpg]

 

 

diligence, reasonableness and care and conduct itself, and exercise such rights
and remedies, and enforce the Reviewed Contracts, in a commercially reasonable
manner;

 

(5)  neither the Agent nor any Lender will take any discretionary action
(including a decision not to act) permitted under such Reviewed Contract that
would result in a violation of law, or constitute a breach or default under any
other agreement, or constitute a breach or default of any court order; and

 

(6)                          all contracts relevant to this opinion, other than
the Reviewed Contracts, to which any Client is a party or by which any of its
property is bound and judicial and administrative decrees, writs, injunctions,
judgments, rulings or orders that name any of the Clients and that are
specifically addressed to them (collectively, “Court Orders”) would be enforced
as written.

 

C.        OPINIONS

 

Based upon and subject to the foregoing, and the further exceptions,
limitations, assumptions and qualifications set forth in this letter, we are
pleased to advise you that it is our opinion, as of this date, that:

 

I.          BLFC is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware and has the corporate
power to borrow and perform its obligations under the Credit Agreement and the
Notes and operate its properties and carry on its business as carried on as of
the date hereof.

 

II.         The execution, delivery and performance of the Credit Agreement and
the Notes have been duly authorized by all necessary corporate action on the
part of BLFC and have been duly executed and delivered by BLFC.

 

III.       The Credit Agreement and the Notes constitute the legal, valid and
binding obligations of BLFC enforceable against it in accordance with their
terms.

 

IV.       The Guaranty constitutes the legal, valid and binding obligation of BL
enforceable against it in accordance with their terms.

 

V.        The execution and delivery by BLFC of the Reviewed Contracts to which
it is a signatory do not, and the performance by BLFC of its obligations
thereunder, do not result in:

 

(a)        any violation by BLFC of its certificate of incorporation or bylaws;

 

(b)        any violation of any Applicable New York Laws (as hereinafter
defined) or the Delaware General Corporation Law;

 

(c)        to our knowledge, any violation of, or the creation of any lien
pursuant to, any indenture, mortgage, deed of trust, loan agreement or other
agreement or

 

Ex. D-1 - 4

--------------------------------------------------------------------------------


 

To Each of the Persons Listed

On Schedule A Attached hereto

May 30, 2013

Page 5

[g133732kc23i001.jpg]

 

 

instrument by which BLFC is bound or to which any of its properties or assets is
subject (except we express no opinion as to violations of financial covenants or
similar provisions to the extent they require financial calculations to
ascertain compliance); or

 

(d)        to our knowledge, any violation of any Court Order to which BLFC or
any of its properties is subject.

 

VI.       The execution and delivery by BL of the Guaranty and the performance
by BL of its obligations thereunder, do not:

 

(a)        result in any violation of any Applicable New York Laws (as
hereinafter defined);

 

(b)        based upon our review of the indentures, mortgages, deeds of trust,
loan agreements or other agreements or instruments set forth on Annex I attached
to the Guarantor Certificate (collectively, the “Material Agreements”), breach,
contravene, conflict with, or constitute a violation of any Material Agreement
by which BL is bound or to which any of its properties or assets is subject
(except we express no opinion as to violations of financial covenants or similar
provisions to the extent they require financial calculations to ascertain
compliance); or

 

(c)        result in, to our knowledge, any violation of any Court Order to
which BL or any of its properties is subject.

 

VII.      No consent, approval, authorization, order, registration,
qualification, notice or other action by, or filing with, any Governmental
Authority (as hereinafter defined) is required to be obtained or made by any
Client as a condition to its execution and delivery of the Reviewed Contracts to
which it is a signatory, its obtaining of the borrowings provided for
thereunder, its performance of its obligations thereunder and its consummation
of the transactions contemplated thereby to be consummated by it, except (i) as
have been obtained or in effect as of the date hereof, (ii) such consents,
approvals, authorizations or orders as are not required on the date hereof
(under existing laws, regulations and conditions) or (iii) as may be required by
federal securities, state securities or “blue sky” laws.

 

VIII.     Under the laws of the State of New York relating to submission to
jurisdiction BL has, pursuant to the Guaranty, submitted to the personal
jurisdiction of any New York State or U. S. federal court located in the State
of New York, City of New York, in any action arising out of or relating to the
Reviewed Contracts, has to the fullest extent permitted by law waived any
objection to the venue of a proceeding in any such court and has appointed the
chief financial officer (from time to time) of BL at its principal executive
offices at 50 Main Street, White Plains, New York 10606 as its authorized agent
for service of process, which service of process, if effected on such agent in
the manner set forth in the Reviewed Contracts will be effective to confer valid
personal jurisdiction over BL in any such action.

 

Ex. D-1 - 5

--------------------------------------------------------------------------------


 

To Each of the Persons Listed

On Schedule A Attached hereto

May 30, 2013

Page 6

[g133732kc23i001.jpg]

 

 

IX.       BLFC is not, nor will it be as a result of the transactions
contemplated by the Reviewed Contracts, an “investment company” or, to our
knowledge, a company “controlled” by an “investment company,” within the meaning
of the Investment Company Act of 1940, as amended.

 

As used herein, “Governmental Authority” means the United States of America, the
State of New York, the State of Delaware and any agency or regulatory body of
the United States of America, the State of New York or the State of Delaware
(under the Delaware General Corporation Law).

 

D.        FURTHER EXCEPTIONS, LIMITATIONS, ASSUMPTIONS AND QUALIFICATIONS

 

The foregoing opinions are subject to the following exceptions, limitations,
assumptions and qualifications:

 

1.         Our opinion as set forth in paragraph I above under “Part C.
OPINIONS” that BLFC is in good standing under the laws of the State of Delaware
is based solely on the Good Standing Certificate for BLFC as of the date of such
Good Standing Certificate. Such opinion under such paragraph is not intended to
provide any conclusion or assurance beyond that conveyed by the Good Standing
Certificate.

 

2.         We express no opinion as to any of the following (collectively, the
“Excluded Laws”) or the effect that any of the following may have on our
opinions: (a) anti-fraud Laws or other federal and state securities or “blue
sky” Laws, including, but not limited to, the requirements under the Securities
Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, and
the rules, regulations, directives and policies of the Financial Industry
Regulatory Authority and other securities regulatory authorities; (b) Federal
Reserve Board margin regulations and other banking and insurance Laws;
(c) pension and employee benefit Laws (e.g., ERISA); (d) antitrust and unfair
competition Laws; (e) the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and other anti-trust Laws and the Exon-Florio Act; (f) the Laws of
counties, towns, municipalities and other political subdivisions (whether
created or enabled through legislative action at the federal, state, regional or
local level); (g) environmental Laws; (h) land use and subdivision Laws; (i) tax
Laws; (j) Laws relating to communications (including, without limitation, the
Communications Act of 1934, as amended, and the Telecommunications Act of 1996,
as amended); (k) patent, copyright and trademark, state trademark and other
intellectual property Laws; (1) racketeering Laws (e.g., RICO); (m) health and
safety Laws (e.g., OSHA); (n) Laws concerning aviation; (o) Laws concerning
public utilities; (p) labor Laws; (q) Laws and policies concerning (i) national
and local emergencies, (ii) possible judicial deference to acts of sovereign
states and (iii) criminal and civil forfeiture; (r) other Laws of general
application to the extent they provide for criminal prosecution (e.g., mail
fraud and wire fraud statutes); (s) Laws requiring compliance with any
applicable fiduciary obligation of any person or entity or any shareholder,
member, manager, director, officer, employee or agent of any person or entity;
(t) Laws in respect of “bulk sales”; (u) Laws regarding money laundering,
anti-terrorism, trade embargo and/or economic sanctions; (v) Laws of any foreign
jurisdiction or of any agency or other governmental body or instrumentality
thereof and (w) any other Laws not applicable to any Client or the transactions
contemplated by the Reviewed Contracts; and in the case of each of the
foregoing, all administrative or judicial decisions with respect thereto.
Without limiting the scope or effect of the foregoing, (a) no opinion is
provided herein with respect to any consent or approval, or any registration or
filing, or any other action, that may be required or contemplated under any of
the Reviewed Contracts with respect to the sale or other disposition of any
securities, and our opinions as set forth above are expressly so limited and
qualified, and (b) we give no opinion with respect

 

Ex. D-1 - 6

--------------------------------------------------------------------------------


 

To Each of the Persons Listed

On Schedule A Attached hereto

May 30, 2013

Page 7

[g133732kc23i001.jpg]

 

 

to the tax treatment or consequences of any of the transactions contemplated by
the Reviewed Contracts. For the purposes of this letter, “Laws” means,
collectively, constitutions, treaties, statutes, codes, laws (including common
law), rules, regulations, interpretations and releases, and all related
ordinances, decrees, writs, orders, injunctions, judgments, stipulations,
awards, decrees and judicial and administrative decisions.

 

3.         We express no opinion as to (a) the legality, validity,
enforceability or effect of any provision in any Reviewed Contract that
expressly or by reference incorporates any provision of any other document or of
any provision in any document, agreement or instrument other than the Reviewed
Contracts or (b) the effect on the matters set forth herein of any amendment,
modification, extension, substitution or renewal of or to any Reviewed Contract.

 

4.         Our opinions are subject to the effect of bankruptcy, insolvency,
reorganization, arrangement, moratorium, marshaling, fraudulent conveyance and
other similar laws and equitable principles relating to or affecting the rights
of creditors generally (including, without limitation, any aspect thereof
relating to, or limiting the effect or enforceability of, fraudulent
conveyances, transfers and obligations). The foregoing includes, without
limitation, the effect of the Federal Bankruptcy Code in its entirety,
including, without limitation, matters of contract rejection, fraudulent
conveyance and obligation, turn-over, preference, equitable subordination,
automatic stay, conversion of a non-recourse obligation into a recourse
obligation and substantive and procedural consolidation.

 

5.         Our opinions are subject to (a) limitations that may be imposed by
general principles of equity upon the specific enforceability of any of the
remedies, covenants or other provisions of the Reviewed Contracts, (b) the
availability of injunctive relief or other equitable remedies, (c) the
application of principles of equity (including, without limitation, specific
performance and injunctive relief and the concepts or doctrines of laches,
estoppel, good faith, reasonableness, fair dealing, materiality, substantial
performance, impossibility of performance, election of remedies, mitigation of
damages, conscientiousness and similar concepts or doctrines that may affect the
enforceability of agreements generally), regardless of whether enforcement is
considered in proceedings at law or in equity, (d) limitations on the
enforcement of any covenants or provisions under circumstances, or in a
specified manner, that would violate the implied covenant of good faith and fair
dealing or would be commercially unreasonable and (e) applicable statutes of
limitation. Without limiting the foregoing, we express no opinion as to the
availability of any equitable or specific remedy upon any breach of any of the
Reviewed Contracts, or any of the agreements or obligations referred to therein,
or to the successful assertion of any equitable defenses, inasmuch as the
availability of such remedies or the success of any equitable defense may be
subject to the discretion of the court. We note that under principles of equity
(which may be applicable or affected as the result of acts, conduct or
omissions, including, without limitation, actual or constructive knowledge, of
the Other Parties) enforcement of the Reviewed Contracts may be subject to the
discretion of the court before which any proceeding, whether at law or in
equity, may be brought and may limit the validity, effect or enforceability of
certain covenants and provisions of the Reviewed Contracts where (i) the breach
of such covenants or provisions imposes restrictions or burdens upon one or more
of the Clients, including, without limitation, the acceleration of indebtedness
due under debt instruments, and it cannot be demonstrated that the enforcement
of such restrictions or burdens is reasonably necessary for the protection of
the Other Parties, or (ii) enforcement by the Other Parties of any of such
covenants or provisions under circumstances, or in a specified manner, that
would violate any implied covenant of good faith and fair dealing or would be
commercially unreasonable. We

 

Ex. D-1 - 7

--------------------------------------------------------------------------------


 

To Each of the Persons Listed

On Schedule A Attached hereto

May 30, 2013

Page 8

[g133732kc23i001.jpg]

 

 

further note that certain provisions contained in the Reviewed Contracts
relating to certain rights and remedies (including exculpation and equitable
relief) may be limited by public policy, equitable principles or applicable laws
(including judicial decisions), rules and regulations, but such limitations do
not, in our opinion (subject to the assumptions, exceptions, qualifications and
limitations set forth in this letter) result in the remedies remaining available
to the Agent being inadequate for the Agent substantially to enforce its rights
under the Reviewed Contracts to collect the amounts due and owing under the
Credit Agreement and Guaranty in accordance with applicable law.

 

6.         Our opinion that an agreement is enforceable does not mean or imply
that any particular right or remedy, whether legal or equitable (such as
specific performance, self help, penalties or forfeitures, etc.) and whether
judicial or non judicial, would necessarily be available or precluded, upon a
breach or default under any Reviewed Contract, even if specifically stated in
such Reviewed Contract to be available or precluded, as the case may be. We do
believe, however, that, notwithstanding the limitations expressed in the
preceding sentence, the unavailability of particular rights and/or remedies does
not (subject to the assumptions, exceptions, qualifications and limitations set
forth in this letter) render any of the Reviewed Contracts invalid as a whole
or, subject to the limitations set forth in the preceding paragraph,
substantially interfere with realization of the principal benefits provided
thereby.

 

7.         Our opinions are subject to the effect of (a) statutory or decisional
law concerning recourse by creditors or other counterparties in the absence of
notice or hearing and (b) duties and standards imposed on creditors and other
counterparties to contracts, including, without limitation, requirements of good
faith, reasonableness and fair dealing.

 

8.         We express no opinion as to the legality, validity, enforceability or
effect of any (a) severability provisions, (b) provisions that purport to
establish evidentiary standards or other matters generally governed by rules of
civil procedure, (c) provisions that are in violation of public policy,
including, without limitation, any provision relating to non-competition or non
solicitation, (d) provisions relating to conflict or choice of laws to the
extent that the enforceability of such provisions are determined by a court
other than a court of the State of New York, (e) any self-help provisions,
including, without limitation, any right of set-off and any power of sale
contained in any Reviewed Contract or (f) provisions that would purport to
(i) grant, confer or limit subject matter jurisdiction to, upon or of any court
or other tribunal or, except as set forth in paragraph VIII of Section C hereof,
otherwise to establish the jurisdiction, or consent to jurisdiction, of any
court or other tribunal over any person or entity or any matter, or (ii) except
as set forth in paragraph VIII of Section C hereof, establish venue in any court
or other tribunal.

 

9.         We express no opinion on the effect on our opinions of (a) the
compliance or noncompliance by any Other Party with any state, federal or other
Laws applicable to it or (b) the legal or regulatory status or the nature of the
business of any Other Party, nor do we express any opinion with respect to any
Law to which any Other Party may be subject, or any consent, approval, license,
authorization or validation of, or filing, recording or registration with, any
governmental authority that any Other Party may be required to obtain or make as
a result of the involvement of such Other Party in any of the transactions
contemplated by the Reviewed Contracts (including, without limitation, the
exercise or enforcement of any right or remedy thereunder) or as a result of the
legal or regulatory status of, or any facts pertaining to, such Other Party.

 

Ex. D-1 - 8

--------------------------------------------------------------------------------


 

To Each of the Persons Listed

On Schedule A Attached hereto

May 30, 2013

Page 9

[g133732kc23i001.jpg]

 

 

10.       We express no opinion as to any of the following matters:

 

(a)        the legality, validity, enforceability or effect of any provision of
any Reviewed Contract to the extent such provision conflicts with, or is
inconsistent with, any other provision of such Reviewed Contract or any other
agreement to which parties to such Reviewed Contract are parties or by which
such parties are bound;

 

(b)        the legality, validity, enforceability or effect of any provision of
any Reviewed Contract to the extent such provision would purport to (i) restrict
available rights or remedies, (ii) provide that rights or remedies are not
exclusive, that every right or remedy is cumulative and may be exercised in
addition to or with any other right or remedy or that the election of some
remedy or remedies does not preclude recourse to one or more other remedies or
(iii) permit the enforcement or exercise of cumulative remedies in any manner
that would permit or result in the party entitled to the benefit thereof being
compensated in an amount in excess of the actual damages sustained by such
party;

 

(c)        the legality, validity, enforceability or effect of any provision of
any Reviewed Contract (i) specifying that provisions thereof may be waived,
amended or otherwise modified, or that any notice or other communication
thereunder or with respect thereto may be made, only in writing, to the extent
that (A) an oral agreement or an implied agreement by trade practice or course
of dealing or conduct has been created, or hereafter may be created, that
waives, amends or otherwise modifies any provision of such Reviewed Contract or
(B) application of the doctrine of laches or estoppel may effect such a waiver,
amendment or other modification or (ii) specifying that any notice or other
communication thereunder or with respect thereto may be made only in writing;

 

(d)        the legality, validity, enforceability or effect of any guaranty of
any obligations that are not genuine, valid and enforceable or that have been
released or discharged or are otherwise subject to a defense; and

 

(e)        the legality, validity, enforceability or effect of any provision of
any Reviewed Contract (i) related to (A) any Waiver (as defined below) of rights
or remedies (or the delay or omission of enforcement thereof), disclaimers or
liability limitations with respect to third parties or (B) any Waiver (however
designated or effected, including, without limitation, by means of a covenant
not to take certain actions or assert certain rights) of any legal or equitable
rights (including, without limitation, any Waiver of rights to notice or hearing
or any Waiver of trial by jury or any other right of due process or legal
procedure or of any constitutional right or remedy) or (ii) to the extent such
provision would purport to provide a waiver, release, disclaimer, consent or
other agreement with similar effect (all of the foregoing, collectively, a
“Waiver”) if (A) such Waiver is, or would purport to “be, a waiver or other
modification of the obligations of good faith, fair dealing, diligence,
mitigation of damages or commercial reasonableness, (B) such Waiver applies to
any right of setoff or other right, claim, duty, defense or ground for

 

Ex. D-1 - 9

--------------------------------------------------------------------------------


 

To Each of the Persons Listed

On Schedule A Attached hereto

May 30, 2013

Page 10

[g133732kc23i001.jpg]

 

 

discharge otherwise existing or occurring as a matter of law (including judicial
decisions), (C) such Waiver would invalidate or make ineffective any notice or
other communication that is not in writing, or (D) such Waiver is otherwise
limited by any applicable law (including judicial decisions).

 

11.       We express no opinion as to the legality, validity, enforceability or
effect of any provision in the Reviewed Contracts (a) providing for a right of
indemnification or right of contribution to the extent the same is found to be a
penalty or forfeiture or to be unreasonable in amount or (b) entitling any Other
Party (or others) to indemnification or contribution, to the extent such
provision might (A) contravene public policy or violate any Law (including,
without limitation, any federal or state securities Law), (B) require
indemnification, contribution or other payments to any Other Party (or others)
with respect to any litigation by or on behalf of any Other Party against any
Client determined adversely to any Other Party, (C) require indemnification,
contribution or payments for, or exculpation against, any loss, cost or expense
arising out of the negligence, willful misconduct, willful, reckless or criminal
acts or bad faith of any Other Party (or any agent or representative thereof) or
any violation by any Other Party of its legal or equitable duties and
obligations (including, without limitation, any fiduciary duty) or (D) require
indemnification for any loss or damage not actually suffered by any Other Party
or any payment to be made to any Other Party for any amount in excess of such
actual loss or damage.

 

12.       We express no opinion as to the legality, validity, enforceability or
effect of any provision in the Reviewed Contracts providing for the payment of
costs and expenses of enforcement, including, without limitation, attorneys’
fees, to the extent that the same are determined to be contrary to public
policy, are unreasonable in amount or are subject to the discretion of the
court.

 

13.       We express no opinion as to the legality, validity, enforceability or
effect of any provision of any Reviewed Contract that purports to (a) waive
(i) vague or broadly stated rights, (ii) future rights, (iii) the benefits of
statutory, regulatory or constitutional rights, unless and to the extent that
the applicable statute, regulation or constitution expressly allows waiver,
(iv) unknown future defenses, (v) any demand or notice from any Other Party or
(vi) rights to damages, (b) provide that failure to exercise or delay in
exercising rights or remedies will not operate as a Waiver of any such right or
remedy, (c) provide for liquidated, exemplary, punitive or consequential damages
or forfeiture, (d) provide that time is of the essence, (e) allow any Other
Party to exercise any remedial rights without notice to the relevant Client,
(f) impose or establish any agreement to agree, (g) grant to any party any power
of attorney or right to act as attorney-in-fact or obligate any Client to ratify
or confirm, or otherwise be bound by, any action taken by such party or
(h) require a person or entity to cause another person or entity to take or to
refrain from taking action under circumstances in which such person or entity
does not control such other person or entity.

 

14.       The enforcement against any Client of certain rights and remedies
under the Reviewed Contracts may require a judgment or decree of a court of
competent jurisdiction after prior notice to such Client and an opportunity for
such Client to be heard by an appropriate tribunal, and the right of any Other
Party to commence any action in any jurisdiction may be conditioned upon such
Other Party first qualifying to do business in such jurisdiction.

 

15.       We express no opinion with respect to the truth, accuracy or
completeness of any of the representations and warranties contained in any of
the Reviewed Contracts or any other document,

 

Ex. D-1 - 10

--------------------------------------------------------------------------------


 

To Each of the Persons Listed

On Schedule A Attached hereto

May 30, 2013

Page 11

[g133732kc23i001.jpg]

 

 

instrument or agreement (including, without limitation, the exhibits or
schedules to any Reviewed Contract), regardless of whether such document,
instrument or agreement is referred to in any Reviewed Contract.

 

16.       We express no opinion with respect to the effect that the introduction
of extrinsic evidence as to the meaning of any Reviewed Contract may have on the
enforceability thereof.

 

17.       We express no opinion as to the legality, validity, enforceability or
effect of any provision of any Reviewed Contract that purports to prevent
attachment of any lien against the interest of any party in any property.

 

18.       We express no opinion as to any of the following matters:

 

(a)        the legality, validity, enforceability or effect of any provision of
any Reviewed Contract to the extent such provision would purport to grant any
Other Party the right to make any decision or determination, or otherwise take
any action, in its sole and absolute discretion (or words of similar import) or
bind any Client by any decision or determination so made or any action so taken;
or

 

(b)        the legality, validity, enforceability or effect of any provision of
any Reviewed Contract to the extent such provision would purport to attach any
presumption to any decision, calculation or other determination made, or any
action taken, by any Other Party.

 

19.       We express no opinion as to the legality, validity, enforceability or
effect of provisions in the Reviewed Contracts (1) purporting to have a
conclusive effect against any of Clients as to the presumption that any
statement by any other person or entity as to the outstanding principal balance
of any indebtedness from time to time or any other matter is correct,
(2) imposing late payment charges or increased rates of interest following a
default or (3) accruing interest on interest (exclusive, however, of any
interest that has been capitalized and added to, and made part of, the principal
amount of any Note).

 

20.       We express no opinion as to the legality, validity, enforceability or
effect of the following provisions of the Reviewed Contracts: (a) any provision
of any Reviewed Contract that would purport to provide that the provisions of
such Reviewed Contract or any rights, remedies, obligations or liabilities
thereunder cannot be modified, impaired or otherwise affected by (i) the
amendment or other modification of another Reviewed Contract or any other
agreement, (ii) the validity or enforceability (or the lack of validity or
enforceability) of another Reviewed Contract or any other agreement or (iii) the
exercise or non-exercise of any right, power or remedy; and (b) any provision of
any Reviewed Contract that would purport to waive or supersede the principle
that any ambiguity in the provisions thereof will be interpreted against the
party drafting or providing such provisions (or any similar principle).

 

21.       We express no opinion as to the following matters or as to the effect
that any of the following matters would have on any of our opinions:

 

(a)        whether any Party or any person or entity owning an interest in any
Party (i) is or is not currently identified on the Specially Designated
Nationals and Blocked

 

Ex. D-1 - 11

--------------------------------------------------------------------------------


 

To Each of the Persons Listed

On Schedule A Attached hereto

May 30, 2013

Page 12

[g133732kc23i001.jpg]

 

 

Persons List maintained by the Office of Foreign Assets Control, Department of
the Treasury (hereinafter referred to as “OFAC”) and/or on any other similar
list maintained by OFAC pursuant to any authorizing statute, executive order or
regulation and (ii) is or is not a person or entity with whom a citizen of the
United States is prohibited to engage in transactions by any trade embargo,
economic sanction or other prohibition of United States law, regulation or
Executive Order of the President of the United States;

 

(b)        whether any of the funds or other assets of any Party constitutes
property of, or is beneficially owned, directly or indirectly, by any person,
entity or government subject to trade restrictions under U.S. law, including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder with the result that any
investment in any Party is prohibited by law or any Party is in violation of law
(hereinafter referred to as an “Embargoed Person”);

 

(c)        whether any Embargoed Person has any interest of any nature
whatsoever in any Party (whether directly or indirectly);

 

(d)        whether any of the funds of any Party has been derived from any
unlawful activity with the result that any investment in any Party is prohibited
by law or that any of the Reviewed Contracts is in violation of law; or

 

(e)        whether any Party has implemented procedures, and has consistently
applied those procedures, to ensure that it: (i) complies with all requirements
of law relating to money laundering, anti-terrorism, trade embargos and economic
sanctions, now or hereafter in effect, including, without limitation, The
Trading With the Enemy Act, 50 U.S.C. App. §§ 1-44, The International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06, The Iraqi Sanctions Act, Pub.L.
101-513, secs. 586-586 J, 104 Stat. 2047-55, The United Nations Participation
Act, 22 U.S.C. § 287 c, The International Security and Development Cooperation
Act, 22 U.S.C. §§ 2349aa-8 and -9, The Cuban Democracy Act, 22 U.S.C. § 6001-10,
The Cuban Liberty and Democratic Solidarity (LIBERTAD) Act, 22 U.S.C. §§
6021-91, The Antiterrorism and Effective Death Penalty Act (enacting 8 U.S.C. §
219, 18 U.S.C. § 2332d, and 18 U.S.C. § 2339B), and The Foreign Narcotics
Kingpin Designation Act, 21 U.S.C. §§ 1901-1908, 8 U.S.C. § 1182, and (ii) has
not used funds from any “Prohibited Person” (as such term is defined in
Executive Order 13224, the September 24, 2001 Executive Order Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism) to make any payment.

 

E.         SCOPE AND GENERAL STATEMENTS

 

Statements in this opinion letter that are qualified by the expression “to our
knowledge,” “of which we have knowledge,” “known to us” or “we have no reason to
believe” or other expressions of like import

 

Ex. D-1 - 12

--------------------------------------------------------------------------------


 

To Each of the Persons Listed

On Schedule A Attached hereto

May 30, 2013

Page 13

[g133732kc23i001.jpg]

 

 

are based upon the current actual knowledge of J. Michael Brown, Jr. and Matthew
Petrillo, the individual attorneys in Reed Smith LLP who have devoted
substantive attention to the representation of the Clients in connection with
the preparation, negotiation, execution and delivery of the Reviewed Contracts,
but not the knowledge of any other attorney in this Firm or any constructive or
imputed knowledge of any information, whether by reason of our representation of
the Clients or otherwise, and any such qualification means that such attorneys
do not have any actual knowledge that any statement so qualified is false.
Exclusive of our review of the Good Standing Certificate and the organizational
documents of the respective Clients identified in Exhibit A attached hereto, we
have not undertaken any independent investigation (including, without
limitation, any search of public records) to determine the accuracy of any such
statement, and any limited inquiry undertaken by us during the preparation of
this letter should not be regarded as such an investigation. No inference as to
our knowledge of the existence or absence of any relevant matter should be drawn
from the fact of our representation of the Clients.

 

For purposes of this letter and the opinions expressed herein, we have made such
examination of law as we have deemed necessary. Such opinions are limited solely
to (a) the General Corporation Law of the State of Delaware and (b) the internal
substantive laws of the State of New York as applied by courts located in the
State of New York and Federal Laws of the United States as applied by courts
located in the State of New York (all of the foregoing referred to in this
clause (b), exclusive of any Excluded Law, are herein referred to collectively
as the “Applicable New York Laws”), and we express no opinion as to the laws of
any other jurisdiction or any other laws of such jurisdictions. With respect to
all matters interpreted, affected or controlled under or by the laws of any
other jurisdiction or any other laws of such jurisdictions, we expressly decline
to give any opinion. Without limiting the scope of the immediately preceding
sentence, we expressly decline to give any opinion with respect to the validity,
effect or enforceability of any Reviewed Contract to the extent that, by its
terms or otherwise, such Reviewed Contract is or would be governed by any law
other than the internal substantive laws of the State of New York. No opinion is
given herein as to contractual choice-of-law provisions or otherwise as to the
choice of law or internal substantive rules of law that any court or other
tribunal (other than courts of the State of New York) may apply to any Reviewed
Contract or to any of the transactions contemplated by any Reviewed Contract.
With respect to the submissions to the jurisdiction of the U.S. federal courts
(located in the State of New York) in the relevant Reviewed Contracts, we note
the limitations of 28 U.S.C. § 1331 and § 1332 on the subject matter
jurisdiction of the federal courts. In connection with the foregoing provisions
insofar as they relate to forum selection (including, without limitation, the
waiver of any objection to venue or any objection that a court is an
inconvenient forum), we note that under the New York Civil Practice Law and
Rules (NUCPLR) § 510 a New York State court may have discretion to transfer the
place of trial, and under 28 U.S.C. § 1404(a) a United States District Court has
discretion to transfer an action from one federal court to another.

 

The foregoing opinions are rendered only with respect to the laws, rules and
regulations that are presently in effect, and applicable court rulings and
orders that have been published and are generally available, and that are in our
experience normally applicable to transactions of the type contemplated by the
Reviewed Contracts. The opinions herein are expressed only as of the date
hereof, and we assume no obligation to update or supplement our opinions set
forth herein to reflect any facts or circumstances that may hereafter come to
our attention or any changes in the law that may hereafter occur. This opinion
letter is limited to the matters expressly stated herein; no opinion may be
inferred or implied beyond the matters expressly stated herein to be our
opinion; and our opinions expressed herein must be read in conjunction with the
assumptions, limitations, exceptions and qualifications set forth in this
letter.

 

Ex. D-1 - 13

--------------------------------------------------------------------------------


 

To Each of the Persons Listed

On Schedule A Attached hereto

May 30, 2013

Page 14

[g133732kc23i001.jpg]

 

 

Our advice on each legal issue addressed herein represents our opinion based
upon our professional knowledge and judgment concerning how that issue would be
resolved were it to be considered by the highest court of the jurisdiction upon
whose law our opinion on that issue is based. The manner in which any particular
issue would be treated in any actual court case would depend in part on facts
and circumstances peculiar to the case, and our opinions should not be construed
as an absolute assurance that a court considering such matters would not rule in
a manner contrary to the opinions set forth above.

 

The foregoing opinions are being furnished only to, and are solely for the
benefit of, the addressees named above in connection with the transactions
referred to in the first paragraph of this letter (including, for the avoidance
of doubt, the Lenders). Except with our prior written consent, neither this
letter nor the opinions contained herein are to be used, circulated, quoted,
published or otherwise referred to (except in a list of closing documents) or
disseminated for any other purpose or relied upon by any person or entity other
than said addressee. Notwithstanding the foregoing, copies of this letter may be
delivered to permitted assignees of the Loans (as defined in the Credit
Agreement) in connection with such assignments, to participants in connection
with their purchasing of participating interests in the Loans, to the
accountants, attorneys and other professionals advising each of the addressees
in connection with the transactions effected pursuant to the Reviewed Contracts,
and, upon the request of any governmental regulatory agencies having
jurisdiction over any assignee, to such agencies, provided that none of such
persons or entities shall be entitled to rely on this opinion letter.

 

 

Very truly yours,

 

 

 

 

 

REED SMITH LLP

JMB/MP/DMG

 

legalop

 

 

Ex. D-1 - 14

--------------------------------------------------------------------------------


 

Exhibit A
Corporate Documents

 

1.         Copy of the Certificate of Incorporation of BLFC, as certified by the
Secretary of State of the State of Delaware as of May 28, 2013, and by a duly
elected officer of BLFC as of May 30, 2013.

 

2.         Copy of the bylaws of BLFC, as certified as of May 30, 2013, by a
duly elected officer of BLFC.

 

3.         Copy of board of directors resolutions of BLFC dated as of May 15,
2013, as certified as of May 30, 2013, by a duly elected officer of BLFC.

 

4.         Copy of a certificate of incumbency of BLFC certified as of May 30,
2013, by a duly elected officer of BLFC.

 

Ex. D-1 - 15

--------------------------------------------------------------------------------


 

Exhibit B

 

CERTIFICATE OF BUNGE LIMITED

 

This certificate (“Certificate”) is being delivered by Bunge Limited, a company
organized under the laws of Bermuda (“Bunge”), in connection with an opinion
letter of Reed Smith LLP dated and delivered concurrently with this Certificate
(the “Opinion”), addressing the enforceability of, and certain corporate matters
in connection with, the Credit Agreement, dated as of May 30, 2013 (the “Credit
Agreement”), by and among Bunge Limited Finance Corp. (“BLFC”), CoBank, ACB, as
administrative agent and lead arranger, and the lenders from time to time party
thereto, and the other Reviewed Contracts described in the Opinion. BL hereby
certifies as follows, although nothing contained herein shall be deemed to
constitute a conclusion of law:

 

1.         Attached as Annex I hereto is a complete list of each indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument (other
than the Reviewed Contracts, as defined in the Opinion) by which Bunge is bound
or to which any of its properties or assets is subject, in each case which is
material to the business, operations, property or condition (financial or
otherwise) of Bunge.

 

2.         Bunge has not entered into any other agreements or understandings
that would modify the terms of the Reviewed Contracts or the respective rights
or obligations of the parties to the Reviewed Contracts.

 

Capitalized terms used in this Certificate and not otherwise defined herein or
in the Opinion shall have the meaning given such terms in the Reviewed
Contracts.

 

Ex. D-1 - 16

--------------------------------------------------------------------------------


 

It is understood and acknowledged that the undersigned is executing this
Certificate not in an individual capacity but solely in his capacity as an
officer of Bunge and is without any personal liability as to the matters
contained in this Certificate.

 

IN WITNESS WHEREOF, Bunge, by its duly authorized signatory, has executed this
Certificate.

 

Dated as of May        , 2013

 

 

Bunge Limited

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Ex. D-1 - 17

--------------------------------------------------------------------------------


 

ANNEX I

 

MATERIAL AGREEMENTS

 

1.                                 Fifth Amended and Restated Pooling Agreement,
dated as of June 28, 2004, among Bunge Funding, Inc., Bunge Management
Services, Inc., as servicer, and The Bank of New York Mellon, as trustee.

 

2.                                 Fifth Amended and Restated Series 2000-1
Supplement, dated as of June 28, 2004, among Bunge Funding, Inc., Bunge
Management Services, Inc., as servicer, JPMorgan Chase Bank, as administrative
agent, Cooperative Centrale Raiffeisen-Boerenbenbank B.A., “Rabobank
International,” New York branch, as letter of credit agent, Bunge Asset Funding
Corp., and The Bank of New York Mellon, as collateral agent and trustee.

 

3.                                 5-Year Revolving Credit Agreement, dated as
of November 17, 2011, among BLFC, as borrower, JPMorgan Chase Bank, N.A., as
administrative agent, and the financial institutions from time to time party
thereto.

 

4.                                 Guaranty, dated as of November 17, 2011, by
Bunge Limited, as guarantor, in favor of JPMorgan Chase Bank, N.A., as
administrative agent.

 

5.                                 Revolving Facility Agreement, dated March 23,
2011, among Bunge Finance Europe B.V., as Borrower, ABN AMRO Bank N.V., BNP
Paribas, Crédit Agricole Corporate and Investment Bank, ING Bank N.V., The Royal
Bank of Scotland plc, Standard Chartered Bank, Unicredit Bank AG, New York
Branch, SG Americas Securities LLC, Natixis, Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A. (trading as Rabobank International) and Lloyds
TSB Bank plc, as mandated lead arrangers, and ABN AMRO Bank N.V., as agent.

 

6.                                 Amended and Restated Guaranty, dated
April 23, 2012, by Bunge Limited, as guarantor, in favor of ABN AMRO Bank N.V.,
as agent.

 

7.                                 Receivables Transfer Agreement, dated June 1,
2011, among Bunge Securitization B.V., as seller, Bunge Finance B.V., as master
servicer, the persons from time to time party thereto as conduit purchasers, the
persons from time to time party thereto as committed purchasers, the persons
from time to time party thereto as purchaser agents, Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., as administrative and purchaser agent, and Bunge
Limited, as performance undertaking provider, as amended by the First Amendment
to Receivables Transfer Agreement, dated May 24, 2012, the Second Amendment and
Consent to Receivables Transfer Agreement, dated July 25, 2012, and the Third
Amendment to Receivables Transfer Agreement, dated April 23, 2013.

 

8.                                 Servicing Agreement, dated June 1, 2011,
among Bunge Securitization B.V., as seller, Bunge North America Capital, Inc.,
as U.S. intermediate transferor, Coöperatieve Centrale Raiffeisen-Boerenleenbank
B.A., as Italian intermediate transferor, Bunge Finance B.V., as master
servicer, the persons named

 

 

Ex. D-1 - 18

--------------------------------------------------------------------------------


 

therein as sub-servicers, and Coöperatieve Centrale Raiffeisen-Boerenleenbank
B.A., as administrative agent.

 

9.                                 Performance and Indemnity Agreement, dated
June 1, 2011, between Bunge Limited, as performance undertaking provider, and
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., as administrative agent,
as amended by the First Amendment to Performance and Indemnity Agreement, dated
May 24, 2012.

 

10.                               Subordinated Loan Agreement, dated June 1,
2011, among Bunge Finance B.V., as subordinated lender, Bunge Securitization
B.V., as seller, Bunge Finance B.V., as master servicer, and Coöperatieve
Centrale Raiffeisen-Boerenleenbank B.A., as administrative agent.

 

11.                               U.S. Receivables Purchase Agreement, dated
June 1, 2011, among Bunge North America, Inc., Bunge Oils, Inc., Bunge North
America (East), LLC, Bunge Milling, Inc., Bunge North America (OPD West), Inc.,
each as a seller, respectively, Bunge Finance B.V., as seller agent, and Bunge
North America Capital, Inc., as buyer, as amended by the First Amendment to U.S.
Receivables Purchase Agreement, dated Jun 15, 2012.

 

12.                               U.S. Intermediate Transfer Agreement, dated
June 1, 2011, among Bunge North America Capital, Inc., as the transferor, Bunge
Finance B.V., as the transferor agent, and Bunge Securitization B.V., as the
transferee, as amended by the First Amendment to U.S. Intermediate Transfer
Agreement, dated June 15, 2012.

 

13.                               Indenture, dated as of May 19, 2003, by and
among Bunge Limited Finance Corp., as issuer, Bunge Limited, as guarantor, and
The Bank of New York Mellon, as trustee.

 

14.                               Indenture, dated as of April 13, 2004, by and
among Bunge Limited Finance Corp., as issuer, Bunge Limited, as guarantor, and
SunTrust Bank, as trustee.

 

15.                               Indenture, dated as of July 11, 2005, by and
among Bunge Limited Finance Corp., as issuer, Bunge Limited, as guarantor, and
SunTrust Bank, as trustee.

 

16.                               Indenture, dated as of June 9, 2009, by and
among BLFC, as issuer, Bunge Limited, as guarantor, and U.S. Bank National
Association, as trustee.

 

17.                               Indenture, dated as of March 11, 2011, by and
among BLFC, as issuer, Bunge Limited, as guarantor, and U.S. Bank National
Association, as trustee.

 

18.                               Indenture, dated as of June 15, 2012, by and
among BLFC, as issuer, Bunge Limited, as guarantor, and U.S. Bank National
Association, as trustee.

 

19.                               Tenth Amended and Restated Liquidity
Agreement, dated as of January 31, 2013, among Bunge Asset Funding Corp., the
financial institutions party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent.

 

Ex. D-1 - 19

--------------------------------------------------------------------------------


 

20.                               Seventh Amended and Restated Guaranty, dated
as of November 17, 2011, by Bunge Limited, as guarantor, to Cooperatieve
Centrale Raiffeisen-Boerenleenbank B.A, “Rabobank International”, New York
Branch, as letter of credit agent, JPMorgan Chase Bank, N.A., as administrative
agent, and The Bank of New York Mellon, as collateral agent and trustee.

 

Ex. D-1 - 20

--------------------------------------------------------------------------------


 

Schedule A
Addressees

 

Bunge Limited Finance Corp.

11720 Borman Drive

St. Louis, Missouri 63146

 

Bunge Limited

50 Main Street

White Plains, New York 10606

 

CoBank, ACB,

as Administrative Agent and Lead Arranger

5500 South Quebec Street

Greenwood Village, Colorado 80111

 

Lenders and participants as of the date of the Credit Agreement

 

Ex. D-1 - 21

--------------------------------------------------------------------------------


 

Exhibit D-2

 

FORM OF LEGAL OPINION OF CONYERS DILL & PEARMAN LIMITED

 

30 May 2013

 

Matter No.: 345169

Doc Ref: legal3187873

 

+1 (441) 278-7974

ciara.brady@conyersdill.com

 

CoBank, ACB, as Administrative Agent and Lead Arranger

5500 South Quebec Street

Greenwood Village

Colorado

80111

 

And the parties set out in Schedule I hereto

 

Dear Sirs,

 

Bunge Limited (the “Company”)

 

We have acted as special Bermuda legal counsel to the Company in connection with
its guaranty of the obligations of its subsidiary Bunge Limited Finance Corp.
(“BLFC”) to CoBank, ACB, in its capacity as administrative agent
(“Administrative Agent”) under the Credit Agreement made as of 30 May 2013 (the
“Credit Agreement”) by and among BLFC, the Administrative Agent and the
financial institutions from time to time party thereto as lenders (the
“Lenders”).

 

For the purposes of giving this opinion, we have examined a fully executed copy
of the Guaranty made as of 30 May 2013 by the Company to the Administrative
Agent which is herein sometimes referred to as the “Document” (which term does
not include any other instrument or agreement whether or not specifically
referred to therein or attached as an exhibit or schedule thereto).

 

We have also reviewed the memorandum of association and the bye-laws of the
Company, each certified by the Assistant Secretary of the Company on 30 May 2013
and extracts of minutes of a meeting of its directors held on 23 May 2013 as
certified by the Assistant Secretary of the Company on 29 May 2013 (the
“Resolutions”) and such other documents and made such enquiries as to questions
of law as we have deemed necessary in order to render the opinion set forth
below.

 

We have assumed (a) the genuineness and authenticity of all signatures and the
conformity to the originals of all copies (whether or not certified) examined by
us and the authenticity and completeness of the originals from which such copies
were taken; (b) that where a

 

Ex. D-2 - 1

--------------------------------------------------------------------------------


 

document has been examined by us in draft form, it will be or has been executed
in the form of that draft, and where a number of drafts of a document have been
examined by us all changes thereto have been marked or otherwise drawn to our
attention; (c) the capacity, power and authority of each of the parties to the
Document, other than the Company, to enter into and perform its respective
obligations under the Document; (d) the due execution and delivery of the
Document by each of the parties thereto, other than the Company, and the
physical delivery thereof by the Company with an intention to be bound thereby;
(e) the accuracy and completeness of all factual representations made in the
Document and other documents reviewed by us; (f) that the Resolutions were
passed at one or more duly convened, constituted and quorate meetings or by
unanimous written resolutions, remain in full force and effect and have not been
rescinded or amended; (g) that the Company is entering into the Document
pursuant to its business as a corporate holding company; (h) that there is no
provision of the law of any jurisdiction, other than Bermuda, which would have
any implication in relation to the opinions expressed herein; (i) the validity
and binding effect under the laws of the state of New York (the “Foreign Laws”)
of the Document in accordance with its terms; (j) the validity and binding
effect under the Foreign Laws of the submission by the Company pursuant to the
Document to the non-exclusive jurisdiction of any New York state or U. S.
federal court sitting the in the Borough of Manhattan, The City of New York (the
“Foreign Courts”); (k) that none of the parties to the Document carries on
business from premises in Bermuda, at which it employs staff and pays salaries
and other expenses; and (1) that on the date of entering into the Document the
Company is and after entering into the Document will be able to pay its
liabilities as they become due.

 

The obligations of the Company under the Document (a) will be subject to the
laws from time to time in effect relating to bankruptcy, insolvency,
liquidation, possessory liens, rights of set off, reorganisation, amalgamation,
merger, moratorium or any other laws or legal procedures, whether of a similar
nature or otherwise, generally affecting the rights of creditors as well as
applicable international sanctions; (b) will be subject to statutory limitation
of the time within which proceedings may be brought; (c) will be subject to
general principles of equity and, as such, specific performance and injunctive
relief, being equitable remedies, may not be available; (d) may not be given
effect to by a Bermuda court, whether or not it was applying the Foreign Laws,
if and to the extent they constitute the payment of an amount which is in the
nature of a penalty and not in the nature of liquidated damages; (e) may not be
given effect by a Bermuda court to the extent that they are to be performed in a
jurisdiction outside Bermuda and such performance would be illegal under the
laws of that jurisdiction. Notwithstanding any contractual submission to the
jurisdiction of specific courts, a Bermuda court has inherent discretion to stay
or allow proceedings in the Bermuda courts.

 

We express no opinion as to the enforceability of any provision of the Document
which provides for the payment of a specified rate of interest on the amount of
a judgment after the date of judgment or which purports to fetter the statutory
powers of the Company.

 

Ex. D-2 - 2

--------------------------------------------------------------------------------


 

We have made no investigation of and express no opinion in relation to the laws
of any jurisdiction other than Bermuda. This opinion is to be governed by and
construed in accordance with the laws of Bermuda and is limited to and is given
on the basis of the current law and practice in Bermuda. This opinion is issued
solely for your benefit and use in connection with the matter described herein
and is not to be relied upon by any other person, firm or entity or in respect
of any other matter, except that any person who acquires a participation and
becomes a Lender under the Credit Agreement may rely on this opinion subject to
the entirety of the advice given to you and to the extent that you can rely on
it.

 

On the basis of and subject to the foregoing, we are of the opinion that:

 

1.                                    The Company is duly incorporated and
existing under the laws of Bermuda in good standing (meaning solely that it has
not failed to make any filing with any Bermuda governmental authority, or to pay
any Bermuda government fee or tax, which would make it liable to be struck off
the Register of Companies and thereby cease to exist under the laws of Bermuda).

 

2.                                    The Company has the necessary corporate
power and authority to enter into and perform its obligations under the
Document. The execution and delivery of the Document by the Company and the
performance by the Company of its obligations thereunder will not violate the
memorandum of association or bye-laws of the Company nor any applicable law,
regulation, order or decree in Bermuda.

 

3.                                    The Company has taken all corporate action
required to authorise its execution, delivery and performance of the Document.
The Document has been duly executed and delivered by or on behalf of the
Company, and constitutes the valid and binding obligations of the Company in
accordance with the terms thereof.

 

4.                                    No order, consent, approval, licence,
authorisation or validation of or exemption by any government or public body or
authority of Bermuda or any sub-division thereof is required to authorise or is
required in connection with the execution, delivery, performance and enforcement
of the Document, except such as have been duly obtained in accordance with
Bermuda law.

 

5.                                    It is not necessary or desirable to ensure
the enforceability in Bermuda of the Document that it be registered in any
register kept by, or filed with, any governmental authority or regulatory body
in Bermuda. However, to the extent that the Document creates a charge over
assets of the Company, it may be desirable to ensure the priority in Bermuda of
the charge that it be registered in the Register of Charges in accordance with
Section 55 of the Companies Act 1981. On registration, to the extent that
Bermuda law governs the priority of a charge, such charge will have priority in
Bermuda over any unregistered charges, and over any subsequently registered
charges, in respect of the assets which are the subject of the charge. A
registration fee of $557 will be payable in respect of the registration.

 

Ex. D-2 - 3

--------------------------------------------------------------------------------


 

While there is no exhaustive definition of a charge under Bermuda law, a charge
includes any interest created in property by way of security (including any
mortgage, assignment, pledge, lien or hypothecation). As the Document is
governed by the Foreign Laws, the question of whether it creates such an
interest in property would be determined under the Foreign Laws.

 

6.                                  The Document will not be subject to ad
valorem stamp duty in Bermuda and no registration, documentary, recording,
transfer or other similar tax, fee or charge is payable in Bermuda in connection
with the execution, delivery, filing, registration or performance of the
Documents other than as stated in paragraph 5 hereof.

 

7.                                    There is no income or other tax of Bermuda
imposed by withholding or otherwise on any payment to be made to or by the
Company pursuant to the Document.

 

8.                                    Based solely upon a search of the Cause
Book of the Supreme Court of Bermuda conducted at 8:55 a.m. on 30 May 2013
(which would not reveal details of proceedings which have been filed but not
actually entered into the Cause Book at the time of our search), there are no
judgments against the Company, nor any legal or governmental proceedings pending
in Bermuda to which the Company is subject other than as set out in Schedule II
hereto.

 

9.                                    The choice of the Foreign Laws as the
governing law of the Document is a valid choice of law and would be recognised
and given effect to in any action brought before a court of competent
jurisdiction in Bermuda, except for those laws (i) which such court considers to
be procedural in nature, (ii) which are revenue or penal laws or (iii) the
application of which would be inconsistent with public policy, as such term is
interpreted under the laws of Bermuda. The submission in the Document to the
non-exclusive jurisdiction of the Foreign Courts is valid and binding upon the
Company.

 

10.                            The courts of Bermuda would recognise as a valid
judgment, a final and conclusive judgment in personam obtained in the Foreign
Courts against the Company based upon the Document under which a sum of money is
payable (other than a sum of money payable in respect of multiple damages, taxes
or other charges of a like nature or in respect of a fine or other penalty) and
would give a judgment based thereon provided that (a) such courts had proper
jurisdiction over the parties subject to such judgment; (b) such courts did not
contravene the rules of natural justice of Bermuda; (c) such judgment was not
obtained by fraud; (d) the enforcement of the judgment would not be contrary to

 

Ex. D-2 - 4

--------------------------------------------------------------------------------


 

11.                           the public policy of Bermuda; (e) no new
admissible evidence relevant to the action is submitted prior to the rendering
of the judgment by the courts of Bermuda; and (f) there is due compliance with
the correct procedures under the laws of Bermuda.

 

 

Yours faithfully,

 

 

 

 

Conyers Dill & Pearman Limited

 

Ex. D-2 - 5

--------------------------------------------------------------------------------


 

Schedule I

 

CoBank, ACB, as Administrative Agent and Lead Arranger

5500 South Quebec Street

Greenwood Village

Colorado

80111

 

 

Lenders as of the date of the Credit Agreement

 

Ex. D-2 - 6

--------------------------------------------------------------------------------


 

Schedule II

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No.

 

 

Plaintiff

 

 

Defendant

 

 

Date of
Writ

 

 

Amount

 

 

Appear.

 

 

Date

 

 

Attorney

 

 

Judgment

Date
Remarks

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

472

 

 

Application for Leave to Apply for Judicial Review and in the Matter of Bunge
Limited (“Bunge”)

 

 

 

 

 

20-Dec-12

 

 

 

 

 

 

 

 

 

 

 

Conyers Dill & Pearman Limited

 

 

 

 

Ex. D-2 - 7

--------------------------------------------------------------------------------


 

Exhibit E

 

FORM OF EXEMPTION CERTIFICATE

 

Reference is made to the Credit Agreement, dated as of May 30, 2013 as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among BUNGE LIMITED FINANCE CORP., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions from time to
time parties thereto (the “Lenders”), and COBANK, ACB, as administrative agent
for the Lenders hereunder (in such capacity, the “Administrative Agent”).
Capitalized terms used herein that are not defined herein shall have the
meanings ascribed to them in the Credit Agreement.                        (the
“Non-U.S. Lender”) is providing this certificate pursuant to subsection
2.13(e) of the Credit Agreement. The Non-U.S. Lender hereby represents and
warrants that:

 

1.                 The Non-U. S. Lender is the sole record and beneficial owner
of the Loans or the obligations evidenced by Note(s) in respect of which it is
providing this certificate.

 

2.                 The Non-U. S. Lender is not a “bank” for purposes of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”). In this regard, the Non-U.S. Lender further represents and warrants
that:

 

(a)   the Non-U.S. Lender is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and

 

(b)   the Non-U.S. Lender has not been treated as a bank for purposes of any
tax, securities law or other filing or submission made to any Governmental
Authority, any application made to a rating agency or qualification for any
exemption from tax, securities law or other legal requirements;

 

3.                 The Non-U.S. Lender is not a 10-percent shareholder of the
Borrower within the meaning of Section 881 (c)(3)(B) of the Code; and

 

4.                 The Non-U.S. Lender is not a controlled foreign corporation
receiving interest from a related person within the meaning of
Section 881(c)(3)(C) of the Code.

 

By executing this certificate, the undersigned agrees that (a) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (b) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

 

 

[NAME OF NON-U. S. LENDER]

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

Ex. E - 1

--------------------------------------------------------------------------------


 

Exhibit F

 

FORM OF COMMITMENT INCREASE SUPPLEMENT

 

COMMITMENT INCREASE SUPPLEMENT, dated                                      
(this “Supplement”), to the Credit Agreement, dated as of May 30, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among Bunge Limited Finance Corp. (the “Borrower”), the lenders parties thereto
(the “Lenders”) and CoBank, ACB, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders;

 

W I T N E S S E T H :

 

WHEREAS, pursuant to subsection 2.1(c)(i) of the Agreement, the Borrower may,
subject to the terms and conditions thereof, from time to time request an
increase in the aggregate Commitments under the Agreement by requesting one or
more Lenders to increase the amount of its Commitment;

 

WHEREAS the Borrower has delivered to the Administrative Agent a request to
increase the aggregate Commitments pursuant to such subsection 2.1(c)(i); and

 

WHEREAS, pursuant to subsection 2.1(c)(ii) of the Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Commitment under the
Agreement by executing and delivering to the Borrower and the Administrative
Agent a supplement to the Agreement in substantially the form of this
Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.                                    The undersigned Increasing Lender agrees,
subject to the terms and conditions of the Agreement, that on the date this
Supplement is accepted by the Borrower and acknowledged by the Administrative
Agent, its Commitment shall be increased by
$                                               , thereby making the amount of
its Commitment $                                 .

 

2.                                    The Borrower hereby represents, warrants
and covenants that, on the date hereof and the effective date of the increase in
the Increasing Lender’s Commitment effected hereby, each of the representations
and warranties made by the Borrower in or pursuant to the Loan Documents is and
shall be true and correct in all material respects on and as of such date as if
made on and as of such date (unless any representations and warranties expressly
relate to an earlier date, in which case they shall have been true and correct
in all material respects as of such earlier date); provided that, the
representations and warranties made in Sections 3.1, 3.2, 3.3, 3.4, 3.5, 3.6,
3.9, 3.13, 3.14 and 3.15 shall be true and correct in all respects on and as of
such date as if made on and as of such date.

 

3.                                    The Guarantor hereby represents, warrants
and covenants, on the date hereof and the effective date of the increase in the
Increasing Lender’s Commitment effected hereby, that each of the representations
and warranties made by the Guarantor and each of its Subsidiaries in or pursuant
to the Loan Documents shall be true and correct in all material respects on and
as of such date as if made on and as of such date (unless any representations
and warranties expressly relate to an earlier date, in which case they shall
have been true and correct in all material respects as of such earlier date).

 

Ex. F - 1

--------------------------------------------------------------------------------


 

4.                                    Terms defined in the Agreement shall have
their defined meanings when used herein.

 

5.                                    This Supplement shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

6.                                    This Supplement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same document.

 

Signature page follows.

 

Ex. F - 2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF INCREASING LENDER],

 

as Increasing Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Agreed and accepted this               day of

                 ,        .

 

BUNGE LIMITED FINANCE CORP., as Borrower

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

BUNGE LIMITED, as Guarantor

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Acknowledged this               day of

               ,       .

 

COBANK, ACB,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Ex. F - 3

--------------------------------------------------------------------------------


 

Exhibit G

 

FORM OF ADDITIONAL LENDER SUPPLEMENT

 

ADDITIONAL LENDER SUPPLEMENT,
dated                                                (this “Supplement”), to the
Credit Agreement, dated as of May 30, 2013 (as amended, supplemented or
otherwise modified from time to time, the “Agreement”), among Bunge Limited
Finance Corp. (the “Borrower”), the lenders parties thereto (the “Lenders”) and
CoBank, ACB, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders;

 

W I T N E S S E T H :

 

WHEREAS, the Agreement provides in subsection 2.1(c)(ii) thereof that a
financial institution, although not originally a party thereto, may become a
party to the Agreement following request by the Borrower, with the consent of
the Administrative Agent, by executing and delivering to the Borrower and the
Administrative Agent a supplement to the Agreement in substantially the form of
this Supplement; and

 

WHEREAS, the undersigned Additional Lender was not an original party to the
Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.    The undersigned Additional Lender agrees to be bound by the provisions of
the Agreement and agrees that it shall, on the date this Supplement is accepted
by the Borrower and acknowledged by the Administrative Agent, become a Lender
for all purposes of the Agreement to the same extent as if originally a party
thereto, with a Commitment of $                       .

 

2.    The undersigned Additional Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Agreement, together with copies of the most recent
financial statements delivered pursuant to Sections 5.1(g) and (h) thereof, as
applicable, and has reviewed such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Supplement; (c) agrees that it will, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Agreement or any
other instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Agreement or any
other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Agreement and will perform all the obligations which by the
terms of the Agreement are required to be performed by it as a Lender.

 

3.   The undersigned’s address for notices for the purposes of the Agreement is
as follows:

 

[Address]

Attention:

Tel. No.:                            

Telecopy:                          

 

Ex. G - 1

--------------------------------------------------------------------------------


 

4.   The Borrower hereby represents, warrants and covenants that, on the date
hereof and the effective date of addition of the Additional Lender as a party to
the Credit Agreement effected hereby, each of the representations and warranties
made by the Borrower in or pursuant to the Loan Documents is and shall be true
and correct in all material respects on and as of such date as if made on and as
of such date (unless any representations and warranties expressly relate to an
earlier date, in which case they shall have been true and correct in all
material respects as of such earlier date); provided that, the representations
and warranties made in Sections 3.1, 3.2, 3.3, 3.4, 3.5, 3.6, 3.9, 3.13, 3.14
and 3.15 shall be true and correct in all respects on and as of such date as if
made on and as of such date.

 

5.   The Guarantor hereby represents, warrants and covenants, on the date hereof
and the effective date of the addition of the Additional Lender as a party to
the Credit Agreement effected hereby, that each of the representations and
warranties made by the Guarantor and each of its Subsidiaries in or pursuant to
the Loan Documents shall be true and correct in all material respects on and as
of such date as if made on and as of such date (unless any representations and
warranties expressly relate to an earlier date, in which case they shall have
been true and correct in all material respects as of such earlier date).

 

6.   Terms defined in the Agreement shall have their defined meanings when used
herein.

 

7.   This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

8.   This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

Signature page follows.

 

Ex. G - 2

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF ADDITIONAL LENDER],

 

as Additional Lender

 

 

 

 

 

 

 

By:

 

 

 

 Name:

 

 

 Title:

 

Agreed and accepted this           day of

                      ,         .

 

BUNGE LIMITED FINANCE CORP., as Borrower

 

By:

 

 

 

 Name:

 

 

 Title:

 

 

 

 

 

 

 

BUNGE LIMITED, as Guarantor

 

 

 

 

By:

 

 

 

 Name:

 

 

 Title:

 

 

 

Agreed and accepted this           day of

                      ,         .

 

COBANK, ACB,

as Administrative Agent

 

By:

 

 

 

 Name:

 

 

 Title:

 

 

Ex. G - 3

--------------------------------------------------------------------------------


 

Exhibit H

 

FORM OF PHASE II EFFECTIVE DATE REQUEST

 

Dated as of:                    , 2013

 

CoBank, ACB

5500 South Quebec Street

Greenwood Village, Colorado 80111

Attention: Administrative Agent

 

Ladies and Gentlemen:

 

This Phase II Effective Date Request is delivered to you under Section 2.1(b) of
the Credit Agreement dated as of May 30, 2013 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), by and among Bunge
Limited Finance Corp. (the “Borrower”), the Lenders party thereto (the
“Lenders”) and CoBank, ACB, as Administrative Agent. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned thereto
in the Credit Agreement.

 

The Borrower hereby requests that the Phase II Effective Date occur
on                       , 2013, which date is not more than 30 and not less
than 3 Business Days following the date hereof, and in any event not later than
December 15, 2013. The Borrower hereby represents, warrants and covenants that
the conditions to the occurrence of the Phase II Effective Date as set forth in
the Credit Agreement will be satisfied at the time of the requested Phase II
Effective Date.

 

IN WITNESS WHEREOF, the undersigned has executed this Phase II Effective Date
Request on behalf of the Borrower on the date referenced above.

 

 

BUNGE LIMITED FINANCE CORP.,

 

as Borrower

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

Ex. H - 1

--------------------------------------------------------------------------------


 

Exhibit I

 

CLOSING DATE VOTING PARTICIPANTS

 

Name

 

Participation Amount

 

Notice Address

 

Voting Participant?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ex. I - 1

--------------------------------------------------------------------------------